Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29              Page 1 of 123


 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Maxim B. Litvak (SBN: 24002482)
 Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachary Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                   §
     In re:                                                        § Chapter 11
                                                                   §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §
                                                          Objection Deadline: January 21, 2020 at 4:00 p.m. (ET)
                                                                      Hearing Date: Scheduled only if necessary

             SECOND MONTHLY APPLICATION FOR COMPENSATION AND
                REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
          THE PERIOD FROM NOVEMBER 1, 2019 THROUGH NOVEMBER 30, 2019

     Name of Applicant:                                   Pachulski Stang Ziehl & Jones LLP
     Authorized to Provide Professional Services
                                                          Debtor and Debtor in Possession
     to:


 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 286 Filed 12/30/19             Entered 12/30/19 10:36:29         Page 2 of 123


                                                   October 16, 2019 by Order entered December
  Date of Retention:
                                                   2, 2019
  Period for which Compensation and
                                                   November 1, 2019 – November 30, 2019
  Reimbursement is Sought:
  Amount of Compensation Sought as Actual,
                                                   $798,767.50
  Reasonable and Necessary:
  Amount of Expense Reimbursement Sought
                                                   $26,317.71
  as Actual, Reasonable and Necessary:


 This is a:            monthly               interim              final application.

                  The total time expended for preparation of this monthly fee application is

 approximately 4.0 hours and the corresponding compensation requested is approximately

 $2,500.00.

                              PRIOR MONTHLY APPLICATIONS FILED

    Date            Period Covered         Requested       Requested          Approved         Approved
    Filed                                     Fees         Expenses             Fees           Expenses
  12/11/19       10.16.19 – 10.31.19       $383,583.75      $9,958.84         Pending          Pending

                                       PSZ&J PROFESSIONALS

   Name of Professional             Position of the Applicant,       Hourly       Total           Total
       Individual                    Number of Years in that         Billing      Hours        Compensation
                                     Position, Prior Relevant         Rate        Billed
                                  Experience, Year of Obtaining    (including
                                        License to Practice         Changes)
                                 Partner 1987; Member CA Bar
  Ira D. Kharasch                                                   1095.00        2.80          $1,533.00
                                 1982; Member NY Bar 2011
  Ira D. Kharasch                Travel Rate                         547.50      106.60        $116,727.00
                                 Partner 1997; Member FL Bar
  Debra I. Grassgreen                                               1050.00        4.60          $4,830.00
                                 1992; Member CA Bar 1994
                                 Partner 2008; Member NY Bar
  John A. Morris                                                    1025.00       23.40         $11,992.50
                                 1991
  John A. Morris                 Travel Rate                         512.50      177.50        $181,937.50
                                 Partner 1995; Member CA Bar
  Jeffrey N. Pomerantz                                              1025.00       83.00         $85,075.00
                                 1989
                                 Partner 2004; Member TX Bar
  Maxim B. Litvak                                                    925.00       96.70         $89,447.50
                                 1997; Member CA Bar 2001
                                 Partner 2005; Member PA Bar
  James E. O'Neill                                                   895.00       81.70         $73,121.50
                                 1985; Member DE Bar 2001
                                 Of Counsel 1999; Member CA
  Jonathan J. Kim                                                    850.00       62.10         $52,785.00
                                 Bar 1995
 DOCS_LA:326504.1 36027/002                        2
Case 19-34054-sgj11 Doc 286 Filed 12/30/19          Entered 12/30/19 10:36:29   Page 3 of 123


   Name of Professional          Position of the Applicant,    Hourly     Total        Total
       Individual                 Number of Years in that      Billing    Hours     Compensation
                                  Position, Prior Relevant      Rate      Billed
                               Experience, Year of Obtaining (including
                                     License to Practice      Changes)
                              Of Counsel 2012; Member NJ &
  Colin R. Robinson           PA Bars 2001; Member DE Bar      795.00      10.70         $8,506.50
                              2010
                              Of Counsel 2019; Member IL Bar
  Gregory V. Demo                                              795.00     156.40    $124,338.00
                              2008; Member NY Bar 2015
                              Partner 2014; Member NY Bar
  John W. Lucas                                                775.00       3.80         $2,945.00
                              2005; Member CA Bar 2010
  Karina K. Yee               Paralegal 2000                   395.00      35.20     $13,904.00
  La Asia S. Canty            Paralegal 2017                   395.00      52.10     $20,579.50
  Patricia J. Jeffries        Paralegal 1999                   395.00       6.90      $2,725.50
  Andrea R. Paul              Case Management Assistant        325.00      12.80      $4,160.00
  Beatrice M. Koveleski       Case Management Assistant        325.00       2.10        $682.50
  Karen S. Neil               Case Management Assistant        325.00       5.60      $1,820.00
  L. Sheryle Pitman           Case Management Assistant        325.00       5.10      $1,657.50

                                       Grand Total:      $798,767.50
                                       Total Hours:           929.10
                                       Blended Rate:         $859.72

                               COMPENSATION BY CATEGORY

             Project Categories                    Total Hours             Total Fees
  Asset Analysis/ Recovery                            72.40                 $70,160.00
  Bankruptcy Litigation                              616.30                $545,059.00
  Case Administration                                 33.10                 $17,721.50
  Cayman Bermuda Matters                               5.20                  $5,307.00
  Claims Admin/Objections                              1.80                  $1,454.00
  Compensation of Professionals                        5.00                  $2,605.00
  Compensation of Professionals/ Other                 0.70                    $339.50
  Employee Benefit/ Pension                           33.70                 $32,260.50
  Executory Contracts                                 10.10                  $8,049.50
  Financial Filings                                    4.10                  $3,252.50
  Financing                                            5.00                  $4,402.00
  General Business Advice                              1.90                  $1,840.50
  General Creditors’ Committee                        17.70                 $15,748.50
  Litigation (Non-Bankruptcy)                          4.90                  $2,974.50
  Meeting of Creditors                                 3.00                  $2,328.00
  Non-Working Travel (billed at ½ rate)               26.20                 $13,525.50
  Operations                                           2.80                  $2,954.00
  Retention of Professionals                           5.80                  $5,145.00
  Retention of Professionals/ Other                   79.40                 $63,641.00
  Grand Total                                        929.10                $798,767.50
 DOCS_LA:326504.1 36027/002                    3
Case 19-34054-sgj11 Doc 286 Filed 12/30/19      Entered 12/30/19 10:36:29     Page 4 of 123



                                  EXPENSE SUMMARY

           Expense Category                   Service Provider                   Total
                                               (if applicable)                 Expenses
  Air Fare                        American, United (coach)                     $9,595.03
                                  City Taxi, DFW Cab, DND Transportation,
                                  Eagle Transportation, KLS Transportation,
  Auto Travel Expense             Meku Transportation, NYC Taxi,               $1,383.06
                                  RoadRunner Express, Uber, Vince Carter
                                  Taxi
  Bloomberg – Online Research                                                  $ 30.90
  Conference Call                 AT&T, CourtCall, LoopUp                      $ 204.36
  Delivery/ Courier Service       Advita                                       $ 535.94
  Federal Express                                                              $1,336.48
  Filing Fee                      USBC DE                                      $1,717.00
                                  DoubleTree Wilmington, Fairmont,
  Hotel Expense                                                                $3,018.73
                                  Intercontinental, Ritz Carlton
  Legal Vision Attorney Service                                                $ 135.37
  Lexis/Nexis – Legal Research                                                 $ 781.54
  Outside Services                File & Serve Express, Inc.                   $ 50.00
  Pacer – Court Research                                                       $ 940.10
  Postage                                                                      $ 70.40
  Reproduction Expense                                                         $2,824.90
  Reproduction/ Scan Copy                                                      $1,710.80
  Transcript                      eScribers                                    $ 477.95
  Travel Expense                  Amtrak Ovation, SFO                          $1,153.00
                                  696 Gourmet Deli, Five Guys, Guy
                                  Gallardi, Hudson – Dunkin, Just Salad,
  Working Meals                   LAX Essentials, Soho Bistro, Sophie’s        $ 352.15
                                  Cuban Cuisine, Sushi Hanashi, Tenzan,
                                  The Italian Kitchen
  Total                                                                       $26,317.71




 DOCS_LA:326504.1 36027/002                 4
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29              Page 5 of 123



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Maxim B. Litvak (SBN: 24002482)
 Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachary Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                   §
     In re:                                                        § Chapter 11
                                                                   §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §
                                                          Objection Deadline: January 21, 2020 at 4:00 p.m. (ET)
                                                                      Hearing Date: Scheduled only if necessary

             SECOND MONTHLY APPLICATION FOR COMPENSATION AND
                REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
          THE PERIOD FROM NOVEMBER 1, 2019 THROUGH NOVEMBER 30, 2019




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29      Page 6 of 123




                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

 “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

 “Bankruptcy Rules”), and the Delaware Court’s Order Establishing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals, entered on November 14, 2019

 [Docket No. 136] (the “Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J”

 or the “Firm”), counsel for the above-captioned debtor and debtor in possession (the “Debtor”)

 hereby submits its Second Monthly Application for Compensation and for Reimbursement of

 Expenses for the Period from November 1, 2019 through November 30, 2019 (the

 “Application”).

                  By this Application, PSZ&J seeks (i) a monthly interim allowance of

 compensation in the amount of $798,767.50 and actual and necessary expenses in the amount of

 $26,317.71 for a total allowance of $825,085.21 and (ii), payment of $639,014.00 (80% of the

 allowed fees pursuant to the Administrative Order) and reimbursement of $26,317.71 (100% of

 the allowed expenses pursuant to the Administrative Order) for a total payment of $665,331.71

 for the period November 1, 2019 through November 30, 2019 (the “Interim Period”). In support

 of this Application, PSZ&J respectfully represents as follows:

                                                 Background

                  1.          On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

 Court for the District of Delaware (the “Delaware Court”). The Debtor has continued in the

 possession of its property and has continued to operate and manage its business as a debtor in



 DOCS_LA:326504.1 36027/002                            2
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29      Page 7 of 123




 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

 examiner has been appointed in this chapter 11 case.

                  2.          On October 29, 2019, the Office of the United States Trustee (the “U.S.

 Trustee”) for the District of Delaware filed its Notice of Appointment of Committee of

 Unsecured Creditors [Docket No. 65] (the “Committee”).

                  3.          On November 14, 2019, the Delaware Court signed the Administrative

 Order, authorizing certain professionals and members of any official committee

 (“Professionals”) to submit monthly applications for interim compensation and reimbursement

 for expenses, pursuant to the procedures specified therein. The Administrative Order provides,

 among other things, that a Professional may submit monthly fee applications. If no objections

 are made within twenty-one (21) days after service of the monthly fee application the Debtor is

 authorized to pay the Professional eighty percent (80%) of the requested fees and one hundred

 percent (100%) of the requested expenses. Beginning with the period ending December 31,

 2019, and at three-month intervals or such other intervals convenient to the Court, each

 Professional shall file and serve an interim application for allowance of the amounts sought in its

 monthly fee applications for that period. All fees and expenses paid are on an interim basis until

 final allowance by the Court.

                  4.          The retention of PSZ&J, as counsel to the Debtor, was approved effective

 as of October 16, 2019, by the Delaware Court’s Order Pursuant to Section 327(a) of the

 Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule

 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as



 DOCS_LA:326504.1 36027/002                            3
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                Entered 12/30/19 10:36:29      Page 8 of 123




 Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date, signed on

 December 2, 2019 [Docket No. 176] (the “Retention Order”). The Retention Order authorized

 PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

 of-pocket expenses.

                  5.          On December 4, 2019 the Delaware Court entered an order transferring

 venue of this case from the District of Delaware to the Northern District of Texas [Docket No.

 1084].

                       PSZ&J’S APPLICATION FOR COMPENSATION AND
                            FOR REIMBURSEMENT OF EXPENSES

                                     Compensation Paid and Its Source

                  6.          All services for which PSZ&J requests compensation were performed for

 or on behalf of the Debtor. PSZ&J has received no payment and no promises for payment from

 any source other than the Debtor for services rendered or to be rendered in any capacity

 whatsoever in connection with the matters covered by this Application. There is no agreement or

 understanding between PSZ&J and any other person other than the partners of PSZ&J for the

 sharing of compensation to be received for services rendered in this case.

                  7.          PSZ&J has received payments from the Debtor during the year prior to the

 Petition Date in the amount of $500,000, including the Debtor’s filing fee for this case, in

 connection with the preparation of initial documents and the prepetition representation of the

 Debtor. PSZ&J is current as of the Petition Date and has completed its final reconciliation of

 prepetition fees and expenses (subject to any prepetition expenses that have not been received to

 date). The retainer balance remaining from the prepetition payments to PSZ&J will be credited


 DOCS_LA:326504.1 36027/002                           4
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29       Page 9 of 123




 to the Debtor and utilized as PSZ&J’s retainer to apply to postpetition fees and expenses

 pursuant to the compensation procedures approved by the Delaware Court.

                                                Fee Statements

                  8.          The fee statements for the Interim Period are attached hereto as Exhibit A.

 These statements contain daily time logs describing the time spent by each attorney and

 paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

 complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

 Administrative Order. PSZ&J’s time reports are initially handwritten by the attorney or

 paralegal performing the described services. The time reports are organized on a daily basis.

 PSZ&J is particularly sensitive to issues of “lumping” and, unless time was spent in one time

 frame on a variety of different matters for a particular client, separate time entries are set forth in

 the time reports. PSZ&J’s charges for its professional services are based upon the time, nature,

 extent and value of such services and the cost of comparable services other than in a case under

 the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working travel time to

 fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

 professionals attempt to work during travel.

                                       Actual and Necessary Expenses

                  9.          A summary of actual and necessary expenses incurred by PSZ&J for the

 Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

 page for photocopying expenses related to cases, such as this, arising in Delaware. PSZ&J’s

 photocopying machines automatically record the number of copies made when the person that is



 DOCS_LA:326504.1 36027/002                            5
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29       Page 10 of 123




  doing the copying enters the client’s account number into a device attached to the photocopier.

  PSZ&J summarizes each client’s photocopying charges on a daily basis.

                   10.         PSZ&J charges $0.25 per page for out-going facsimile transmissions.

  There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

  facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

  the machines, supplies and extra labor expenses associated with sending telecopies and is

  reasonable in relation to the amount charged by outside vendors who provide similar services.

  PSZ&J does not charge the Debtor for the receipt of faxes in this case.

                   11.         With respect to providers of on-line legal research services (e.g., LEXIS

  and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

  computerized legal research. PSZ&J bills its clients the actual amounts charged by such

  services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                   12.         PSZ&J believes the foregoing rates are the market rates that the majority

  of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

  in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

  ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

  other charges.

                                        Summary of Services Rendered

                   13.         The names of the timekeepers of PSZ&J who have rendered professional

  services in this case during the Interim Period are set forth in the attached Exhibit A. PSZ&J, by

  and through such persons, has prepared and assisted in the preparation of various motions and



  DOCS_LA:326504.1 36027/002                            6
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29        Page 11 of 123




  orders submitted to the Court for consideration, advised the Debtor on a regular basis with

  respect to various matters in connection with the Debtor’s case, and performed all necessary

  professional services which are described and narrated in detail below. PSZ&J’s efforts have

  been extensive due to the size and complexity of the Debtor’s case.

                                        Summary of Services by Project

                   14.         The services rendered by PSZ&J during the Interim Period can be grouped

  into the categories set forth below. PSZ&J attempted to place the services provided in the

  category that best relates to such services. However, because certain services may relate to one

  or more categories, services pertaining to one category may in fact be included in another

  category. These services performed, by categories, are generally described below, with a more

  detailed identification of the actual services provided set forth on the attached Exhibit A.

  Exhibit A identifies the attorneys and paraprofessionals who rendered services relating to each

  category, along with the number of hours for each individual and the total compensation sought

  for each category.

  A.      Asset Analysis/ Recovery

                   15.         Time billed to this category relates to the analysis of the Debtor’s assets.

  During the Interim Period, the Firm, among other things reviewed a variety of potential

  transactions involving funds managed by the Debtor and consulted with the Debtor, its

  professionals and the Committee’s professionals in connection therewith.

                               Fees: $70,160.00               Hours: 72.40




  DOCS_LA:326504.1 36027/002                             7
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29      Page 12 of 123




  B.      Bankruptcy Litigation

                   16.         This category includes work related to motions and litigation issues.

  During the Interim Period, the Firm, among other things: (i) address issues relating to the

  Committee’s motion to change venue, including research and the preparation of pleadings

  relating thereto and preparing for the hearing;; (ii) worked with the Debtor and its professionals

  to respond to the Committee’s discovery requests in connection with pending contested matters;;

  (iii) addressed issues concerning the Debtor’s retention of a Chief Restructuring Officer and

  other corporate governance matters; and (iv) prepared hearing agendas and coordinated hearing

  dates with the Court.

                               Fees: $545,059.00              Hours: 616.30

  C.      Case Administration

                   17.         This category relates to work regarding administration of this case.

  During the Interim Period, the Firm, among other things: (i) reviewed correspondence and

  pleadings and forwarded them to appropriate parties; (ii) maintained a memorandum of critical

  dates; (iii) maintained service lists; and (iv) conferred and corresponded with parties in interest

  regarding case status and administration issues.

                               Fees: $17,721.50               Hours: 33.10

  D.      Cayman Bermuda Matters

                   18.         Time billed to this category relates to the Debtor’s Bermuda bankruptcy

  proceedings. During the Interim Period, the Firm, among other things, reviewed and analyzed




  DOCS_LA:326504.1 36027/002                             8
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29      Page 13 of 123




  correspondence from Cayman counsel on foreign procedure issues, and prepared a motion to

  appoint a foreign representative.

                               Fees: $5,307.00                Hours: 5.20

  E.      Claims Administration/ Objections

                   19.         During the Interim Period, the Firm, among other things, reviewed and

  analyzed critical vendor claims and payments.

                               Fees: $1,454.00                Hours: 1.80

  F.      Compensation of Professionals

                   20.         During the Interim Period, the Firm prepared its October fee statement.

                               Fees: $2,605.00                Hours: 5.00

  G.      Compensation of Professionals/ Others

                   21.         During the Interim Period, the Firm, among other things, prepared a

  certification of counsel with respect to an interim compensation procedures motion, and

  conferred with counsel and estate professionals regarding funding for professional fees.

                               Fees: $339.50                  Hours: .70

  H.      Employee Benefits/ Pension

                   22.         Time billed to this category relates to addressing wage and benefit issues.

  During the Interim Period, the Firm, among other things: (i) consulted with estate professionals

  regarding PBGC inquiries; (ii) addressed issues relating to a motion to approve employee

  bonuses; and (iii) consulted with a compensation expert..

                               Fees: $32,260.50               Hours: 33.70



  DOCS_LA:326504.1 36027/002                             9
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29      Page 14 of 123




  I.      Executory Contracts

                   23.         During the Interim Period, the Firm, among other things, performed

  research regarding the termination of certain contracts.

                               Fees: $8,049.50                Hours: 10.10

  J.      Financial Filings

                   24.         During the Interim Period, the Firm, among other things, began to

  assistthe Debtor with the preparation of its schedule of assets and liabilities and statement of

  financial affairs (the “Schedules & SoFA”), and prepared a certification of counsel with respect

  to a motion to extend time to file the Schedules & SoFA.

                               Fees: $3,252.50                Hours: 4.10

  K.      Financing

                   25.         Time billed to this category relates to the Debtor’s proposed use of cash

  collateral. During the Interim Period, the Firm, among other things: (i) addressed issues with the

  Debtor’s cash management system; (ii) addressed funding and liquidity issues of certain

  brokerage accounts; and (iii) addressed budget issues.

                               Fees: $4,402.00                Hours: 5.00

  L.      General Business Advice

                   26.         During the Interim Period, the Firm, among other things, addressed issues

  relating to the debtor in possession accounts, and addressed corporate governance issues.

                               Fees: $1,840.50                Hours: 1.90




  DOCS_LA:326504.1 36027/002                            10
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29       Page 15 of 123




  M.      General Creditors’ Committee

                   27.         During the Interim Period, the Firm, among other things: (i) began to

  negotiate the terms of a Confidentiality Agreement with the Committee;; (ii) reviewed, analyzed,

  and prepared responses to the Committee’s initial informal document requests; (iii) conferred

  with Committee counsel regarding case issues.

                               Fees: $15,748.50               Hours: 17.70

  N.      Litigation (Non-Bankruptcy)

                   28.         During the Interim Period, the Firm, among other things, reviewed and

  analyzed Chancery Court pending litigation issues.

                               Fees: $2,974.50                Hours: 4.90

  O.      Meeting of Creditors

                   29.         Time billed to this category relates to the section 341(a) meeting of

  creditors. During the Interim Period, the Firm, among other things, coordinated logistics with

  the U.S. Trustee regarding rescheduling of the 341(a) meeting, and prepared a notice regarding

  same.

                               Fees: $2,328.00                Hours: 3.00

  P.      Non-Working Travel

                   30.         During the Interim Period, the Firm incurred time while traveling on case

  matters. Non-working travel is billed at one-half the normal rate.

                               Fees: $13,525.50               Hours: 26.20




  DOCS_LA:326504.1 36027/002                            11
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29       Page 16 of 123




  Q.      Operations

                   31.         Time billed to this category relates to the daily business operations of the

  Debtors. During the Interim Period, the Firm, among other things, addressed issues relating to

  the Debtor’s operating budget.

                               Fees: $2,954.00                 Hours: 2.80

  R.      Retention of Professionals

                   32.         Time billed to this category relates to the retention of the Firm. During

  the Interim Period, the Firm, performed additional conflicts checks for disclosures and addressed

  concerns from the US Trustee in connection with the Firm’s retention.

                               Fees: $5,145.00                 Hours: 5.80

  S.      Retention of Professionals/Others

                   33.         Time billed to this category relates to the retention of estate professionals

  other than the Firm. During the Interim Period, the Firm, among other things: (i) prepared an

  application to employ a financial advisor; (ii) addressed issues regarding the retention of Foley

  Gardere; (iii) addressed issues in connection with a motion to employ ordinary course

  professionals; (iv) addressed issues in connection with the retention of Lynn Pinker; (v) prepared

  an application to retain Mercer; and (vi) corresponded and coordinated with multiple

  professionals on the completion of ordinary course professional disclosures.

                               Fees: $63,641.00                Hours: 79.40




  DOCS_LA:326504.1 36027/002                             12
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29     Page 17 of 123




                                             Valuation of Services

                   34.         Attorneys and paraprofessionals of PSZ&J expended a total 929.10 hours

  in connection with their representation of the Committee during the Interim Period, as follows:

    Name of Professional              Position of the Applicant,    Hourly          Total        Total
        Individual                     Number of Years in that      Billing         Hours     Compensation
                                       Position, Prior Relevant      Rate           Billed
                                    Experience, Year of Obtaining (including
                                          License to Practice      Changes)
                                   Partner 1987; Member CA Bar
   Ira D. Kharasch                                                 1095.00             2.80     $1,533.00
                                   1982; Member NY Bar 2011
   Ira D. Kharasch                 Travel Rate                      547.50         106.60     $116,727.00
                                   Partner 1997; Member FL Bar
   Debra I. Grassgreen                                             1050.00             4.60     $4,830.00
                                   1992; Member CA Bar 1994
                                   Partner 2008; Member NY Bar
   John A. Morris                                                  1025.00          23.40      $11,992.50
                                   1991
   John A. Morris                  Travel Rate                      512.50         177.50     $181,937.50
                                   Partner 1995; Member CA Bar
   Jeffrey N. Pomerantz                                            1025.00          83.00      $85,075.00
                                   1989
                                   Partner 2004; Member TX Bar
   Maxim B. Litvak                                                  925.00          96.70      $89,447.50
                                   1997; Member CA Bar 2001
                                   Partner 2005; Member PA Bar
   James E. O'Neill                                                 895.00          81.70      $73,121.50
                                   1985; Member DE Bar 2001
                                   Of Counsel 1999; Member CA
   Jonathan J. Kim                                                  850.00          62.10      $52,785.00
                                   Bar 1995
                                   Of Counsel 2012; Member NJ &
   Colin R. Robinson               PA Bars 2001; Member DE Bar      795.00          10.70       $8,506.50
                                   2010
                                   Of Counsel 2019; Member IL Bar
   Gregory V. Demo                                                  795.00         156.40     $124,338.00
                                   2008; Member NY Bar 2015
                                   Partner 2014; Member NY Bar
   John W. Lucas                                                    775.00             3.80     $2,945.00
                                   2005; Member CA Bar 2010
   Karina K. Yee                   Paralegal 2000                   395.00          35.20      $13,904.00
   La Asia S. Canty                Paralegal 2017                   395.00          52.10      $20,579.50
   Patricia J. Jeffries            Paralegal 1999                   395.00           6.90       $2,725.50




  DOCS_LA:326504.1 36027/002                          13
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29      Page 18 of 123



    Name of Professional               Position of the Applicant,          Hourly      Total        Total
        Individual                     Number of Years in that             Billing     Hours     Compensation
                                        Position, Prior Relevant            Rate       Billed
                                     Experience, Year of Obtaining       (including
                                          License to Practice             Changes)
   Andrea R. Paul                   Case Management Assistant              325.00      12.80         $4,160.00
   Beatrice M. Koveleski            Case Management Assistant              325.00       2.10           $682.50
   Karen S. Neil                    Case Management Assistant              325.00       5.60         $1,820.00
   L. Sheryle Pitman                Case Management Assistant              325.00       5.10         $1,657.50

                                               Grand Total:       $798,767.50
                                               Total Hours:            929.10
                                               Blended Rate:          $859.72


                   35.         The nature of work performed by these persons is fully set forth in

  Exhibit A attached hereto. These are PSZ&J’s normal hourly rates for work of this character.

  The reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period

  is $798,797.50.

                   36.         In accordance with the factors enumerated in section 330 of the

  Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

  reasonable given (a) the complexity of this case, (b) the time expended, (c) the nature and extent

  of the services rendered, (d) the value of such services, and (e) the costs of comparable services

  other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

  requirements of the Administrative Order and the Guidelines for Reviewing Applications for

  Compensation and Reimbursement of Expenses by Attorneys in Large Chapter 11 Cases,

  effective November 1, 2013 (the “Guidelines”) and believes that this Application complies with

  such Order and Guidelines.




  DOCS_LA:326504.1 36027/002                            14
Case 19-34054-sgj11 Doc 286 Filed 12/30/19             Entered 12/30/19 10:36:29   Page 19 of 123




                   WHEREFORE, PSZ&J respectfully requests that, for the period of November 1,

  2019 through November 30, 2019, (i) an interim allowance be made to PSZ&J for compensation

  in the amount $798,767.50 and actual and necessary expenses in the amount of $26,317.71 for a

  total allowance of $825,085.21 and (ii), payment of $639,014.00 (80% of the allowed fees

  pursuant to the Administrative Order) and reimbursement of $26,317.71 (100% of the allowed

  expenses pursuant to the Administrative Order) for a total payment of $665,331.71, and for such

  other and further relief as this Court may deem just and proper.

   Dated: December 30, 2019                   PACHULSKI STANG ZIEHL & JONES LLP


                                               /s/ Jeffrey N. Pomerantz
                                              PACHULSKI STANG ZIEHL & JONES LLP
                                              Jeffrey N. Pomerantz (CA Bar No.143717)
                                              (admitted pro hac vice)
                                              Ira D. Kharasch (CA Bar No. 109084)
                                              (admitted pro hac vice)
                                              Maxim B. Litvak (SBN: 24002482)
                                              Gregory V. Demo (NY Bar 5371992)
                                              (admitted pro hac vice)
                                              10100 Santa Monica Blvd., 13th Floor
                                              Los Angeles, CA 90067
                                              Telephone: (310) 277-6910
                                              Facsimile: (310) 201-0760
                                              E-mail:      jpomerantz@pszjlaw.com
                                                           ikharasch@pszjlaw.com
                                                           mlitvak@pszjlaw.com
                                                           gdemo@pszjlaw.com

                                              -and-

                                              HAYWARD & ASSOCIATES PLLC
                                              Melissa S. Hayward
                                              Texas Bar No. 24044908
                                              MHayward@HaywardFirm.com
                                              Zachary Z. Annable
                                              Texas Bar No. 24053075
                                              ZAnnable@HaywardFirm.com


  DOCS_LA:326504.1 36027/002                      15
Case 19-34054-sgj11 Doc 286 Filed 12/30/19    Entered 12/30/19 10:36:29   Page 20 of 123



                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Tel: (972) 755-7100
                                      Fax: (972) 755-7110

                                      Counsel and Proposed Counsel for the Debtor and
                                      Debtor in Possession




  DOCS_LA:326504.1 36027/002             16
Case 19-34054-sgj11 Doc 286 Filed 12/30/19          Entered 12/30/19 10:36:29        Page 21 of 123




                                  CERTIFICATE OF SERVICE


          I hereby certify that a true and correct copy of the foregoing Application has been served
  electronically via the Court’s CM/ECF system upon all parties appearing on the attached service
  list.
                                               /s/ Jeffrey N. Pomerantz
                                               Jeffrey N. Pomerantz




  DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 286 Filed 12/30/19      Entered 12/30/19 10:36:29    Page 22 of 123

  In re Highland Capital Management, L.P.
  Case No. 19-34054-sgj11

  ECF Recipients:

     Zachery Z. Annable zannable@haywardfirm.com
     Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
     Sean M. Beach bankfilings@ycst.com, sbeach@ycst.com
     Matthew A. Clemente mclemente@sidley.com, matthew-clemente-
      8764@ecf.pacerpro.com;efilingnotice@sidley.com
     David Grant Crooks dcrooks@foxrothschild.com,
      etaylor@foxrothschild.com,jsagui@foxrothschild.com,plabov@foxrothschild.com,jmanfrey
      @foxrothschild.com;jdistanislao@foxrothschild.com
     Gregory V. Demo gdemo@pszjlaw.com, jo'neill@pszjlaw.com;ljones@pszjlaw.com
     Casey William Doherty casey.doherty@dentons.com, stephanie.sciba@dentons.com
     Bojan Guzina bguzina@sidley.com
     Melissa S. Hayward MHayward@HaywardFirm.com, mholmes@HaywardFirm.com
     Michael Scott Held mheld@jw.com, lcrumble@jw.com
     Juliana Hoffman jhoffman@sidley.com, txefilingnotice@sidley.com;julianna-hoffman-
      8287@ecf.pacerpro.com
     John J. Kane jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com
     Jason Patrick Kathman jkathman@pronskepc.com,
      gpronske@pronskepc.com;btittle@pronskepc.com;lvargas@pronskepc.com;admin@pronsk
      epc.com
     Jeffrey Kurtzman kurtzman@kurtzmansteady.com
     Phillip L. Lamberson plamberson@winstead.com
     Lisa L. Lambert lisa.l.lambert@usdoj.gov
     Paige Holden Montgomery pmontgomery@sidley.com
     J. Seth Moore smoore@ctstlaw.com, jsteele@ctstlaw.com
     John A. Morris jmorris@pszjlaw.com
     Edmon L. Morton emorton@ycst.com
     Rakhee V. Patel rpatel@winstead.com, lbayliss@winstead.com;achiarello@winstead.com
     Charles Martin Persons cpersons@sidley.com
     Mark A. Platt mplatt@fbtlaw.com, aortiz@fbtlaw.com
     Jeffrey Nathan Pomerantz jpomerantz@pszjlaw.com
     Linda D. Reece lreece@pbfcm.com
     Penny Packard Reid preid@sidley.com, txefilingnotice@sidley.com;penny-reid-
      4098@ecf.pacerpro.com;ncade@sidley.com
     Alyssa Russell alyssa.russell@sidley.com
     Brian Patrick Shaw shaw@roggedunngroup.com, cashion@roggedunngroup.com
     Laurie A. Spindler Laurie.Spindler@lgbs.com, Dora.Casiano-Perez@lgbs.com
     United States Trustee ustpregion06.da.ecf@usdoj.gov
     Jaclyn C. Weissgerber bankfilings@ycst.com, jweissgerber@ycst.com
     Elizabeth Weller dallas.bankruptcy@publicans.com, dora.casiano-
      perez@lgbs.com;Melissa.palo@lgbs.com


  DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29              Page 23 of 123



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Maxim B. Litvak (SBN: 24002482)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel and Proposed Counsel for the Debtor and Debtor in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                                    §
      In re:                                                        § Chapter 11
                                                                    §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           § Case No. 19-34054-sgj11
                                                                    §
                                       Debtor.                      §

                            CERTIFICATION OF JEFFREY N. POMERANTZ

               Jeffrey N. Pomerantz, under penalty of perjury, certifies as follows:

                      1.       I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP

  (“PSZ&J”). I make this certification in accordance with Appendix F of the Local Bankruptcy


  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_LA:326504.1 36027/002
Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29      Page 24 of 123




  Rules of the United States Bankruptcy Court for the Northern District of Texas (“Appendix F”)

  regarding the contents of applications for compensation and expenses.

                   2.          I have read the Second Monthly Application for Compensation and for

  Reimbursement of Expenses for the Period from November 1, 2019 through November 30, 2019

  (the “Application”).

                   3.          Pursuant to section I.G. of Appendix F, I hereby certify to the best of my

  knowledge, information and belief, formed after reasonable inquiry, that (a) the compensation

  and expense reimbursement sought is in conformity with Appendix F, except as specifically

  noted in the Application and (b) the compensation and expense reimbursement requested are

  billed at rates in accordance with practices no less favorable than those customarily employed by

  the applicant and generally accepted by the applicant’s clients.

                   4.          I have reviewed the requirements of the Guidelines for Reviewing

  Applications for Compensation and Reimbursement of Expenses by Attorneys in Large Chapter

  11 Cases, effective November 1, 2013 (the “Guidelines”) and I believe that the Application

  complies with the Guidelines.

  Dated: December 30, 2019
                                                              /s/ Jeffrey N. Pomerantz
                                                              Jeffrey N. Pomerantz




  DOCS_LA:326504.1 36027/002                             2
Case 19-34054-sgj11 Doc 286 Filed 12/30/19   Entered 12/30/19 10:36:29   Page 25 of 123




                                    Exhibit A
                                November 2019 Invoice




  DOCS_LA:326504.1 36027/002
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19           Entered 12/30/19 10:36:29      Page 26 of 123


                                 Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                        November 30, 2019
Highland Capital Management LP                                          Invoice 123711
300 Crescent Court ste. 700                                             Client  36027
Dallas , TX 75201                                                       Matter  00002
                                                                                JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2019
                   FEES                                                 $798,767.50
                   EXPENSES                                              $26,317.71
                   TOTAL CURRENT CHARGES                                $825,085.21

                   BALANCE FORWARD                                      $393,542.59
                   TOTAL BALANCE DUE                                   $1,218,627.80
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19       Entered 12/30/19 10:36:29     Page 27 of 123


Pachulski Stang Ziehl & Jones LLP                                           Page:     2
Highland Capital Management LP                                              Invoice 123711
36027 - 00002                                                               November 30, 2019




  Summary of Services by Professional
  ID        Name                        Title                    Rate           Hours           Amount

 ARP        Paul, Andrea R.             Case Man. Asst.         325.00          12.80      $4,160.00

 BMK        Koveleski, Beatrice M.      Case Man. Asst.         325.00           2.10       $682.50

 CRR        Robinson, Colin R.          Counsel                 795.00          10.70      $8,506.50

 DG         Grassgreen, Debra I.        Partner                1050.00           4.60      $4,830.00

 GVD        Demo, Gregory Vincent       Counsel                 795.00      156.40       $124,338.00

 IDK        Kharasch, Ira D.            Partner                 547.50           2.80      $1,533.00

 IDK        Kharasch, Ira D.            Partner                1095.00      106.60       $116,727.00

 JAM        Morris, John A.             Partner                 512.50          23.40     $11,992.50

 JAM        Morris, John A.             Partner                1025.00      177.50       $181,937.50

 JEO        O'Neill, James E.           Partner                 895.00          81.70     $73,121.50

 JJK        Kim, Jonathan J.            Counsel                 850.00          62.10     $52,785.00

 JNP        Pomerantz, Jeffrey N.       Partner                1025.00          83.00     $85,075.00

 JWL        Lucas, John W.              Partner                 775.00           3.80      $2,945.00

 KKY        Yee, Karina K.              Paralegal               395.00          35.20     $13,904.00

 KSN        Neil, Karen S.              Case Man. Asst.         325.00           5.60      $1,820.00

 LSC        Canty, La Asia S.           Paralegal               395.00          52.10     $20,579.50

 MBL        Litvak, Maxim B.            Partner                 925.00          96.70     $89,447.50

 PJJ        Jeffries, Patricia J.       Paralegal               395.00           6.90      $2,725.50

 SLP        Pitman, L. Sheryle          Case Man. Asst.         325.00           5.10      $1,657.50

                                                                           929.10         $798,767.50
      Case 19-34054-sgj11 Doc 286 Filed 12/30/19     Entered 12/30/19 10:36:29     Page 28 of 123


Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Highland Capital Management LP                                                  Invoice 123711
36027 - 00002                                                                   November 30, 2019


  Summary of Services by Task Code
  Task Code         Description                                         Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                       72.40                  $70,160.00

 BL                 Bankruptcy Litigation [L430]                       616.30                 $545,059.00

 CA                 Case Administration [B110]                          33.10                  $17,721.50

 CBM                Cayman Bermuda Matters                               5.20                   $5,307.00

 CO                 Claims Admin/Objections[B310]                        1.80                   $1,454.00

 CP                 Compensation Prof. [B160]                            5.00                   $2,605.00

 CPO                Comp. of Prof./Others                                0.70                       $339.50

 EB                 Employee Benefit/Pension-B220                       33.70                  $32,260.50

 EC                 Executory Contracts [B185]                          10.10                   $8,049.50

 FF                 Financial Filings [B110]                             4.10                   $3,252.50

 FN                 Financing [B230]                                     5.00                   $4,402.00

 GB                 General Business Advice [B410]                       1.90                   $1,840.50

 GC                 General Creditors Comm. [B150]                      17.70                  $15,748.50

 LN                 Litigation (Non-Bankruptcy)                          4.90                   $2,974.50

 MC                 Meeting of Creditors [B150]                          3.00                   $2,328.00

 NT                 Non-Working Travel                                  26.20                  $13,525.50

 OP                 Operations [B210]                                    2.80                   $2,954.00

 RP                 Retention of Prof. [B160]                            5.80                   $5,145.00

 RPO                Ret. of Prof./Other                                 79.40                  $63,641.00

                                                                       929.10                 $798,767.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19   Entered 12/30/19 10:36:29   Page 29 of 123


Pachulski Stang Ziehl & Jones LLP                                       Page:     4
Highland Capital Management LP                                          Invoice 123711
36027 - 00002                                                           November 30, 2019


  Summary of Expenses
  Description                                                                               Amount
Air Fare [E110]                                                                   $9,595.03
Auto Travel Expense [E109]                                                        $1,383.06
Bloomberg                                                                            $30.90
Working Meals [E111]                                                                $352.15
Conference Call [E105]                                                              $204.36
Delivery/Courier Service                                                            $535.94
Federal Express [E108]                                                            $1,336.48
Filing Fee [E112]                                                                 $1,717.00
Hotel Expense [E110]                                                              $3,018.73
Lexis/Nexis- Legal Research [E                                                      $781.54
Legal Vision Atty Mess Service                                                      $135.37
Outside Services                                                                     $50.00
Pacer - Court Research                                                              $940.10
Postage [E108]                                                                       $70.40
Reproduction Expense [E101]                                                       $2,824.90
Reproduction/ Scan Copy                                                           $1,710.80
Travel Expense [E110]                                                             $1,153.00
Transcript [E116]                                                                   $477.95

                                                                                 $26,317.71
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 30 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount

  Asset Analysis/Recovery[B120]
 11/01/2019   IDK     AA        Email F. Caruso re upcoming call on issues,               1.20      1095.00      $1,314.00
                                including Eagle Equity analysis (.2); Attend
                                conference call with F. Caruso, CRO re same (.5);
                                E-mails with G. Demo re need for analysis on
                                AFA/NextPoint termination issues (.2); E-mails with
                                M. Litvak re same re client analysis of business
                                issues (.2); Telephone conference with client re
                                same (.1).

 11/04/2019   IDK     AA        E-mails with CRO/F. Caruso on status and                  1.20      1095.00      $1,314.00
                                coordination call today, as well as his write up on
                                the possible Loral sale (.4); Telephone conference
                                with J. Pomerantz re same (.1); Attend conference
                                call with CRO/F. Caruso, J. Pomerantz on status and
                                certain proposed affiliate transactions (.5); E-mails
                                with attorneys re further press inquiries and protocol
                                (.2).

 11/06/2019   GVD     AA        Review structure of potential transactions;               0.20       795.00          $159.00
                                correspondence with F. Caruso and client re same

 11/07/2019   IDK     AA        E-mails with client, T. Conyear, re status of our         1.00      1095.00      $1,095.00
                                review of Eagle deal and funding (.2); Prep of memo
                                on Eagle Equity issues, including review of
                                extensive correspondence with client, CRO, others
                                on same (.7); email CRO re his approval of Eagle
                                registration process (.1).

 11/07/2019   GVD     AA        Review DST structures in advance of call with             0.30       795.00          $238.50
                                Highland and DSI

 11/07/2019   GVD     AA        Conference with I. Leventon, B. Mitts, and F.             0.60       795.00          $477.00
                                Caruso re DST structures and potential equity
                                issuance

 11/07/2019   GVD     AA        Conference with F. Caruso to discuss DST structures       0.20       795.00          $159.00

 11/07/2019   GVD     AA        Review KeyBank loan agreement and governing               1.30       795.00      $1,033.50
                                documents re DST structure; summarize structure
                                and circulate same

 11/08/2019   IDK     AA        E-mails with G. Demo re various funds and issues,         0.20      1095.00          $219.00
                                including Prometheus.

 11/08/2019   GVD     AA        Revise summary of DTS transactions re comments            0.70       795.00          $556.50
                                from F. Caruso and circulate same

 11/08/2019   GVD     AA        Conference with F. Caruso re DTS transactions and         0.30       795.00          $238.50
                                flow of funds
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29         Page 31 of 123


Pachulski Stang Ziehl & Jones LLP                                                             Page:     6
Highland Capital Management LP                                                                Invoice 123711
36027 - 00002                                                                                 November 30, 2019


                                                                                      Hours          Rate         Amount

 11/08/2019   GVD     AA        Conference with I. Leventon, B. Mitts, Baker           0.80       795.00          $636.00
                                McKenzie and F. Caruso re DST transactions and
                                next steps

 11/10/2019   GVD     AA        Summarize DST transactions; correspondence with        0.70       795.00          $556.50
                                PSZJ group re same

 11/14/2019   GVD     AA        Conference with D. Klos and F. Caruso re allocation    0.50       795.00          $397.50
                                of costs and expenses

 11/19/2019   GVD     AA        Review and coordinate changes to Debtor operating      1.20       795.00          $954.00
                                agreements

 11/20/2019   IDK     AA        Review of memo from CRO re Petro Cap issues (.2);      0.40      1095.00          $438.00
                                E-mails with CRO re RCP transaction (.2).

 11/20/2019   GVD     AA        Conference with F. Caruso re Restoration Capital       0.40       795.00          $318.00
                                Issues

 11/21/2019   IDK     AA        Prep of draft memo to Company re implications of       1.00      1095.00      $1,095.00
                                Company initiating sale of MGM stock re RCP deal
                                without CRO approval and related issues (.5);
                                E-mails and telephone conference with J. Pomerantz
                                re same re need to revise (.2); Revise same memo
                                and send to client group (.3);

 11/21/2019   IDK     AA        Review of correspondence with FTI/CRO on RCP           0.70      1095.00          $766.50
                                deal (.1); E-mails and telephone conference with
                                CRO, J. Pomerantz re same, and need for memo to
                                Company re RCP transaction re MGM stock sale,
                                and consider (.4); Review of memo from J. Lucas re
                                108b potential application to RCP deal (.2).

 11/21/2019   IDK     AA        E-mails with CRO and J. Pomerantz re concerns on       2.30      1095.00      $2,518.50
                                new RCP deal, including CRO correspondence with
                                Company re disapproval of same and need for call,
                                as well as various documents from Company re
                                same (.4); Attend conference call with Company,
                                CRO re proposed RCP deal and numerous questions
                                (.8); Attend conference call with Brad Sharp, J.
                                Pomerantz re summary of call with Company re RJC
                                deal (.4); Attend further conference call with
                                Company group re RCP proposed deal (.5);
                                Telephone conference with J. Pomerantz re CRO re
                                result of same (.2).

 11/21/2019   JNP     AA        Conference with John W. Lucas regarding research       0.20      1025.00          $205.00
                                on Bankruptcy Code 108 and effect on pending
                                contracts.

 11/21/2019   JNP     AA        Conference with Ira D. Kharasch and B. Sharp           0.40      1025.00          $410.00
                                regarding RCP.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 32 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:     7
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount

 11/21/2019   JNP     AA        Conference with Ira D. Kharasch, B. Sharp and             0.60      1025.00          $615.00
                                client team regarding RCP and follow-up with B.
                                Sharp and Ira D. Kharasch regarding same.

 11/21/2019   JNP     AA        Two lengthy call with client and Ira D. Kharasch          1.50      1025.00      $1,537.50
                                and related follow-up analysis and discussions
                                regarding RCP issues.

 11/21/2019   JNP     AA        Conference with B. Sharp and Ira D. Kharasch              0.40      1025.00          $410.00
                                regarding RCP transaction.

 11/21/2019   JNP     AA        Review write-up of revised RCP transaction.               0.10      1025.00          $102.50

 11/21/2019   JNP     AA        Conference with B. Sharp regarding RCP.                   0.20      1025.00          $205.00

 11/21/2019   JNP     AA        Conference with Ira D. Kharasch regarding call with       0.30      1025.00          $307.50
                                B. Sharp regarding RCP.

 11/21/2019   JNP     AA        Conference with Ira D. Kharasch and Richard M.            0.20      1025.00          $205.00
                                Pachulski regarding RCP.

 11/21/2019   JNP     AA        Conference with Ira D. Kharasch and client                0.90      1025.00          $922.50
                                regarding RCP.

 11/22/2019   IDK     AA        E-mails with client, CRO, others re its revised RCP       2.10      1095.00      $2,299.50
                                tx, including review of same, and need for call (.5);
                                E-mails with J. Pomerantz and CRO re same and
                                need for pre-call (.1); Attend pre-call with CRO re
                                same (.4); Attend conference call with client group,
                                CRO re RCP issues/concerns, and need for written
                                summary on new terms (.7); E-mails with client re
                                its summary of new revised RCP tx, including
                                review of same (.4).

 11/22/2019   IDK     AA        E-mails with CRO re client new summary of revised         1.30      1095.00      $1,423.50
                                RCP tx and need for call to discuss (.1); Attend
                                conference call with CRO re same, and timing of
                                reaching out to Committee re same (.2); E-mails and
                                telephone conference with client re its further
                                revised summary in light of our issues, including
                                review of same (.3); E-mails with CRO re same and
                                need for call to discuss (.1); Telephone conferences
                                with J. Pomerantz and CRO re same (.2); Telephone
                                conferences with client group re our feedback and
                                concerns (.4).

 11/22/2019   IDK     AA        Various E-mails with client re latest draft of RCP        1.60      1095.00      $1,752.00
                                memo to go to Committee, and issues re
                                confidentiality and joint interest privilege (.3);
                                Attend conference calls with client group re RCP
                                latest memo and joint interest privilege (.4); Further
                                E-mails with client group re same and clients
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29         Page 33 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount
                                direction to further markup without joint interest
                                privilege, questions re newest document and need
                                for us to further revise (.3); Revise latest RCP memo
                                for final changes (.4); E-mails with client re its
                                feedback on final version (.2).
 11/22/2019   IDK     AA        E-mail to Committee with RCP memo, and then              0.40      1095.00          $438.00
                                Committee's immediate response on info/docs
                                needed (.2); E-mails with client, CRO, J. Pomerantz
                                re same and coordinate (.2).

 11/22/2019   JNP     AA        Conference with B. Sharp and Ira D. Kharasch             0.80      1025.00          $820.00
                                regarding revised terms of transaction (multiple).

 11/22/2019   JNP     AA        Conference with Gregory V. Demo regarding RCP            0.40      1025.00          $410.00
                                transaction and related issues.

 11/22/2019   JNP     AA        Conference with Maxim B. Litvak regarding RCP            0.20      1025.00          $205.00
                                transaction.

 11/22/2019   JNP     AA        Review and revise various versions of revised RCP        1.00      1025.00      $1,025.00
                                transaction summary.

 11/22/2019   JNP     AA        Various calls with client representatives regarding      1.80      1025.00      $1,845.00
                                RCP transaction.

 11/22/2019   JNP     AA        Various conference with Ira D. Kharasch regarding        0.30      1025.00          $307.50
                                RCP transaction.

 11/22/2019   JNP     AA        Email to M. Clemente enclosing documents                 0.10      1025.00          $102.50
                                regarding RCP transaction.

 11/22/2019   JNP     AA        Email to and from client regarding Committee RCP         0.10      1025.00          $102.50
                                due diligence.

 11/22/2019   GVD     AA        Review structure of SE Multifamily transaction           2.70       795.00      $2,146.50

 11/24/2019   IDK     AA        E-mails with Committee counsel re its request for        1.40      1095.00      $1,533.00
                                group call re RCP tx today, and coordinate (.1);
                                Telephone conference with J. Pomerantz re same
                                (.1); Attend conference call with Committee
                                professionals, CRO re same (1.0); Telephone
                                conference with J. Pomerantz re result of call and
                                next steps (.2).

 11/24/2019   JNP     AA        Participate on call with Sidley, FTI, DSI and Ira D.     1.00      1025.00      $1,025.00
                                Kharasch regarding RCP transaction.

 11/25/2019   IDK     AA        E-mails with Company, CRO re status of info flow         0.90      1095.00          $985.50
                                to Committee re RCP transaction, and timing for
                                internal call prior to Committee call re same (.2);
                                E-mails with CRO, J. Pomerantz re need for separate
                                call re same (.1); Attend conference call with CRO,
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29          Page 34 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount
                                J. Pomerantz re RCP status, and what happens if
                                Committee disapproves (.2); Telephone conferences
                                with J. Pomerantz re same, need for broader call and
                                coordinate same and consider (.3); Office
                                conferences R. Pachulski re issue and need for call
                                (.1).
 11/25/2019   IDK     AA        Telephone conference and office conference with J.       1.80      1095.00      $1,971.00
                                Pomerantz, R. Pachulski re issues on RCP deal and
                                protocol concerns (.3); Telephone conference with I.
                                Leventon, J. Pomerantz re same re upcoming Co call
                                on RCP deal and ramifications if Committee
                                disapproves proposal, and other issues (.4);
                                Telephone conference with J. Pomerantz re same
                                and questions for RCP deal (.1); Attend conference
                                call with Company group, I. Leventon, CRO re RCP
                                deal status and timing to close, disclosure, and what
                                happens if Committee does not approve (.6);
                                Telephone conference with J. Pomerantz re result of
                                same (.1); E-mail to and telephone conferences with
                                Company reps and J. Pomerantz re further issues on
                                RCP deal (.3).

 11/25/2019   IDK     AA        Attend conference call with Committee                    1.60      1095.00      $1,752.00
                                professionals on the RCP proposed transaction (.6);
                                Telephone conference with J. Pomerantz re same
                                and next steps (.1); E-mails with Company, CRO re
                                need to circle back re Committee call and attend
                                conference call re same (.6); E-mails with CRO re
                                today's Sun Life agreement to RCP buyout and
                                authority (.1); Review of correspondence with client
                                group re Latham questions on RCP for UBS (.2).

 11/25/2019   IDK     AA        E-mails with J Kim re issues on whether 108b may         1.80      1095.00      $1,971.00
                                apply to RCP purchase agreements, description of
                                issue, and need for more extensive memo (.4);
                                Review and consider J Kim's extensive memo re
                                same later today (.2); E-mails with J. Pomerantz re
                                same memo (.1); Prep of draft of extensive letter to
                                client group re consequences relating to RCP
                                transaction, and governance/authority issues re same
                                to approve (.7); E-mails with J. Pomerantz re same
                                draft, and his revisions to same (.2); E-mail to Co
                                group re our extensive memo re RCP and related
                                governance issues and authority re how to approve
                                same (.2).

 11/25/2019   JJK     AA        Research re: time extension matters and emails           4.00       850.00      $3,400.00
                                Kharasch on same.

 11/25/2019   JNP     AA        Conference with B. Sharp and Ira D. Kharasch             0.30      1025.00          $307.50
                                regarding RCP transaction.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29         Page 35 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

 11/25/2019   JNP     AA        Conference with I. Leventon and Ira D. Kharasch         0.30      1025.00          $307.50
                                regarding RCP transaction.

 11/25/2019   JNP     AA        Multiple conferences with Ira D. Kharasch regarding     0.40      1025.00          $410.00
                                RCP.

 11/25/2019   JNP     AA        Conference with FTI, Sidley, Ira D. Kharasch and        0.60      1025.00          $615.00
                                DSI regarding RCP.

 11/25/2019   JNP     AA        Review and comment on email to client regarding         0.20      1025.00          $205.00
                                RCP transaction.

 11/25/2019   JNP     AA        Email to Latham regarding RCP transaction.              0.20      1025.00          $205.00

 11/25/2019   JNP     AA        Emails to and from client and then to Committee and     0.40      1025.00          $410.00
                                UBS representatives regarding diligence for RCP.

 11/25/2019   JNP     AA        Call with client group, Ira D. Kharasch and DSI         1.40      1025.00      $1,435.00
                                regarding RCP transaction (3x).

 11/25/2019   GVD     AA        Review private placement documents re SE Multi          1.80       795.00      $1,431.00
                                Family

 11/26/2019   IDK     AA        E-mails with client group re status on RCP and need     1.60      1095.00      $1,752.00
                                for Committee feedback, and status of
                                communications with Committee (.3); E-mails with
                                Committee re need for call re RCP and coordinate
                                (.1); Attend part of conference call with Committee
                                professionals, CRO re same (.8); Review of
                                correspondence with client group re result of call
                                and timing, and then later re Committee's refusal to
                                approve RCP tx (.2); Review of correspondence
                                with Committee re its reasons for denying approval
                                of RCP tx, and then with client re same (.2).

 11/26/2019   IDK     AA        Telephone conference J. Pomerantz re RCP deal and       0.10      1095.00          $109.50
                                status (.1).

 11/26/2019   JNP     AA        Conference with B. Sharp after call with Committee      0.20      1025.00          $205.00
                                counsel regarding RCP transaction and response.

 11/26/2019   JNP     AA        Conference with M. Clemente regarding Committee         0.30      1025.00          $307.50
                                response to RCP transaction.

 11/26/2019   JNP     AA        Review and forward email regarding Committee            0.10      1025.00          $102.50
                                response to RCP transaction.

 11/26/2019   JNP     AA        Conference with client and F. Caruso regarding          0.50      1025.00          $512.50
                                Committee response to RCP transaction.

 11/26/2019   JNP     AA        Conference with Ira D. Kharasch regarding call with     0.10      1025.00          $102.50
                                Committee counsel regarding RCP transaction.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29          Page 36 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    11
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/26/2019   JNP     AA        Conference with Sidley, Latham, etc. regarding RCP       1.00      1025.00      $1,025.00
                                Transaction.

 11/26/2019   GVD     AA        Review and summarize SE Multi Family                     2.10       795.00      $1,669.50
                                transaction; correspondence with F. Caruso re same

 11/27/2019   IDK     AA        E-mails with client group re RCP and need to             1.70      1095.00      $1,861.50
                                discuss options and get approved by court (.2);
                                Attend conference call with client group and others
                                re RCP, and client direction to start drafting motion
                                to approve same and motion to shorten time, and
                                issues re filing motion under seal re confidentiality
                                (.8); Telephone conference with J. Pomerantz re
                                follow up to same and next steps (.2); E-mails and
                                telephone conferences with G. Demo re need for him
                                to start drafting motion re RCP, and info and
                                background needed for same, and his questions re
                                same (.5).

 11/27/2019   IDK     AA        Review of correspondence with client and then with       0.20      1095.00          $219.00
                                Committee on issue re RCP and shortening time on
                                motion, and under seal issues (.2).

 11/27/2019   IDK     AA        E-mails with attorneys re WE Multi Family tx             0.20      1095.00          $219.00
                                issues, questions, and timing of same.

 11/27/2019   JNP     AA        Review email from client; Conference with Ira D.         0.10      1025.00          $102.50
                                Kharasch regarding motion to approve transaction.

 11/27/2019   JNP     AA        Conference with client, DSI and Ira D. Kharasch          1.00      1025.00      $1,025.00
                                regarding RCP.

 11/27/2019   JNP     AA        RCP emails to and from M. Clemente regarding             0.20      1025.00          $205.00
                                filing under seal motion and shortened time.

 11/27/2019   JNP     AA        Emails to and from client regarding email to             0.10      1025.00          $102.50
                                Committee regarding filing motion under seal.

 11/27/2019   JNP     AA        Emails with Gregory V. Demo regarding motion to          0.10      1025.00          $102.50
                                approve RCP transaction.

 11/27/2019   MBL     AA        Attention to SE Multi Family transaction; emails         0.40       925.00          $370.00
                                with team re same.

 11/27/2019   GVD     AA        Conference with F. Caruso re SE Multi Family             0.30       795.00          $238.50
                                Transaction

 11/27/2019   GVD     AA        Conference with I. Kharasch re Restoration Capital       0.20       795.00          $159.00
                                transaction and next steps

 11/27/2019   GVD     AA        Review Restoration Capital documents;                    1.70       795.00      $1,351.50
                                correspondence with I. Kharasch and CRO re same
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29        Page 37 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    12
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/28/2019   IDK     AA        Review and consider client's memo on RCP and its         1.80      1095.00      $1,971.00
                                questions re enforceability of stock buyout after 60
                                day deadline given various provisions, and copies of
                                agreements, including review of such buyout
                                agreements, and questions on Seller claims vs estate
                                (.7); Prep of extensive memo to client re same and
                                my analysis of the issue of whether purchase price
                                can still be tendered (.8); E-mails and telephone
                                conference with G. Demo re RCP motion and impact
                                of my analysis (.3).

 11/28/2019   GVD     AA        Conference with F. Caruso re status of Restoration       0.30       795.00          $238.50
                                Capital transaction

 11/28/2019   GVD     AA        Conference with I. Kharasch re status of Restoration     0.20       795.00          $159.00
                                Capital transaction

 11/28/2019   GVD     AA        Review governing documents re Restoration Capital        0.30       795.00          $238.50

 11/29/2019   IDK     AA        E-mails with client group re RCP status and whether      0.50      1095.00          $547.50
                                motion to be filed re same and OST, including our
                                conclusion as to same and basis for same, and client
                                further questions on Seller claim for breach.

 11/29/2019   GVD     AA        Further review of Restoration Capital transaction        0.90       795.00          $715.50

 11/29/2019   GVD     AA        Revise and circulate review of SE Multifamily            0.30       795.00          $238.50
                                transaction

 11/29/2019   GVD     AA        Draft motion re Restoration Capital transaction          2.60       795.00      $2,067.00

 11/30/2019   IDK     AA        E-mail to G. Demo re his draft of RCP motion,            0.30      1095.00          $328.50
                                including brief review of same.

 11/30/2019   GVD     AA        Draft motion to approve restoration capital              2.10       795.00      $1,669.50
                                transaction

                                                                                        72.40                  $70,160.00

  Bankruptcy Litigation [L430]
 10/17/2019   LSC     BL        Preparation of materials for first day hearing for J.    0.60       395.00          $237.00
                                Morris.

 10/17/2019   LSC     BL        Research and retrieval of document to be used as         0.60       395.00          $237.00
                                exhibit and correspondence with G. Demo regarding
                                the same.

 11/01/2019   IDK     BL        Email and telephone conference with Committee            1.40      1095.00      $1,533.00
                                counsel to its intent to file venue motion to Dallas
                                and shortening time today (.2); Telephone
                                conference with I. Leventon re same and his
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29       Page 38 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    13
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount
                                feedback (.2); Telephone conferences with J.
                                Pomerantz re same and next steps (.2); Numerous
                                E-mails with team re venue motion, how to respond
                                and procedure for expedited briefing, and need for
                                group call re same (.5); Telephone conference with J
                                O’Neill re same and Delaware process issues (.1);
                                Attend conference call with team re next steps (.2).
 11/01/2019   IDK     BL        Telephone conference with Committee counsel and J       0.80      1095.00          $876.00
                                O’Neill re next steps and contacting court later and
                                ground for expediting motion for venue change to
                                Dallas (.2); Attend conference call with Committee
                                counsel to call court clerk (.3); Telephone
                                conference with J. Pomerantz re result of same and
                                timing of drafting opposition (.1); Telephone
                                conferences and email with CRO re status and venue
                                motion (.2).

 11/01/2019   IDK     BL        E-mails with attorneys re their initial observations    0.40      1095.00          $438.00
                                on Committee venue motion and OST, and our
                                argument against, and my feedback re same.

 11/01/2019   JJK     BL        Research re: trustee/litigation related issues.         2.00       850.00      $1,700.00

 11/01/2019   JNP     BL        Conference with Ira D. Kharasch, Gregory V. Demo        0.50      1025.00          $512.50
                                and Maxim B. Litvak regarding venue issues.

 11/01/2019   JNP     BL        Review venue motion.                                    0.30      1025.00          $307.50

 11/01/2019   JNP     BL        Conference with Sidley and call to Court regarding      0.20      1025.00          $205.00
                                venue motion.

 11/01/2019   MBL     BL        Emails with team re venue issues (0.1); call with       0.30       925.00          $277.50
                                team re same (0.2).

 11/01/2019   MBL     BL        Review venue transfer motion and motion to shorten      0.70       925.00          $647.50
                                time; emails with team re same.

 11/01/2019   MBL     BL        Attention to possible hearing dates and other misc.     0.10       925.00           $92.50
                                issues; emails with team re same.

 11/01/2019   JEO     BL        Review motion to transfer venue and related motion      0.50       895.00          $447.50
                                to shorten

 11/01/2019   JEO     BL        Calls with PSZJ team re motion to transfer venue        0.60       895.00          $537.00
                                and motion to shorten

 11/01/2019   JEO     BL        Call with client Isaac Leventon re Motion to            0.30       895.00          $268.50
                                Transfer Venue

 11/01/2019   JEO     BL        Call with Committee counsel re motion to transfer       0.30       895.00          $268.50
                                venue
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29         Page 39 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    14
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/01/2019   JEO     BL        Call to chambers with committee counsel re motion        0.30       895.00          $268.50
                                to shorten related to motion to transfer venue

 11/01/2019   JEO     BL        Email with Karina Yee re agenda canceling 11/7           0.40       895.00          $358.00
                                hearing

 11/01/2019   JEO     BL        Review issues relate to motion to transfer venue         0.80       895.00          $716.00

 11/01/2019   JEO     BL        Review additional issues related to Motion to            0.70       895.00          $626.50
                                Transfer Venue

 11/01/2019   JAM     BL        Communications with J. Pomerantz, I. Kharasch, M.        0.30      1025.00          $307.50
                                Litvak, G. Demo regarding change of venue motion.

 11/01/2019   GVD     BL        Conference with PSZJ team re motion to transfer          0.20       795.00          $159.00
                                venue

 11/01/2019   GVD     BL        Review correspondence re Motion transfer venue.          0.20       795.00          $159.00

 11/02/2019   MBL     BL        Draft objection to motion to shorten re venue            0.50       925.00          $462.50
                                transfer.

 11/02/2019   MBL     BL        Begin drafting objection to venue transfer motion.       1.00       925.00          $925.00

 11/02/2019   MBL     BL        Emails with team and client re venue transfer issues.    0.20       925.00          $185.00

 11/02/2019   JEO     BL        Review and provide comments to opposition to             0.60       895.00          $537.00
                                Committee's motion to shorten on venue

 11/02/2019   JAM     BL        Review motion to change venue (1.1); review              2.00      1025.00      $2,050.00
                                motion to shorten time (0.4); e-mail to PSZJ team
                                regarding motion to change venue (0.5).

 11/02/2019   GVD     BL        Review draft response to motion to expedite notice       0.20       795.00          $159.00

 11/03/2019   IDK     BL        Review and consider Committee OST motion and             1.10      1095.00      $1,204.50
                                venue motion, as well as draft of our opposition to
                                OST (.4); E-mails with J Morris and J O’Neill re
                                their feedback on motions and draft opposition (.3);
                                E-mails to attorneys re my list of revisions to our
                                draft opposition to OSC (.4).

 11/03/2019   MBL     BL        Emails with team re objection to motion to shorten       0.20       925.00          $185.00
                                on venue transfer.

 11/03/2019   MBL     BL        Revise objection to motion to shorten.                   1.50       925.00      $1,387.50

 11/03/2019   JEO     BL        Further review of opposition to committee's motion       0.80       895.00          $716.00
                                to shorten on venue and provide additional
                                comments

 11/03/2019   JAM     BL        E-mails with M. Litvak, I Kharasch, J. Pomerantz, J.     0.30      1025.00          $307.50
                                O'Neill regarding motion to change venue.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29       Page 40 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    15
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

 11/04/2019   IDK     BL        Review and consider revised objection to                0.80      1095.00          $876.00
                                Committee’s motion to expedite venue hearing, as
                                well as client’s markup of same (.3); Telephone
                                conference with J. Pomerantz re same and problem
                                of client comment (.1); Numerous E-mails with
                                client, CRO and others re my comments to same and
                                problem with client comments re ordinary course
                                motion in opposition (.3); Review of revised
                                opposition (.1).

 11/04/2019   IDK     BL        E-mails with attorneys re court’s denial of             0.70      1095.00          $766.50
                                Committee motion to expedite before we filed our
                                opposition (.2); Telephone conference with I.
                                Leventon at client re court’s denial of motion to
                                expedite venue and venue motion (.3); Telephone
                                conference with J. Pomerantz re same and next steps
                                with Committee (.1); E-mails with attorneys re Acis
                                counsel inquiry on stay and appeal re conference
                                order (.1).

 11/04/2019   IDK     BL        Review of I. Leventon’s memos re his thoughts on        0.40      1095.00          $438.00
                                venue motion opposition (.2); E-mails with J Morris,
                                J. Pomerantz re litigation issues for all matters on
                                Nov 19th hearing date and next steps (.2).

 11/04/2019   JJK     BL        Research re: trustee/litigation and related issues.     4.50       850.00      $3,825.00

 11/04/2019   JJK     BL        Research/analysis re: trustee and related issues.       6.00       850.00      $5,100.00

 11/04/2019   JNP     BL        Conference with Ira D. Kharasch regarding venue         0.30      1025.00          $307.50
                                motion and related issues.

 11/04/2019   JNP     BL        Emails to and from John A. Morris regarding             0.10      1025.00          $102.50
                                hearing preparation.

 11/04/2019   JNP     BL        Review and comment on opposition to shortening          0.40      1025.00          $410.00
                                time brief regarding venue and emails regarding
                                same.

 11/04/2019   MBL     BL        Revise objection to shorten time with client input;     0.70       925.00          $647.50
                                emails with client and team re same.

 11/04/2019   MBL     BL        Attention to order denying motion to shorten.           0.10       925.00           $92.50

 11/04/2019   JEO     BL        Emails with court re hearing schedule                   0.20       895.00          $179.00

 11/04/2019   JEO     BL        Additional review and edits on opposition to            1.70       895.00      $1,521.50
                                committee's motion to shorten on venue

 11/04/2019   JEO     BL        Review entered order denying motion to shorten          0.20       895.00          $179.00
                                time
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                       Entered 12/30/19 10:36:29      Page 41 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    16
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                       Hours           Rate         Amount

 11/04/2019   JAM     BL        Review/revise objections to motion to shorten            2.90      1025.00      $2,972.50
                                (change of venue) (0.7); e-mails with J. Pomerantz,
                                I. Kharasch, M. Litvak, J. O'Neill regarding motion
                                to shorten (0.3); e-mail to PSZJ team re second day
                                hearing and related matters (.3); review prepetition
                                litigation documents (1.6).

 11/04/2019   GVD     BL        Review revised motion to transfer venue                  0.20       795.00          $159.00

 11/05/2019   IDK     BL        Review briefly extensive correspondence with             0.60      1095.00          $657.00
                                client/I. Leventon re his further feedback on venue
                                issues for our opposition (.2); E-mails with team re
                                coordination of call on 11/19 contested motions and
                                agenda for same (.2); E-mails with I. Leventon and
                                team re I. Leventon inquiry on contested venue
                                motion and witnesses (.2).

 11/05/2019   JJK     BL        Research/analysis re trustee and related issues.         4.40       850.00      $3,740.00

 11/05/2019   JJK     BL        Research re: trustee and related issues.                 1.80       850.00      $1,530.00

 11/05/2019   KKY     BL        Draft certification of counsel re omnibus hearing        0.10       395.00           $39.50
                                date order

 11/05/2019   KKY     BL        File (.1), serve (.1), and prepare for filing and        0.40       395.00          $158.00
                                service (.2) 11/7/19 agenda

 11/05/2019   KKY     BL        File (.1) and prepare for filing (.1) certificate of     0.20       395.00           $79.00
                                service for 11/7/19 agenda

 11/05/2019   MBL     BL        Draft opposition to motion to transfer venue.            5.50       925.00      $5,087.50

 11/05/2019   MBL     BL        Review motion to transfer venue.                         0.40       925.00          $370.00

 11/05/2019   MBL     BL        Review client comments and background info on            0.40       925.00          $370.00
                                venue motion.

 11/05/2019   MBL     BL        Call with client re venue issues.                        0.20       925.00          $185.00

 11/05/2019   MBL     BL        Emails with team re venue litigation issues.             0.10       925.00           $92.50

 11/05/2019   JEO     BL        Finalize agenda canceling 11/7 hearing                   0.50       895.00          $447.50

 11/05/2019   JEO     BL        Email to court re hearing dates                          0.20       895.00          $179.00

 11/05/2019   JEO     BL        Review status of pending matters                         0.60       895.00          $537.00

 11/05/2019   GVD     BL        Review summaries and back up from I. Leventon re         0.50       795.00          $397.50
                                motion to transfer venue

 11/06/2019   IDK     BL        Attend conference call with internal team on             0.80      1095.00          $876.00
                                contested motions for Nov 19 re CRO and ordinary
                                course and venue (.8).
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29       Page 42 of 123


Pachulski Stang Ziehl & Jones LLP                                                             Page:    17
Highland Capital Management LP                                                                Invoice 123711
36027 - 00002                                                                                 November 30, 2019


                                                                                      Hours          Rate         Amount

 11/06/2019   JJK     BL        Research re: trustee and related issues.               4.50       850.00      $3,825.00

 11/06/2019   JJK     BL        Research re: trustee and related issues.               4.60       850.00      $3,910.00

 11/06/2019   MBL     BL        Continue drafting objection to venue transfer          4.00       925.00      $3,700.00
                                motion.

 11/06/2019   MBL     BL        Attend update call with team re Nov. 19 hearing        0.80       925.00          $740.00
                                matters and prep.

 11/06/2019   JEO     BL        Review precedent re transfer of venue                  0.60       895.00          $537.00

 11/06/2019   JAM     BL        Work on Sharp testimony (1.4); telephone               2.20      1025.00      $2,255.00
                                conference with J. Pomerantz, I. Kharasch, M.
                                Litvak, G. Demo re November 19 hearing (.8).

 11/06/2019   GVD     BL        Conference with PSZJ team re trial preparation and     0.80       795.00          $636.00
                                next steps

 11/06/2019   GVD     BL        Research potential judicial conflicts re venue         0.40       795.00          $318.00
                                transfer

 11/06/2019   GVD     BL        Review draft objection to motion to transfer           0.70       795.00          $556.50

 11/06/2019   GVD     BL        Correspondence with J. O'Neill and M. Litvak re        0.20       795.00          $159.00
                                potential retention of Houlihan Lokey under Section
                                363

 11/07/2019   IDK     BL        Review of UST comments on 2d day motions,              0.80      1095.00          $876.00
                                including CRO authority/governance concerns (.2);
                                E-mails with attorneys re same and J Alix Protocol
                                concerns (.3); Telephone conference and e-mail with
                                J. Pomerantz re same and other precedent (.3).

 11/07/2019   IDK     BL        E-mails with J Kim re need for summary of Acis         0.20      1095.00          $219.00
                                events for venue issues.

 11/07/2019   JJK     BL        Emails Kharasch on related BK proceedings and          2.10       850.00      $1,785.00
                                review case documents and prepare memo on same.

 11/07/2019   JJK     BL        Research re: trustee / CRO related issues.             6.90       850.00      $5,865.00

 11/07/2019   JNP     BL        Review other forms of engagement for CRO;              0.20      1025.00          $205.00
                                Conference with Ira D. Kharasch regarding same.

 11/07/2019   JNP     BL        Conference with Sidley and Ira D. Kharasch             0.60      1025.00          $615.00
                                regarding background and pending matters on for
                                hearing.

 11/07/2019   JNP     BL        Conference with Ira D. Kharasch after call with        0.10      1025.00          $102.50
                                Sidley.

 11/07/2019   JNP     BL        Conference with Ira D. Kharasch and F. Caruso          0.60      1025.00          $615.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29         Page 43 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    18
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount
                                regarding variety of pending matters and call with
                                Sidley.
 11/07/2019   KKY     BL        File (.1) and prepare for filing (.1) certification of     0.20       395.00           $79.00
                                counsel re omnibus hearing date order

 11/07/2019   KKY     BL        Upload order (.1) and prepare for uploading same           0.20       395.00           $79.00
                                (.1) re omnibus hearing date order

 11/07/2019   KKY     BL        Serve [signed] omnibus hearing date order                  0.10       395.00           $39.50

 11/07/2019   KKY     BL        Draft (.1) and prepare for filing (.1) affidavit of        0.20       395.00           $79.00
                                service for [signed] omnibus hearing date order

 11/07/2019   MBL     BL        Emails with client re venue brief and other pending        0.10       925.00           $92.50
                                issues.

 11/07/2019   MBL     BL        Attention to UST comments to second day motions;           0.30       925.00          $277.50
                                emails with team and client re same.

 11/07/2019   MBL     BL        Review co-counsel comments to venue opposition.            0.30       925.00          $277.50

 11/07/2019   JEO     BL        Participate in call with committee counsel                 0.50       895.00          $447.50

 11/07/2019   JEO     BL        Review UST initial comments on second day                  0.40       895.00          $358.00
                                motions.

 11/07/2019   JAM     BL        Review initial draft objection to venue motion.            0.70      1025.00          $717.50

 11/07/2019   GVD     BL        Review and summarize research re definition of             0.60       795.00          $477.00
                                affiliate; correspondence with M. Litvak re same

 11/07/2019   GVD     BL        Review revisions to motion to transfer venue from          0.40       795.00          $318.00
                                Foley Gardere

 11/07/2019   GVD     BL        Research potential conflicts in transferring venue to      0.50       795.00          $397.50
                                Texas

 11/08/2019   IDK     BL        E-mails with attorneys re how to respond to                0.70      1095.00          $766.50
                                numerous UST comments on 2d day motions and
                                CRO issues and giving extensive of time and UST
                                feedback as well (.4); E-mails with J Kim re his Acis
                                description and timing re memo on trustee issues
                                (.3).

 11/08/2019   IDK     BL        E-mails with attorneys re Committee’s just received        0.90      1095.00          $985.50
                                information requests on motions, and need for call
                                tomorrow re same (.3); attend internal conference
                                call on Saturday, 11/9, re same and how to respond
                                and next steps with client (.5); E-mails 11/9 re result
                                of G. Demo’s call with Sidley on NDA issues (.1).

 11/08/2019   JJK     BL        Research re: trustee/CRO related issues.                   5.50       850.00      $4,675.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29        Page 44 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    19
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/08/2019   JJK     BL        Research re: CRO/trustee related issues.                 4.10       850.00      $3,485.00

 11/08/2019   JNP     BL        Review venue opposition draft.                           2.00      1025.00      $2,050.00

 11/08/2019   JNP     BL        Emails to and from Gregory V. Demo regarding call        0.10      1025.00          $102.50
                                with U.S. Trustee re. second day motion comments.

 11/08/2019   JNP     BL        Conference with Maxim B. Litvak regarding venue          0.10      1025.00          $102.50
                                opposition.

 11/08/2019   MBL     BL        Review J. Morris comments to venue transfer              0.20       925.00          $185.00
                                objection.

 11/08/2019   MBL     BL        Misc. emails with team and client re pending             0.30       925.00          $277.50
                                business matters and second day hearings.

 11/08/2019   JAM     BL        Review/revise draft opposition to change venue           1.50      1025.00      $1,537.50
                                (1.4); e-mail to M. Litvak re opposition to motion to
                                change venue (.1).

 11/08/2019   GVD     BL        Research potential judicial conflicts re transfer to     0.80       795.00          $636.00
                                Texas

 11/08/2019   GVD     BL        Conference with J. O'Neill re UST issues on second       0.20       795.00          $159.00
                                day motions

 11/08/2019   GVD     BL        Conference with J. O'Neill and UST re revisions to       0.20       795.00          $159.00
                                second day motions

 11/09/2019   MBL     BL        Review client comments to opposition to venue            0.30       925.00          $277.50
                                motion.

 11/09/2019   MBL     BL        Revise objection to venue transfer motion with client    2.80       925.00      $2,590.00
                                and co-counsel comments.

 11/09/2019   JEO     BL        Review email from committee with information             1.00       895.00          $895.00
                                requests and assist in drafting response to same

 11/09/2019   JAM     BL        Review revised objection to venue transfer motion        1.90      1025.00      $1,947.50
                                (.8); review Sidley questions (.4); telephone
                                conference with PSZJ team re Sidley questions (.4);
                                e-mails with PSZJ team re Sidley questions and
                                second day motions (.3).

 11/09/2019   GVD     BL        Correspondence with A. Somers re motion to               0.20       795.00          $159.00
                                transfer venue

 11/09/2019   GVD     BL        Conference with PSZJ working group re responses          0.50       795.00          $397.50
                                to Committee informal requests

 11/10/2019   IDK     BL        E-mails with re G. Demo’s draft of memo in               0.90      1095.00          $985.50
                                response to Committee’s informal questions on 2d
                                day motions, including review of same (.4); E-mails
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 45 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    20
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount
                                with team re Sidley discovery and how to respond to
                                informal requests, and coordination of time to talk to
                                Sidley re same (.3); E-mails with client group re its
                                feedback on various issues and other deals (.2).
 11/10/2019   IDK     BL        Attend conference call with client group on               1.30      1095.00      $1,423.50
                                Committee’s informal questions on 2d days and
                                client feedback on memo re same (1.0); E-mails with
                                team and client re initial review of Committee’s
                                extensive formal discovery and notice of depos
                                served today, Sunday, and witness availability issues
                                (.3).

 11/10/2019   IDK     BL        Review of current draft opposition to Committee           1.10      1095.00      $1,204.50
                                venue motion, and consider need for changes (.7);
                                E-mails to team re my list of changes to same, as
                                well as J. Pomerantz feedback (.4).

 11/10/2019   JNP     BL        Emails regarding venue motion.                            0.10      1025.00          $102.50

 11/10/2019   JNP     BL        Review and respond to emails regarding Committee          0.30      1025.00          $307.50
                                discovery and review same.

 11/10/2019   MBL     BL        Misc. emails re Committee discovery.                      0.30       925.00          $277.50

 11/10/2019   JEO     BL        Review committee information requests                     0.40       895.00          $358.00

 11/10/2019   JEO     BL        Emails to PSZJ group re Committee                         0.60       895.00          $537.00
                                information/discovery requests

 11/10/2019   JAM     BL        Review and analysis of draft responses to Sidley          2.20      1025.00      $2,255.00
                                questions (.7); draft e-mail to PSZJ team re
                                suggested modifications to responses to Sidley
                                questions (.5); review Committee discovery
                                demands (.5); communications with I. Leventon,
                                PSZJ team re Committee discovery (.5).

 11/10/2019   GVD     BL        Review and provide comments on motion to transfer         0.40       795.00          $318.00
                                venue

 11/10/2019   GVD     BL        Conference with PSZJ and HMCLP working                    1.10       795.00          $874.50
                                grounds re committee requests for information

 11/10/2019   GVD     BL        Review and comment on deposition requests                 0.40       795.00          $318.00

 11/11/2019   IDK     BL        E-mails with attorneys, CRO and management re             1.00      1095.00      $1,095.00
                                Committee’s formal discovery sent yesterday on
                                Debtor and today on Redeemer, including summary
                                and concerns re same, as well as draft of initial
                                response to Committee of our concerns on their
                                discovery (.4); Telephone conference with J.
                                Pomerantz re upcoming Committee call and issues,
                                and re Committee deposition notices, and consider
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29           Page 46 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    21
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount
                                (.2); Review of numerous E-mails with
                                CRO/management re further information for
                                informal memo summarizing responses to
                                Committee informal questions on motions, including
                                questions on various affiliates (.4).
 11/11/2019   IDK     BL        E-mails with team re upcoming call with Committee          2.00      1095.00      $2,190.00
                                counsel, and need for pre-call (.2); Attend pre-call re
                                same (.4); Attend conference call with Committee
                                counsel re same (1.1); Telephone conference with J.
                                Pomerantz re follow up and need for team call re
                                same (.1); Attend internal follow up on same call,
                                and need to get certain information to Committee
                                today before objection deadline (.2).

 11/11/2019   IDK     BL        Numerous E-mails with CRO, management re our               0.60      1095.00          $657.00
                                list of items that we should produce to Committee
                                today before objection filed, and basis for such
                                production today (.4); E-mails with CRO re FTI
                                request for information/documents this week, and
                                consider same (.2).

 11/11/2019   IDK     BL        E-mails with CRO, others re issue of FTI reach out         1.00      1095.00      $1,095.00
                                to CRO for meeting and relation to pending
                                discovery, and DSI logistical problems re meeting
                                this week and CRO’s surgery (.3); E-mails with
                                CRO/F. Caruso re need for call on Sidley requests
                                (.1); Attend conference call with CRO re same (.6).

 11/11/2019   IDK     BL        Review of correspondence with Committee counsel            0.40      1095.00          $438.00
                                re concerns on document production, including
                                Committee response (.2); Review of revised
                                opposition to Committee venue motion (.2).

 11/11/2019   IDK     BL        Review of memo from J Morris on his summary of             0.20      1095.00          $219.00
                                meet and confer with Committee counsel re
                                contested hearing next week, and his correspondence
                                to Committee counsel after same to confirm next
                                steps.

 11/11/2019   JJK     BL        Prepare memo on trustee related issues; related            5.50       850.00      $4,675.00
                                research.

 11/11/2019   JJK     BL        Research re: CRO related issues.                           2.20       850.00      $1,870.00

 11/11/2019   JJK     BL        Research re: CRO and related issues.                       4.00       850.00      $3,400.00

 11/11/2019   JNP     BL        Conference with Ira D. Kharasch, John A. Morris,           0.50      1025.00          $512.50
                                Gregory V. Demo and Maxim B. Litvak in advance
                                of call with Sidley.

 11/11/2019   JNP     BL        Participate on call with Sidley regarding variety of       1.10      1025.00      $1,127.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                       Entered 12/30/19 10:36:29      Page 47 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    22
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount
                                topics.
 11/11/2019   JNP     BL        Conference with Ira D. Kharasch regarding strategy       0.10      1025.00          $102.50
                                issues.

 11/11/2019   JNP     BL        PSZJ team call after Sidley call.                        0.20      1025.00          $205.00

 11/11/2019   JNP     BL        Conference with F. Caruso, B. Sharp and Ira D.           0.50      1025.00          $512.50
                                Kharasch regarding litigation and strategy issues.

 11/11/2019   JNP     BL        Conference with John A. Morris regarding                 0.20      1025.00          $205.00
                                discovery.

 11/11/2019   JNP     BL        Review of venue opposition; Conference with              0.20      1025.00          $205.00
                                Maxim B. Litvak regarding same.

 11/11/2019   KKY     BL        Draft 11/19/19 agenda                                    2.00       395.00          $790.00

 11/11/2019   KKY     BL        Draft certificate of service for 11/19/19 agenda         0.10       395.00           $39.50

 11/11/2019   MBL     BL        Continue revisions to objection to motion to transfer    2.50       925.00      $2,312.50
                                venue; incorporate comments from co-counsel and
                                team.

 11/11/2019   MBL     BL        Misc. emails with team re Committee discovery and        0.50       925.00          $462.50
                                venue issues.

 11/11/2019   JEO     BL        Review emails with PSZJ team re committee                0.50       895.00          $447.50
                                discovery requests

 11/11/2019   JEO     BL        Email to PSZJ team re committee information              0.40       895.00          $358.00
                                requests related to Interested Parties list

 11/11/2019   JEO     BL        Email with Max Litvak re objection to venue              0.20       895.00          $179.00
                                transfer motion

 11/11/2019   JEO     BL        Review status of matters scheduled for hearing on        0.50       895.00          $447.50
                                11/19 and email to PSZJ group re same

 11/11/2019   JEO     BL        Review draft objection to motion to transfer venue       0.60       895.00          $537.00

 11/11/2019   JAM     BL        Telephone conference with I. Leventon re                11.90      1025.00     $12,197.50
                                Committee discovery (.6); e-mail to I. Leventon, B.
                                Sharp, F. Caruso, PSZJ re Committee discovery (.7);
                                review/analyze issues related to discovery (2.2);
                                review/analyze facts relating to 11/19 motions (3.5);
                                telephone conference with PSZJ, Sidley re informal
                                information requests (1.2); telephone conference
                                with J. Pomerantz, I. Kharasch, G. Demo re
                                discovery (.2); e-mail to Committee counsel re
                                discovery (.8); meet and confer with G. Demo, C.
                                Robinson, Sidley, YCST (1.2); telephone conference
                                with G. Demo, C. Robinson re discovery (.3); e-mail
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 48 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    23
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount
                                to Highland, PSZJ, DSI re meet and confer call (.7);
                                e-mail to Sidley, YCST re agreement on certain
                                discovery issues (.5).

 11/11/2019   CRR     BL        Telephone call with J Morris re discovery requests        0.20       795.00          $159.00
                                from Committee

 11/11/2019   CRR     BL        Review Committee discovery requests                       0.50       795.00          $397.50

 11/11/2019   CRR     BL        Prepare initial draft of discovery responses re           2.30       795.00      $1,828.50
                                requests for production of documents

 11/11/2019   CRR     BL        Telephone call meet and confer with Committee             0.50       795.00          $397.50
                                counsel re document requests

 11/11/2019   CRR     BL        Revise document request responses and objections          1.90       795.00      $1,510.50

 11/11/2019   CRR     BL        Review John A. Morris email re result of meet and         0.20       795.00          $159.00
                                confer

 11/11/2019   GVD     BL        Research potential judicial conflict re motion to         4.00       795.00      $3,180.00
                                transfer venue

 11/11/2019   GVD     BL        Conference with F. Caruso re status of discovery and      0.30       795.00          $238.50
                                case

 11/11/2019   GVD     BL        Conference with PSZJ team and Sidley Austin re            1.20       795.00          $954.00
                                initial discovery requests

 11/11/2019   GVD     BL        Conference with PSZJ team re follow up to initial         0.20       795.00          $159.00
                                discovery call with Sidley and next steps

 11/11/2019   GVD     BL        Correspondence with client re initial production to       0.40       795.00          $318.00
                                Sidley of ownership

 11/11/2019   GVD     BL        Compile list of documents to produce in response to       1.10       795.00          $874.50
                                initial production requests

 11/11/2019   GVD     BL        Review deposition notice and RFPs in advance of           0.70       795.00          $556.50
                                meet and confer

 11/11/2019   GVD     BL        Meet and confer with Sidley litigation team re initial    1.20       795.00          $954.00
                                discovery requests.

 11/11/2019   GVD     BL        Review and circulate initial production to Sidley re      0.30       795.00          $238.50
                                ownership structure

 11/12/2019   IDK     BL        Telephone conference with J. Pomerantz re                 1.20      1095.00      $1,314.00
                                discovery issues and motions (.1); E-mails with J.
                                Pomerantz and J. Morris re same and need for call
                                (.1); Telephone conference with J. Morris and J.
                                Pomerantz re same, witness issues and prep, specific
                                testimony issues, doc production, prep of reply brief
                                logistics (.6); E-mails with team re need for call
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29         Page 49 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    24
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount
                                tomorrow re anticipated objection (.1); Review of
                                numerous correspondence with client, others on
                                discovery and work flow issues with Committee,
                                and re other litigation vs Dow Jones (.3).
 11/12/2019   IDK     BL        Telephone conference with I. Leventon re contested      0.60      1095.00          $657.00
                                hearings next week and testimony and arguments
                                (.4); Review of correspondence with Redeemer re its
                                production and problems with same (.2).

 11/12/2019   IDK     BL        Numerous E-mails with CRO, others re CRO                1.40      1095.00      $1,533.00
                                surgery complications and inability to attend 11/19
                                hearing and next steps and need for all hands call
                                (.3); Attend initial conference call with client and
                                team re CRO’s unavailability for 11/19 hearing and
                                next steps (.2); Telephone conferences with J.
                                Pomerantz re same and other issues and oppositions
                                filed today (.2); Email to CRO, others re his next
                                availability and need for further call re same (.2);
                                Telephone conference with J O’Neill re same (.1);
                                Attend next conference call with CRO, client, others
                                re potential continuance of matters next week (.4).

 11/12/2019   IDK     BL        E-mails with J. Morris re his summary of meet and       0.20      1095.00          $219.00
                                confer with Committee, and then re Committee’s
                                feedback and delay of calling court for new hearing
                                date.

 11/12/2019   IDK     BL        E-mails with I. Leventon re his further proposed        0.80      1095.00          $876.00
                                revisions to opposition to venue motion and
                                footnote, and problems with same (.3); Telephone
                                conference with J. Pomerantz re same (.1); Review
                                of further revised venue opposition with related
                                changes (.2); Review of further correspondence
                                between J. Morris and Redeemer, client, CRO on
                                discovery issues and arrangements for depositions
                                this week (.2).

 11/12/2019   JNP     BL        Emails to and from I. Leventon regarding comments       0.10      1025.00          $102.50
                                to venue opposition.

 11/12/2019   JNP     BL        Conference with Ira D. Kharasch regarding changes       0.10      1025.00          $102.50
                                to venue opposition and emails regarding same.

 11/12/2019   JNP     BL        Conference with Ira D. Kharasch and John A.             0.50      1025.00          $512.50
                                Morris regarding litigation strategy.

 11/12/2019   JNP     BL        Review venue joinder.                                   0.10      1025.00          $102.50

 11/12/2019   JNP     BL        Begin to review Jonathan J. Kim memo on litigation      0.10      1025.00          $102.50
                                issues.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29         Page 50 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    25
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount

 11/12/2019   JNP     BL        Review emails regarding status of document                 0.20      1025.00          $205.00
                                production.

 11/12/2019   JNP     BL        Review Committee omnibus opposition to motions.            0.30      1025.00          $307.50

 11/12/2019   JNP     BL        Conference with I. Leventon, DSI and PSZJ                  0.50      1025.00          $512.50
                                regarding hearing date issues (2x).

 11/12/2019   JNP     BL        Conference with Ira D. Kharasch regarding                  0.10      1025.00          $102.50
                                Committee objections.

 11/12/2019   KKY     BL        Review and revise 11/19/19 agenda                          1.70       395.00          $671.50

 11/12/2019   KKY     BL        File (.1), serve (.1), and prepare for filing and          0.40       395.00          $158.00
                                service (.2) objection to venue motion

 11/12/2019   KKY     BL        Draft (.1) and prepare for filing (.1) certificate of      0.20       395.00           $79.00
                                service for objection to venue motion

 11/12/2019   MBL     BL        Review production to Committee re second day               0.50       925.00          $462.50
                                matters.

 11/12/2019   MBL     BL        Misc. emails with team and client re Committee             0.40       925.00          $370.00
                                discovery and pending filings.

 11/12/2019   MBL     BL        Call with J.N. Pomerantz re case status.                   0.20       925.00          $185.00

 11/12/2019   JEO     BL        Review UST Objection to Motion of Debtor for               0.40       895.00          $358.00
                                Entry of Order Authorizing Debtor to File Under
                                Seal Portions of Creditor Matrix Containing
                                Employee Address Information

 11/12/2019   JEO     BL        Review Committee's Objection to the Debtor's (I)           0.60       895.00          $537.00
                                Motion for Final Order Authorizing Continuance of
                                the Existing Cash Management System, (II) Motion
                                to Employ and Retain Development Specialists, Inc.
                                to Provide a Chief Restructuring Officer, and (III)
                                Precautionary Motion for Approval of Protocols for
                                "Ordinary Course" Transactions

 11/12/2019   JEO     BL        Review draft of objection to venue motion                  0.70       895.00          $626.50

 11/12/2019   JEO     BL        Finalize and file Debtor's Objection to Venue              0.60       895.00          $537.00
                                Motion

 11/12/2019   JAM     BL        E-mail to Sidley, Jenner & Block re subpoena to           13.20      1025.00     $13,530.00
                                Redeemer Committee (.9); review/revise written
                                responses to Committee's document requests (2.8);
                                telephone conference with J. Pomerantz, I. Kharasch
                                re litigation status, issues (.6); telephone conference
                                with G. Demo, I. Leventon, F. Shapiro, Highland re
                                document production (.6); telephone conference
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29        Page 51 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    26
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount
                                with P. Reid re discovery (.1); e-mail to PSZJ,
                                Sidley, Jenner & Block re Redeemer Committee
                                subpoena (.4); telephone conference with I.
                                Leventon, B. Sharp, J. Pomerantz, G. Demo, I.
                                Kharasch re Second Day Hearing (.2); telephone
                                conference with I. Leventon, B. Sharp, J. Pomerantz,
                                I. Kharasch, G. Demo re Second Day Hearing (.4);
                                telephone conference with G. Demo, Sidley re
                                scheduling (.2); e-mail to Highland, PSZJ, DSI re
                                meet and confer (.2); prepare for depositions (4.2);
                                review responses/oppositions to motions (2.2);
                                further revisions to written responses to Committee
                                document (.4).
 11/12/2019   CRR     BL        Prepare draft responses to Committee Rule 30(b)(6)      2.30       795.00      $1,828.50
                                notices and Email same to J Morris, G Demo

 11/12/2019   CRR     BL        Review Email re meet and confer and responses to        0.20       795.00          $159.00
                                same

 11/12/2019   CRR     BL        Telephone call with Committee counsel re discovery      0.50       795.00          $397.50
                                requests, issues

 11/12/2019   CRR     BL        Review J Morris, G Demo comments to draft               0.50       795.00          $397.50
                                discovery responses

 11/12/2019   LSC     BL        Provide assistance with preparation of discovery,       2.10       395.00          $829.50
                                including attention to logistics and preparation of
                                discovery files.

 11/12/2019   GVD     BL        Review revisions to motion to transfer venue            0.60       795.00          $477.00

 11/12/2019   GVD     BL        Review Committee's omnibus objection                    1.30       795.00      $1,033.50

 11/12/2019   GVD     BL        Two conferences with Highland team re potential         0.40       795.00          $318.00
                                adjournment of hearing

 11/12/2019   GVD     BL        Review objections to ordinary course professionals      0.60       795.00          $477.00
                                motion and critical vendors

 11/12/2019   GVD     BL        Review Acis joinder to motion to transfer venue         0.50       795.00          $397.50

 11/12/2019   GVD     BL        Review objections to requests for production;           0.90       795.00          $715.50
                                correspondence with J. Morris re same

 11/12/2019   GVD     BL        Prepare for call re discovery issues                    0.40       795.00          $318.00

 11/12/2019   GVD     BL        Conference with J. Morris and Highland team re          0.40       795.00          $318.00
                                dealing with discovery issues

 11/12/2019   GVD     BL        Conference with Sidley team and J. Morris re            0.20       795.00          $159.00
                                potential adjournment
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29          Page 52 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    27
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount

 11/13/2019   IDK     BL        Office conference with J. Pomerantz re issues for          0.90      1095.00          $985.50
                                upcoming team call on all contested motions (.1);
                                Attend conference call with team on the numerous
                                oppositions filed yesterday and how to respond, and
                                continuance issues re CRO health (.5); Review of
                                correspondence with Committee and J. Morris re
                                same and timing on calling court, and his
                                communication with Acis counsel re same and
                                witnesses (.2); Telephone conference with I.
                                Leventon re issues (.1).

 11/13/2019   IDK     BL        E-mails with I. Leventon re his concerns on venue          1.50      1095.00      $1,642.50
                                motion not being continued and evidence issues, as
                                well as J. Morris’s communications with Committee
                                counsel re same and putting on B. Sharp’s testimony
                                re same (.3); Telephone conference with J Morris re
                                same and related evidence issues (.2); Telephone
                                conference with J. Morris and client re update from
                                Committee and need for client call re same (.2);
                                Attend conference call with I. Leventon, others re
                                Committee’s unwillingness to continue venue
                                motion and how to respond re evidence issues if
                                CRO not available, and message to be given to court
                                clerk, and then after J. Morris drops from call, the
                                issue of the FTI conflict re Acis (.7); Email and
                                telephone conference with J. Morris re initial
                                feedback from Committee on venue motion status
                                (.1).

 11/13/2019   JNP     BL        Conference with Ira D. Kharasch, I. Leventon, John         0.50      1025.00          $512.50
                                A. Morris, James E. O'Neill and Maxim B. Litvak
                                regarding hearing scheduling and related issues.

 11/13/2019   JNP     BL        Internal PSZJ call regarding litigation related issues.    0.50      1025.00          $512.50

 11/13/2019   JNP     BL        Review U. S. Trustee opposition to CRO retention.          0.20      1025.00          $205.00

 11/13/2019   MBL     BL        Attend call with team re pending contested motions.        0.50       925.00          $462.50

 11/13/2019   MBL     BL        Emails with team re scheduling issues and pending          0.40       925.00          $370.00
                                discovery.

 11/13/2019   MBL     BL        Emails with team and client re objections to pending       0.30       925.00          $277.50
                                motions.

 11/13/2019   JEO     BL        Call with PSZJ team re status of matters scheduled         0.60       895.00          $537.00
                                for hearing on 11/19

 11/13/2019   JEO     BL        Emails with opposing counsel re planning for trial         0.30       895.00          $268.50

 11/13/2019   JEO     BL        Review U.S. Trustee's Objection to the Motion of           0.40       895.00          $358.00
                                Debtor Pursuant to 11 U.S.C. §§ 105(a) and 363(b)
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 53 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    28
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount
                                to Provide a Chief Restructuring Officer, Additional
                                Personnel and Financial Advisory and Restructuring
                                Related Services

 11/13/2019   KSN     BL        Prepare hearing binders for 11/19/19 hearing.             1.90       325.00          $617.50

 11/13/2019   JAM     BL        Review/analyze objections to motions (3.3);               8.20      1025.00      $8,405.00
                                telephone conference with PSZJ team re scheduling
                                strategy (.3); telephone conference with R. Patel re
                                venue motion (.1); e-mail to R. Patel re venue
                                motion (.1); telephone conference with R. Patel re
                                venue motion (.1); telephone conference with S.
                                Beach re venue motion (.1); telephone conference
                                with I. Leveton, J. Pomerantz, I. Kharasch, J. O'Neil
                                re scheduling (.3); telephone conference with S.
                                Beach re scheduling (.1); e-mail to Highland, PSZJ,
                                DSI re scheduling (.1); review/revise responses to
                                Rule 30(b)(6) topics (1.1); analysis of deposition
                                issues/facts (2.2); e-mails with I. Leveton, B. Sharp,
                                F. Caruso, PSZJ re scheduling (.3); telephone
                                conference with J. O'Neill re adjournment (.1).

 11/13/2019   CRR     BL        Review email from Committee counsel re discovery          0.80       795.00          $636.00
                                requests

 11/13/2019   CRR     BL        Review J Morris email re scheduling                       0.20       795.00          $159.00

 11/13/2019   LSC     BL        Retrieval of responsive documents and transmittal of      1.70       395.00          $671.50
                                document production to Committee counsel.

 11/13/2019   GVD     BL        Review correspondence re discovery issues                 0.20       795.00          $159.00

 11/13/2019   GVD     BL        conference with C. Rogne re discovery                     0.20       795.00          $159.00

 11/13/2019   GVD     BL        Review correspondence from C. Rogne re response           0.20       795.00          $159.00

 11/13/2019   GVD     BL        Draft cover email re second discovery responses           0.20       795.00          $159.00

 11/13/2019   GVD     BL        Review and revise objections to 30(b)(6) motion           0.60       795.00          $477.00

 11/14/2019   IDK     BL        E-mails with J. Morris re discovery and amending          0.40      1095.00          $438.00
                                operating agreement (.2); E-mails with M. Litvak re
                                independent board issues and prior cases re reporting
                                issues and control of CRO (.2).

 11/14/2019   IDK     BL        E-mails with J O’Neill re feedback on UST                 0.80      1095.00          $876.00
                                objection re corporate governance and CRO (.2);
                                E-mails with M. Litvak, J. Pomerantz re same and
                                what to show UST on governance, and issue of
                                possible independent board (.2); E-mails with CRO
                                re same and need for call re same (.1); E-mails with
                                G. Demo re issues in change of corporate
                                governance if independent board put in (.3).
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29         Page 54 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    29
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/14/2019   IDK     BL        Numerous E-mails with attorneys re court clerk’s         1.00      1095.00      $1,095.00
                                feedback on available dates for continuance of 2d
                                day hearings, and logistics of getting flights given
                                holidays (.3); Further E-mails with attorneys re same
                                and Committee’s feedback on keeping 11/19 for
                                status conference (.2); Further E-mails with CRO,
                                others re the 12/2 hearing date (.1); Brief review of
                                J. Morris’s substantial summaries of discovery
                                issues and scheduling (.2); E-mails with J O’Neill,
                                others re drafts of agenda for 11/19 and logistics of
                                handling same hearing/status conference (.2).

 11/14/2019   IDK     BL        E-mails with G. Demo, others re Committee                0.30      1095.00          $328.50
                                feedback on ordinary course professionals and
                                critical vendor motions and potential resolutions of
                                their concerns, and problems re allocation of such
                                expenses.

 11/14/2019   IDK     BL        Office conferences with J. Pomerantz and R.              1.00      1095.00      $1,095.00
                                Pachulski re corporate governance issues and
                                potential need for changes to same re objections to
                                CRO and venue, and consider (.4); Attend
                                conference call with CRO, F. Caruso and J.
                                Pomerantz re issues in case, Committee and UST
                                objection and governance (.5); Email to I. Leventon
                                re same and need for call tomorrow (.1).

 11/14/2019   JNP     BL        Detailed review of venue motion.                         0.90      1025.00          $922.50

 11/14/2019   JNP     BL        Conference with Richard M. Pachulski regarding           0.20      1025.00          $205.00
                                corporate governance issues and pending motions.

 11/14/2019   JNP     BL        Conference with John A. Morris regarding litigation      0.10      1025.00          $102.50
                                scheduling and related issues.

 11/14/2019   JNP     BL        Conference with Brad Sharp, Fred Caruso and Ira D.       0.50      1025.00          $512.50
                                Kharasch regarding corporate governance and
                                pending actions.

 11/14/2019   JNP     BL        Emails and call with Gregory V. Demo regarding           0.50      1025.00          $512.50
                                response to critical vendor and ordinary course
                                professional motions (3x).

 11/14/2019   JNP     BL        Emails regarding hearing date and time.                  0.10      1025.00          $102.50

 11/14/2019   JNP     BL        Conference with Ira D. Kharasch and Richard M.           0.20      1025.00          $205.00
                                Pachulski regarding corporate governance and
                                pending motions.

 11/14/2019   JNP     BL        Conference with B. Sharp regarding logistics for         0.10      1025.00          $102.50
                                hearing travel.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29        Page 55 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    30
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

 11/14/2019   JNP     BL        Emails about hearing date.                              0.10      1025.00          $102.50

 11/14/2019   KKY     BL        Prepare documents for Chambers re 11/19/19              0.30       395.00          $118.50
                                hearing

 11/14/2019   KKY     BL        Review and revise 11/19/19 agenda                       1.10       395.00          $434.50

 11/14/2019   MBL     BL        Emails with team re scheduling and governance           0.70       925.00          $647.50
                                issues; review applicable pleadings.

 11/14/2019   MBL     BL        Attention to UST objection to redacted matrix;          0.20       925.00          $185.00
                                emails with team re same.

 11/14/2019   MBL     BL        Review Acis joinder to venue motion; emails with        0.50       925.00          $462.50
                                team re same.

 11/14/2019   MBL     BL        Review Jefferies filing re protocols motion.            0.30       925.00          $277.50

 11/14/2019   MBL     BL        Emails with team re pending objections to second        0.40       925.00          $370.00
                                day motions and next steps.

 11/14/2019   MBL     BL        Attention to Committee objections to critical           0.30       925.00          $277.50
                                vendors and OCP motion.

 11/14/2019   MBL     BL        Attention to UST objection to CRO retention; emails     0.50       925.00          $462.50
                                with team re same.

 11/14/2019   JEO     BL        Emails with court re follow up hearing date             0.50       895.00          $447.50

 11/14/2019   JEO     BL        Make arrangements to reschedule hearing date and        0.80       895.00          $716.00
                                let parties know.

 11/14/2019   JEO     BL        work on agenda for 11/19 hearing - status hearing       0.70       895.00          $626.50

 11/14/2019   ARP     BL        Prepare hearing notebook for hearing on 11/12019.       3.90       325.00      $1,267.50

 11/14/2019   JAM     BL        Telephone conference with G. Demo, Lynn Picker,         8.70      1025.00      $8,917.50
                                Foley re retention motions (.8); review/revise Rule
                                30(b)(6) objections (2.2); telephone conference with
                                Committee counsel, G. Demo re meet and confer
                                (.3); telephone conference with S. Vitiello, G. Demo
                                re document production (.5); e-mail to Highland,
                                PSZJ, DSI re scheduling/meet and confer (.5);
                                e-mails with Committee counsel re scheduling (.3);
                                review e-mails re Lynn Picker/Foley retentions (.3);
                                review e-mails re expense allocation (.2); review
                                e-mails re document production (.4); deposition
                                preparation (3.2).

 11/14/2019   CRR     BL        Review revised responses to Rule 30(b)(6) notice        0.40       795.00          $318.00
                                from J Morris

 11/14/2019   LSC     BL        Preparation for and call with client regarding          5.50       395.00      $2,172.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29          Page 56 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    31
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount
                                discovery and logistics with respect to the same
                                (1.2); research and correspondence with potential
                                discovery vendors (.4); begin preparation of
                                discovery documents for attorney review (3.9).
 11/14/2019   GVD     BL        Review US Trustee objection to CRO retention             1.00       795.00          $795.00

 11/14/2019   GVD     BL        Conference with Highland team re critical vendors        1.00       795.00          $795.00
                                and ordinary course professionals

 11/14/2019   GVD     BL        Summarize conference with Highland team re               0.90       795.00          $715.50
                                critical vendors and ordinary course professionals;
                                revise critical vendor list re same

 11/14/2019   GVD     BL        Meet and confer with J. Morris and counsel to the        0.30       795.00          $238.50
                                committee

 11/14/2019   GVD     BL        Attend to issues re discovery and production of          1.10       795.00          $874.50
                                documents

 11/14/2019   GVD     BL        Review and summarize Committee objections to             1.20       795.00          $954.00
                                critical vendors and ordinary course professionals

 11/15/2019   IDK     BL        Begin review and consideration of Committee              1.30      1095.00      $1,423.50
                                omnibus objection to CRO, Protocols, Cash
                                Management, and Acis joinder in venue motion (.8);
                                E-mails with J. Pomerantz re issues in potential
                                further changes to corporate governance (.1);
                                E-mails with attorneys re UST question on F. Caruso
                                (.1); Office conferences and E-mails with R.
                                Pachulski and J. Pomerantz re Committee objection
                                and issues on independent board (.3).

 11/15/2019   IDK     BL        E-mails with attorneys re response to Acis joinder to    0.40      1095.00          $438.00
                                venue (.2); Review of various correspondence with
                                Committee re 12/2 hearing setting and status
                                conference for 19th as well as discovery issues (.2).

 11/15/2019   IDK     BL        Emails and telephone conference with J Morris and        1.40      1095.00      $1,533.00
                                J. Pomerantz re litigation issues on 2d day hearing
                                (.3); Attend telephone conference with I. Leventon L
                                and J. Pomerantz re same and corporate governance
                                issues re 2d day hearing and UBS judgment (.7);
                                Telephone conference with J. Pomerantz re result of
                                same and next steps (.1); E-mails with M. Litvak, J.
                                Pomerantz re 12/2 hearing logistics and arguments
                                (.1); E-mails with M. Litvak re potential
                                modification of protocols, and consider (.2).

 11/15/2019   JNP     BL        Conference with Ira D. Kharasch and John A.              0.30      1025.00          $307.50
                                Morris regarding discovery issues.

 11/15/2019   JNP     BL        Conference with Ira D. Kharasch and I. Leventon          0.60      1025.00          $615.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29        Page 57 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    32
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount
                                regarding pending motions and strategy.
 11/15/2019   JNP     BL        Conference with Ira D. Kharasch after call with I.        0.30      1025.00          $307.50
                                Leventon regarding next steps.

 11/15/2019   JNP     BL        Conference with B. Sharp regarding corporate              0.30      1025.00          $307.50
                                governance and pending motions.

 11/15/2019   JNP     BL        Continue reading Acis opinions attached to venue          0.80      1025.00          $820.00
                                motion.

 11/15/2019   JNP     BL        Conference with John A. Morris regarding corporate        0.20      1025.00          $205.00
                                governance and related litigation issues.

 11/15/2019   KKY     BL        File (.1), serve (.1), and prepare for filing and         0.40       395.00          $158.00
                                service (.2) 11/19/19 agenda

 11/15/2019   KKY     BL        File (.1) and prepare for filing (.1) certificate of      0.20       395.00           $79.00
                                service for 11/19/19 agenda

 11/15/2019   KKY     BL        Review and revise binders for 11/19/19 hearing            0.30       395.00          $118.50

 11/15/2019   MBL     BL        Emails with team and Committee counsel re                 0.40       925.00          $370.00
                                litigation scheduling and prep.

 11/15/2019   MBL     BL        Review Committee omnibus objection to cash                0.50       925.00          $462.50
                                management, CRO motion, and ordinary course
                                protocols.

 11/15/2019   JEO     BL        Review status of matters scheduled for hearing on         1.50       895.00      $1,342.50
                                11/19/2019 and finalize hearing agenda

 11/15/2019   JEO     BL        Email to UST Jane Leamy re deposition schedule            0.20       895.00          $179.00

 11/15/2019   ARP     BL        Prepare hearing notebook for hearing on 11/19/2019.       0.30       325.00           $97.50

 11/15/2019   JAM     BL        Review and draft response to Committee's e-mail           7.70      1025.00      $7,892.50
                                concerning discovery (.9); telephone conference
                                with J. O'Neil re status conference (.1); telephone
                                conference with J. Pomerantz, I. Kharasch re
                                corporate governance (.2); e-mails with I. Leventon,
                                B. Sharp, J. Pomerantz re Committee's e-mail
                                concerning discovery (.3); e-mail to B. Sharp, F.
                                Caruso re Rule 30(b)(6) depositions (.1); e-mail to S.
                                Beach, Committee Counsel, PSZJ re status
                                conference (.1); e-mails with B. Sharp, F. Caruso, I.
                                Leventon re Rule 30(b)(6) topics (.4); e-mail to
                                Committee counsel re FTI meeting (.2); revise
                                responses to document requests (.4); e-mail to I.
                                Leventon re revised responses (.2); deposition
                                preparation (4.8).

 11/15/2019   LSC     BL        Retrieve and transmit document productions to             2.10       395.00          $829.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29          Page 58 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    33
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount
                                Committee and confer and correspond regarding the
                                same (1.7); follow up emails and call regarding
                                discovery (.4).

 11/15/2019   GVD     BL        Attend to discovery issues                               0.60       795.00          $477.00

 11/15/2019   GVD     BL        Review draft response email to Sidley re status          0.30       795.00          $238.50
                                conference and discovery production

 11/15/2019   GVD     BL        Correspondence with client re revisions to produced      0.50       795.00          $397.50
                                items

 11/16/2019   JNP     BL        Conference with Ira D. Kharasch after call with I.       0.10      1025.00          $102.50
                                Leventon.

 11/16/2019   JNP     BL        Conference with Gregory V. Demo and John A.              0.20      1025.00          $205.00
                                Morris regarding discovery issues.

 11/16/2019   JNP     BL        Emails regarding call with client regarding pending      0.10      1025.00          $102.50
                                litigation.

 11/16/2019   JNP     BL        Conference with I. Leventon, Ira D. Kharasch and         0.50      1025.00          $512.50
                                John A. Morris regarding litigation issues.

 11/16/2019   MBL     BL        Misc. emails with team re pending Committee              0.30       925.00          $277.50
                                objections and responses.

 11/16/2019   JAM     BL        Draft Protective Order and Confidentiality               3.10      1025.00      $3,177.50
                                Agreement (1.8); telephone conference with G.
                                Demo re document production (.1); telephone
                                conference with G. Demo, J. Pomerantz re document
                                production (.2); telephone conference with G. Demo,
                                F. Caruso re document production (.3); e-mail to S.
                                Ellington, I. Leventon re document production (.2);
                                telephone conference with I. Leventon, J.
                                Pomerantz, I. Kharasch re corporate governance,
                                document production (.4); telephone conference
                                with G. Demo re status, litigation strategy (.1).

 11/16/2019   GVD     BL        Conference with J. Morris re potential discovery         0.20       795.00          $159.00
                                issues

 11/16/2019   GVD     BL        Conference with J. Morris and J. Pomerantz re            0.20       795.00          $159.00
                                potential discovery issues

 11/16/2019   GVD     BL        Conference with F. Caruso and J. Morris re status of     0.70       795.00          $556.50
                                production and next steps

 11/17/2019   IDK     BL        Review of various correspondence with client, J.         1.10      1095.00      $1,204.50
                                Morris re discovery concerns with Committee and
                                status and scheduling re same and re need to kick
                                341a (.3); E-mails with I. Leventon, others re client
                                concerns re FTI meeting and discovery, and need for
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 59 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    34
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount
                                call asap (.2); Telephone conference with J.
                                Pomerantz re same (.1); Attend conference call with
                                client, others re FTI meeting and discovery (.5).

 11/17/2019   IDK     BL        E-mails with team on Sunday re ordinary course            0.30      1095.00          $328.50
                                protocols and replies, status re potential independent
                                board, and need for call on Monday.

 11/17/2019   IDK     BL        Prep of extensive draft memo to client, CRO re            2.30      1095.00      $2,518.50
                                Committee oppositions and potential solution of
                                independent board, and consider history of case so
                                far (1.1); emails and telephone conferences with J.
                                Pomerantz re same and need for changes (.4); Revise
                                memo re same, and send to client, CRO (.8).

 11/17/2019   JNP     BL        Conference with John A. Morris regarding                  0.20      1025.00          $205.00
                                discovery.

 11/17/2019   JNP     BL        Detailed review of omnibus reply and prepare              1.50      1025.00      $1,537.50
                                comments for team.

 11/17/2019   JNP     BL        Conference with Ira D. Kharasch regarding                 0.20      1025.00          $205.00
                                corporate governance (2x).

 11/17/2019   JNP     BL        Review proposed emails to client regarding                0.10      1025.00          $102.50
                                corporate governance.

 11/17/2019   MBL     BL        Draft omnibus reply in support of second day              0.80       925.00          $740.00
                                motions.

 11/17/2019   JAM     BL        E-mail to I. Leventon re document production (.4);        7.20      1025.00      $7,380.00
                                deposition preparation (3.4); telephone conference
                                with J. Pomerantz re status, strategy (.1); telephone
                                conference with G. Demo re status, strategy (.1);
                                complete draft Confidentiality Agreement (1.4);
                                e-mail to I. Leventon re Confidentiality Agreement
                                (.2); draft e-mail to Committee re discovery (.6);
                                e-mail to B. Sharp, F. Caruso, I. Leveton re
                                depositions (.8); e-mail to Committee re Rule
                                30(b)(6) depositions (.2).

 11/18/2019   IDK     BL        E-mails with J Morris and J. Pomerantz re concerns        1.30      1095.00      $1,423.50
                                on upcoming client conference with RO call re FTI
                                visit tomorrow and related litigation issues (.2);
                                Attend conference call with client, CRO, others re
                                same (.9); Review of J Morris’ litigation memos to
                                client re discovery for production today (.2).

 11/18/2019   IDK     BL        Telephone conference with J. Pomerantz re                 0.60      1095.00          $657.00
                                discovery issues and CRO prep tomorrow in LA
                                (.1); E-mails with J O’Neill re court call tomorrow
                                and information, and his correspondence re
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                         Entered 12/30/19 10:36:29        Page 60 of 123


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    35
Highland Capital Management LP                                                                      Invoice 123711
36027 - 00002                                                                                       November 30, 2019


                                                                                            Hours          Rate         Amount
                                committee re logistics for tomorrow’s hearing re
                                telephone only, and court feedback (.2); Telephone
                                conference and e-mails with J Morris re discovery
                                status and feuds with Committee, and client
                                concerns re same (.3).
 11/18/2019   IDK     BL        Telephone conference with I. Leventon re issues on           1.40      1095.00      $1,533.00
                                hearing and settlement discussions (.1); Office
                                conference with J. Pomerantz re same (.1); Attend
                                internal conference call with team re status of all
                                reply briefs and positions to take, and modification
                                of ordinary course protocols (.9); Telephone
                                conference with CRO and J. Pomerantz re status of
                                12/2 hearing (.1); E-mails re coordination of call
                                with UST re her CRO concerns (.2).

 11/18/2019   JNP     BL        Conference with Ira D. Kharasch, John A. Morris,             0.50      1025.00          $512.50
                                DSI and client regarding discovery issues.

 11/18/2019   JNP     BL        Litigation status call with client.                          0.90      1025.00          $922.50

 11/18/2019   JNP     BL        Conference with I. Leventon and Ira D. Kharasch              0.10      1025.00          $102.50
                                regarding status.

 11/18/2019   JNP     BL        Internal team call regarding response to pending             1.00      1025.00      $1,025.00
                                motions.

 11/18/2019   JNP     BL        Conference with B. Sharp and Ira D. Kharasch                 0.20      1025.00          $205.00
                                regarding status of motions.

 11/18/2019   JNP     BL        Conference with Ira D. Kharasch regarding                    0.10      1025.00          $102.50
                                discovery issues.

 11/18/2019   KKY     BL        Draft (.1), file (.1), serve (.1), and prepare for filing    0.50       395.00          $197.50
                                and service (.2) amended 11/19/19 agenda

 11/18/2019   KKY     BL        Draft (.1), file (.1), and prepare for filing (.1)           0.30       395.00          $118.50
                                certificate of service for amended 11/19/19 agenda

 11/18/2019   KKY     BL        Review and revise binders for 11/19/19 hearing               0.20       395.00           $79.00

 11/18/2019   MBL     BL        Update call with team re pending litigation issues           1.00       925.00          $925.00
                                and replies.

 11/18/2019   MBL     BL        Continue drafting omnibus reply in support of DSI            3.00       925.00      $2,775.00
                                retention, ordinary course protocols, and cash
                                management.

 11/18/2019   MBL     BL        Draft proposed revisions to protocols.                       0.90       925.00          $832.50

 11/18/2019   MBL     BL        Draft response to Acis joinder to venue transfer             1.80       925.00      $1,665.00
                                motion.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29         Page 61 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    36
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/18/2019   JEO     BL        Call with PSZJ team to discuss CRO retention issues      0.60       895.00          $537.00

 11/18/2019   JEO     BL        Email with court and committee counsel re                0.40       895.00          $358.00
                                telephonic hearing on 11/19/2019

 11/18/2019   JEO     BL        Review and finalize amended agenda re telephonic         0.50       895.00          $447.50
                                hearing for 11/19/2019

 11/18/2019   JEO     BL        Follow up with John Morris re discovery status           0.30       895.00          $268.50

 11/18/2019   JAM     BL        E-mail to I. Leventon re discovery (.6); telephone       7.10      1025.00      $7,277.50
                                conference with I. Leventon, B. Sharp, J. Pomerantz,
                                F. Caruso, I. Kharasch, D. Klos re FTI meeting (.9);
                                WIP call (partial) (.3); telephone conference with J.
                                Pomerantz, I. Kharasch, M. Litvak, J. O'Neill, G.
                                Demo re corporate governance (1.0); telephone
                                conference with B. Sharp re deposition (.1); e-mail
                                to B. Sharp, F. Caruso re deposition (.1); telephone
                                conference with M. Nestor re discovery (.1);
                                telephone conference with J. O'Neill re discovery
                                (.1); telephone conference with I. Kharasch re
                                discovery (.1); preparation for depositions (3.8).

 11/18/2019   LSC     BL        Retrieval, preparation, and transmittal of Debtor's      0.70       395.00          $276.50
                                4th document production and correspondence
                                regarding the same.

 11/18/2019   GVD     BL        Conference with J. Morris re status of discovery and     0.20       795.00          $159.00
                                next steps

 11/18/2019   GVD     BL        Internal conference re revisions to ordinary course      0.90       795.00          $715.50
                                protocols and CRO retention

 11/19/2019   IDK     BL        Office conferences with J Morris, and then with J.       2.00      1095.00      $2,190.00
                                Pomerantz re status of discovery and upcoming
                                telephonic hearing re same and issues for same (.3);
                                attend telephonic hearing on status conference re 2d
                                day motions (.5); meet with CRO, attorneys re result
                                of same, and certain depo prep issues for CRO depo
                                tomorrow (.6); review briefly correspondence with
                                client on discovery issues and scheduling (.2); meet
                                with CRO and J Morris for part of depo prep and
                                questions/issues for same (.4).

 11/19/2019   IDK     BL        Review of proposed substantial modifications to          1.20      1095.00      $1,314.00
                                ordinary course protocols and CRO retention and
                                authority re transactions, including G. Demo and J.
                                Pomerantz’s comments on same, and consider need
                                for further revisions (.4); Office conference with J.
                                Pomerantz re same (.1); E-mails with M. Litvak,
                                others re my suggested modifications to same (.4);
                                E-mails with attorneys re final markup of same,
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29        Page 62 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    37
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount
                                including to Company and CRO (.2); review of
                                correspondence with I. Leventon, others on
                                Company’s list of tasks (.1).

 11/19/2019   IDK     BL        E-mails with J O’Neill re upcoming call with UST        0.80      1095.00          $876.00
                                (.1); attend conference call with UST on corporate
                                governance and 2d day motions and CRO (.5);
                                E-mails with J O’Neill, CRO re UST 4 points for
                                order re CRO (.2).

 11/19/2019   IDK     BL        Review of draft reply brief re Acis joinder to venue    0.30      1095.00          $328.50
                                motion (.2); E-mails with I. Leventon re need for
                                call tomorrow on protocols (.1).

 11/19/2019   JNP     BL        Review reply to Acis joinder on venue motion.           0.30      1025.00          $307.50

 11/19/2019   JNP     BL        Review revisions to protocols and propose changes;      0.60      1025.00          $615.00
                                Review further revisions.

 11/19/2019   JNP     BL        Meeting with Ira D. Kharasch and John A. Morris         0.40      1025.00          $410.00
                                before Status Conference.

 11/19/2019   JNP     BL        Participate in Status Conference.                       0.50      1025.00          $512.50

 11/19/2019   JNP     BL        Meeting with B. Sharp, Ira D. Kharasch and John A.      0.60      1025.00          $615.00
                                Morris regarding preparation for deposition.

 11/19/2019   JNP     BL        Meeting with John A. Morris, B. Sharp and then I.       1.70      1025.00      $1,742.50
                                Leventon regarding litigation preparation.

 11/19/2019   JNP     BL        Emails with James E. O'Neill regarding CRO              0.10      1025.00          $102.50
                                retention.

 11/19/2019   MBL     BL        Revise response to Acis joinder to venue transfer       0.80       925.00          $740.00
                                motion; coordinate same with client.

 11/19/2019   MBL     BL        Continue work on omnibus reply in support of            1.50       925.00      $1,387.50
                                second day matters.

 11/19/2019   MBL     BL        Review chart of intercompany transfers; call with G.    0.20       925.00          $185.00
                                Demo re same.

 11/19/2019   MBL     BL        Revise protocols and DSI engagement with                2.00       925.00      $1,850.00
                                comments from team (1.8); emails with team re
                                same (0.2).

 11/19/2019   MBL     BL        Call with G. Demo re CRO retention issues.              0.20       925.00          $185.00

 11/19/2019   JEO     BL        Attend Highland telephonic status conference            0.70       895.00          $626.50

 11/19/2019   JAM     BL        E-mail to Committee counsel re: responses to            8.50      1025.00      $8,712.50
                                document requests (0.1); e-mails with I. Leventon,
                                L. Canty re: document production (0.2); prepare for
                                court conference (0.6); e-mail to Committee re:
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29          Page 63 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    38
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount
                                confidentiality agreement (0.1); conference call with
                                court re: status (0.6); telephone conference with B.
                                Sharp, I. Leventon, F. Caruso, J. Pomerantz, I.
                                Kharasch (the latter four participated for various
                                portions) re: deposition prep (1.9); meet with B.
                                Sharp re: deposition prep (3.8); deposition prep
                                (1.1); communications with court reporting service
                                (0.1).
 11/19/2019   LSC     BL        Research, retrieve, and transmit discovery                 0.50       395.00          $197.50
                                documents to J. Morris.

 11/19/2019   GVD     BL        Review reply to Acis joinder                               0.20       795.00          $159.00

 11/19/2019   GVD     BL        Review proposed protective order                           0.20       795.00          $159.00

 11/19/2019   GVD     BL        Correspondence with L. Canty re potential trial            0.10       795.00           $79.50
                                exhibits

 11/19/2019   GVD     BL        Review third party subpoena; correspondence with           0.50       795.00          $397.50
                                client re same

 11/19/2019   GVD     BL        Review and circulate subsequent discovery                  0.60       795.00          $477.00
                                production

 11/19/2019   GVD     BL        Draft insert to reply to omnibus objection motion re       2.60       795.00      $2,067.00
                                intercompany transactions

 11/19/2019   GVD     BL        Review changes to CRO protocols                            0.70       795.00          $556.50

 11/19/2019   GVD     BL        Revise CRO retention agreement                             0.20       795.00          $159.00

 11/19/2019   GVD     BL        Revise insert to omnibus objection re comments             0.70       795.00          $556.50
                                from M. Litvak

 11/20/2019   IDK     BL        Attend conference call with CRO, I. Leventon,              1.50      1095.00      $1,642.50
                                attorneys re summary of CRO deposition today,
                                draft proposed modifications to protocols and CRO
                                authority, and issues for reply brief (.9); Attend next
                                conference call with J. Pomerantz and M. Litvak re
                                need for him to further modify protocols (.2);
                                Telephone conference with J. Pomerantz re same
                                and next steps (.1); E-mails with attorneys re M.
                                Litvak’s new modification to protocols, including
                                review of same, and feedback of Company (.3).

 11/20/2019   IDK     BL        Review of further markup of modified protocols re          0.80      1095.00          $876.00
                                ordinary course and CRO, including feedback of
                                DSI and J. Pomerantz (.3); Attend conference call re
                                same with M. Litvak and J. Pomerantz (.5).

 11/20/2019   IDK     BL        E-mails with I. Leventon re need for call re               0.80      1095.00          $876.00
                                governance (.1); Attend conference call with I.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29         Page 64 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    39
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount
                                Leventon re corporate governance issues (.5);
                                E-mails with D. Barton re background and issue for
                                same re new Board (.2).

 11/20/2019   IDK     BL        Telephone conference with J. Pomerantz re same           0.30      1095.00          $328.50
                                (.1); Review of I. Leventon's comments to draft
                                modifications to protocols (.2);

 11/20/2019   IDK     BL        Attend further conference call with Company, F.          1.50      1095.00      $1,642.50
                                Caruso others re further draft modifications to
                                protocols and DSI authority by restrictions, and also
                                re RCP investor buyout (1.5).

 11/20/2019   JNP     BL        Conference with Ira D. Kharasch and L. Leventon          0.50      1025.00          $512.50
                                regarding litigation issues and response to motion.

 11/20/2019   JNP     BL        Conference with Ira D. Kharasch re call with L.          0.10      1025.00          $102.50
                                Leventon.

 11/20/2019   JNP     BL        Conference with F. Caruso, Maxim B. Litvak, Ira D.       1.50      1025.00      $1,537.50
                                Kharasch re protocols and response to objection.

 11/20/2019   JNP     BL        Conference with Maxim B. Litvak and Ira D.               0.80      1025.00          $820.00
                                Kharasch re protocols (2x).

 11/20/2019   JNP     BL        Conference with John A. Morris, F. Caruso, B.            1.00      1025.00      $1,025.00
                                Sharp, Ira D. Kharasch and L. Levonton re results of
                                deposition and related issues.

 11/20/2019   JNP     BL        Conference with L. Levonton re protocols.                0.10      1025.00          $102.50

 11/20/2019   JNP     BL        Follow up calls with Ira D. Kharasch and Maxim B.        0.10      1025.00          $102.50
                                Litvak re protocols.

 11/20/2019   JNP     BL        Review and comment on reply brief.                       0.30      1025.00          $307.50

 11/20/2019   JNP     BL        Conference with Ira D. Kharasch and L. Levonton re       0.50      1025.00          $512.50
                                corporate governance.

 11/20/2019   KKY     BL        Email to team re 11/19/19 transcript                     0.10       395.00           $39.50

 11/20/2019   KKY     BL        Draft 12/2/19 agenda                                     0.40       395.00          $158.00

 11/20/2019   KKY     BL        Draft certificate of service for 12/2/19 agenda          0.10       395.00           $39.50

 11/20/2019   MBL     BL        Continue drafting omnibus reply re second day            3.50       925.00      $3,237.50
                                motions.

 11/20/2019   MBL     BL        Misc. emails with team re litigation issues with         0.10       925.00           $92.50
                                Committee.

 11/20/2019   MBL     BL        Calls with team and client re ordinary course            1.20       925.00      $1,110.00
                                protocols.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29           Page 65 of 123


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    40
Highland Capital Management LP                                                                     Invoice 123711
36027 - 00002                                                                                      November 30, 2019


                                                                                           Hours          Rate         Amount

 11/20/2019   MBL     BL        Revise ordinary course protocols; address comments          2.00       925.00      $1,850.00
                                from client and team.

 11/20/2019   MBL     BL        Review transcript of 11/19 status conference.               0.30       925.00          $277.50

 11/20/2019   JEO     BL        Work on hearing agenda                                      0.40       895.00          $358.00

 11/20/2019   ARP     BL        Prepare hearing notebook for hearing on 12/2/2019.          0.50       325.00          $162.50

 11/20/2019   JAM     BL        Draft e-mail to Committee re: discovery (1.5);             11.70      1025.00     $11,992.50
                                prepare for Sharp deposition (1.0); revise e-mail to
                                Committee re: discovery (0.1); Sharp deposition
                                (6.4); telephone conference with I. Leventon, B.
                                Sharp, F. Caruso, J. Pomerantz, I. Kharasch re:
                                deposition debriefing (1.0); prepare for Caruso
                                deposition (1.7).

 11/20/2019   GVD     BL        Further revise and circulate changes to intercompany        0.30       795.00          $238.50
                                transaction descriptions

 11/20/2019   GVD     BL        Review correspondence re discovery                          0.10       795.00           $79.50

 11/20/2019   GVD     BL        Review further changes to ordinary course protocols         0.40       795.00          $318.00

 11/20/2019   GVD     BL        Review transcript of B. Sharp                               0.90       795.00          $715.50

 11/21/2019   IDK     BL        Review and consider draft of our reply brief to             1.90      1095.00      $2,080.50
                                Committee Omnibus objection and need for
                                substantial revisions, as well as J. Pomerantz’s
                                comments to same (.5); Prep of my revisions to such
                                reply brief (.8); Telephone conference and E-mails
                                with M. Litvak and J. Pomerantz re same and issues
                                on the reply brief for M. Litvak to further revise (.3);
                                Review of further modifications to ordinary course
                                and CRO authority/protocols, along with Company
                                an DSI feedback (.3).

 11/21/2019   IDK     BL        E-mails with attorneys re next draft of our omnibus         0.70      1095.00          $766.50
                                reply brief, including my feedback and other
                                feedback to same (.3); E-mails with DSI, others on
                                further issues on protocols (.1); E-mails and
                                telephone conference with I. Leventon, others re
                                need for I. Leventon’s feedback on omnibus reply
                                and issues for him to focus on (.3).

 11/21/2019   IDK     BL        E-mails with CRO, others re markup of DSI                   0.40      1095.00          $438.00
                                employment order with UST changes, as well as our
                                correspondence with UST re same (.2); E-mails re
                                UST feedback on timing re bigger issue, and how to
                                handle in reply brief (.2).

 11/21/2019   IDK     BL        Telephone conference and E-mails with J.                    0.50      1095.00          $547.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29        Page 66 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    41
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount
                                Pomerantz, I. Leventon, M. Litvak re need for call
                                on status of reply brief to omnibus and modified
                                protocols (.2); E-mails with Co, others re I.
                                Leventon’s substantial markup of omnibus reply
                                brief, including review of same (.3).
 11/21/2019   IDK     BL        Review briefly Committee’s and Acis reply brief on      0.60      1095.00          $657.00
                                venue motion (.3); E-mails and telephone conference
                                with attorneys re same and the “affiliate” argument
                                (.3).

 11/21/2019   IDK     BL        E-mail and telephone conference with J. Morris re       0.20      1095.00          $219.00
                                same memo and tomorrow's depo (.2).

 11/21/2019   JNP     BL        Review revised draft of omnibus reply.                  0.40      1025.00          $410.00

 11/21/2019   JNP     BL        Review and consider comments to reply brief;            0.50      1025.00          $512.50
                                Conference with Ira D. Kharasch, Maxim B. Litvak
                                and I. Leventon regarding same.

 11/21/2019   JNP     BL        Conference with Ira D. Kharasch and Maxim B.            0.10      1025.00          $102.50
                                Litvak regarding omnibus reply.

 11/21/2019   KKY     BL        Review and revise 12/2/19 agenda                        1.00       395.00          $395.00

 11/21/2019   MBL     BL        Review comments from team re omnibus reply;             3.50       925.00      $3,237.50
                                incorporate same.

 11/21/2019   MBL     BL        Call with J. Morris re Sharp depo.                      0.10       925.00           $92.50

 11/21/2019   MBL     BL        Revise order approving protocols; coordinate same       0.30       925.00          $277.50
                                with team.

 11/21/2019   MBL     BL        Call with J. O’Neill re pending filings and bonus       0.30       925.00          $277.50
                                issues.

 11/21/2019   MBL     BL        Coordinate with team re omnibus reply; emails re        0.50       925.00          $462.50
                                same.

 11/21/2019   MBL     BL        Calls with team re omnibus reply; status of filings.    0.20       925.00          $185.00

 11/21/2019   MBL     BL        Call with DSI re revised protocols.                     0.10       925.00           $92.50

 11/21/2019   MBL     BL        Further calls and emails with DSI re revised            0.40       925.00          $370.00
                                protocols; revise same and coordinate with client.

 11/21/2019   JEO     BL        Review and provide comments to Omnibus reply in         2.50       895.00      $2,237.50
                                support of Cash Management, DSI and Protocol
                                Motions

 11/21/2019   JEO     BL        REview and provide comments on Reply to Foley           1.50       895.00      $1,342.50
                                and Lynn Pinker Retention Objections

 11/21/2019   JEO     BL        Review and finalize Response to Acis's Joinder to       0.50       895.00          $447.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29        Page 67 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    42
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount
                                Motion to Transfer Venue
 11/21/2019   JEO     BL        Review critical dates memo                               0.30       895.00          $268.50

 11/21/2019   JEO     BL        Review Acis's Reply to Motion to Transfer Venue          0.20       895.00          $179.00

 11/21/2019   JEO     BL        Review committee's reply to motion to transfer           0.40       895.00          $358.00
                                venue

 11/21/2019   JEO     BL        Review draft agenda for 12/2 hearing                     0.40       895.00          $358.00

 11/21/2019   JEO     BL        Finalize Omnibus Response to Venue, CRO                  0.50       895.00          $447.50
                                Retention, Protocols and Cash Management Motion

 11/21/2019   ARP     BL        Prepare hearing notebook for hearing on 12/2/2019.       2.10       325.00          $682.50

 11/21/2019   JAM     BL        Review/revise Reply to omnibus objection (1.5);         12.40      1025.00     $12,710.00
                                meet with F. Caruso (and certain in-house counsel,
                                from time to time) to prepare for deposition (6.9);
                                meet with F. Waterhouse (and certain in-house
                                counsel, from time to time) to prepare for deposition
                                (2.0); e-mails with PSZJ team regarding reply briefs
                                (0.6); telephone conference with M. Litvak re:
                                Reply to omnibus objection (0.1); meet with F.
                                Caruso, DSI re: potential transaction (0.7); prepare
                                for deposition (0.6).

 11/21/2019   JWL     BL        Research regarding performance under prepetition         3.80       775.00      $2,945.00
                                agreements and extensions of time to perform.

 11/21/2019   LSC     BL        Prepare and transmit document production.                0.60       395.00          $237.00

 11/21/2019   GVD     BL        Review reply briefs re motion to transfer venue          0.80       795.00          $636.00

 11/21/2019   GVD     BL        Review revised draft of omnibus reply                    0.20       795.00          $159.00

 11/21/2019   GVD     BL        Review and further revise intercompany transactions      0.80       795.00          $636.00
                                exhibit

 11/21/2019   GVD     BL        Conferences with D. Klos and I. Leventon re              0.40       795.00          $318.00
                                intercompany transactions exhibit

 11/21/2019   GVD     BL        Finalize and file omnibus reply                          0.50       795.00          $397.50

 11/22/2019   IDK     BL        Review of correspondence with Committee re need          0.20      1095.00          $219.00
                                for input on our revised protocols (.1); E-mails with
                                client re its suggestions on venue motion and
                                potential discovery (.1).

 11/22/2019   JNP     BL        Email to Sidley regarding call to discuss revised        0.10      1025.00          $102.50
                                protocols.

 11/22/2019   JNP     BL        Conference with Ira D. Kharasch regarding venue          0.10      1025.00          $102.50
                                motion.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29           Page 68 of 123


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    43
Highland Capital Management LP                                                                     Invoice 123711
36027 - 00002                                                                                      November 30, 2019


                                                                                           Hours          Rate         Amount

 11/22/2019   JNP     BL        Draft email to I. Leventon regarding venue motion.          0.10      1025.00          $102.50

 11/22/2019   KKY     BL        Review and revise 12/2/19 agenda                            1.20       395.00          $474.00

 11/22/2019   KKY     BL        Review and revise binders for 12/2/19 hearing               0.30       395.00          $118.50

 11/22/2019   MBL     BL        Review venue replies by Committee and Acis;                 0.50       925.00          $462.50
                                coordinate same with client.

 11/22/2019   MBL     BL        Emails with team and client re misc. pending second         0.30       925.00          $277.50
                                day matters.

 11/22/2019   MBL     BL        Attention to critical vendor issues with Committee          0.20       925.00          $185.00
                                and draft reply; emails with team re same.

 11/22/2019   JEO     BL        Review and revise draft agenda for 12/2 hearing             0.70       895.00          $626.50

 11/22/2019   JEO     BL        Prepare documents for court re 12/2 hearing                 0.80       895.00          $716.00

 11/22/2019   JEO     BL        Hearing preparations for 12/2 hearing                       0.80       895.00          $716.00

 11/22/2019   ARP     BL        Prepare hearing notebook for hearing on 12/2/2019.          4.90       325.00      $1,592.50

 11/22/2019   KSN     BL        Prepare hearing binders for 12/2/19 hearing.                1.00       325.00          $325.00

 11/22/2019   JAM     BL        Prepare for Caruso deposition (0.8); Caruso                10.30      1025.00     $10,557.50
                                deposition (9.2); telephone conference with I.
                                Leventon, G. Demo re: RCP (0.1); telephone
                                conference with J. Pomerantz, I. Kharasch re: RCP,
                                Caruso deposition (0.2).

 11/23/2019   JAM     BL        Review “hits” from e-mail searches and draft                0.70      1025.00          $717.50
                                response to Committee (0.5); telephone conference
                                with M. Litvak re: Caruso deposition (0.2).

 11/24/2019   MBL     BL        Review depo transcript of B. Sharp.                         1.50       925.00      $1,387.50

 11/24/2019   JAM     BL        E-mails with I. Leventon, L. Canty re: schedule of          2.10      1025.00      $2,152.50
                                e-mail searches (0.1); e-mail to UCC re: e-mail
                                searches (0.2); e-mail to UCC re: witness and exhibit
                                lists (0.2); e-mail to R. Patel, J. Lucian re: witnesses
                                (0.1); prepare for depositions (1.5).

 11/24/2019   LSC     BL        Revise email log for J. Morris (.3); preparation of        12.70       395.00      $5,016.50
                                discovery documents, including detailed production
                                log and cumulative set of documents for attorney
                                review (12.4).

 11/24/2019   GVD     BL        Correspondence with Sidley re revised CRO, Cash             0.10       795.00           $79.50
                                Management, and Protocols Orders

 11/25/2019   IDK     BL        Prep and organization of materials for 12/2 hearing         0.50      1095.00          $547.50
                                (.3); E-mails with attorneys re status of UST position
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 69 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    44
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount
                                on CRO, and then with J. Leamy at UST re same
                                (.2).
 11/25/2019   JNP     BL        Review cases in preparation for venue hearing.            0.50      1025.00          $512.50

 11/25/2019   JNP     BL        Conference with Richard M. Pachulski and Ira D.           0.30      1025.00          $307.50
                                Kharasch regarding status.

 11/25/2019   JNP     BL        Conference with John A. Morris regarding status of        0.10      1025.00          $102.50
                                discovery and related.

 11/25/2019   KKY     BL        Review and revise 12/2/19 agenda                          0.20       395.00           $79.00

 11/25/2019   MBL     BL        Review and comment on agenda for 12/2 hearing.            0.10       925.00           $92.50

 11/25/2019   JEO     BL        Call with Greg Demo re status of OCP and critical         0.30       895.00          $268.50
                                vendor orders

 11/25/2019   JEO     BL        Email to UST Jane Leamy re critical vendor and            0.20       895.00          $179.00
                                OCP orders

 11/25/2019   JEO     BL        Review cert of counsel and revised final order on         0.60       895.00          $537.00
                                critical trade motion

 11/25/2019   ARP     BL        Prepare hearing notebook for hearing on 12/2/2019.        0.40       325.00          $130.00

 11/25/2019   KSN     BL        Prepare hearing binders for 12/2/19 hearing.              0.20       325.00           $65.00

 11/25/2019   JAM     BL        Meet with F. Waterhouse, S. Vitiello re: deposition       9.20      1025.00      $9,430.00
                                prep (3.5); prepare for trial, including review of
                                deposition transcripts and preparation of outlines for
                                testimony (5.7).

 11/25/2019   GVD     BL        Review F. Caruso depositions                              1.80       795.00      $1,431.00

 11/25/2019   GVD     BL        Conference with J. Pomerantz and J. Morris re             0.20       795.00          $159.00
                                litigation

 11/25/2019   GVD     BL        Correspondence with US Trustee re OCP and CV              0.30       795.00          $238.50
                                orders

 11/26/2019   IDK     BL        E-mails with attorneys re further revised agenda for      0.80      1095.00          $876.00
                                12/2, including review of same, and re how hearing
                                will proceed (.3); Review briefly numerous E-mails
                                with attorneys and some with Acis and Committee
                                counsel re witnesses and exhibits for hearing on 12/2
                                (.3); E-mails with team re summary of Waterhouse
                                depo today, logistics for day before 12/2 trial and
                                need for call tomorrow on litigation status re same
                                (.2).

 11/26/2019   JNP     BL        Read cases for venue hearing.                             0.20      1025.00          $205.00

 11/26/2019   KKY     BL        Review and revise 12/2/19 agenda                          0.30       395.00          $118.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29        Page 70 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    45
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount

 11/26/2019   KKY     BL        File (.1), serve (.1), and prepare for filing and         0.40       395.00          $158.00
                                service (.2) 12/2/19 agenda

 11/26/2019   KKY     BL        File (.1) and prepare for filing (.1) certificate of      0.20       395.00           $79.00
                                service for 12/2/19 agenda

 11/26/2019   KKY     BL        Review and revise binders for 12/2/19 hearing             0.40       395.00          $158.00

 11/26/2019   KKY     BL        Draft amended 12/2/19 agenda                              0.50       395.00          $197.50

 11/26/2019   JEO     BL        Work on agenda for 12/2 hearing                           0.70       895.00          $626.50

 11/26/2019   ARP     BL        Prepare hearing notebook for hearing on 12/2/2019.        0.70       325.00          $227.50

 11/26/2019   JAM     BL        Review documents and draft e-mail re: trial exhibits     11.30      1025.00     $11,582.50
                                (1.4); prepare for Waterhouse deposition (0.8);
                                Waterhouse deposition (6.4); e-mail to I. Leventon,
                                DSI, PSZJ re: Waterhouse deposition (0.1); e-mail to
                                J. Pomerantz re: venue issues (0.4); review e-mails
                                re: compensation motion (0.3); telephone conference
                                with S. Vitiello re: exhibits (0.1); e-mails with S.
                                Vitiello, L. Canty re: exhibits, exhibit list (0.1);
                                e-mails w/ B. Sharp, F. Caruso re: exhibits (0.3);
                                telephone conference with F. Caruso re: status, time
                                sheets (0.1); trial preparation (1.3).

 11/26/2019   LSC     BL        Preparation for upcoming hearing, including               9.80       395.00      $3,871.00
                                preparation of exhibit list and retrieval of
                                exhibits/pleadings.

 11/26/2019   GVD     BL        Research and draft memo re affiliate issues               4.90       795.00      $3,895.50

 11/27/2019   IDK     BL        Attend conference call with team re trial prep, issues    1.20      1095.00      $1,314.00
                                re same, and logistics for 12/2 hearing (1.0);
                                Telephone conference with J. Pomerantz re follow
                                up re same and 12/2 hearing logistics and issues (.2).

 11/27/2019   JNP     BL        Continued review of cases for venue motion hearing.       1.00      1025.00      $1,025.00

 11/27/2019   JNP     BL        Internal group call regarding litigation planning.        1.00      1025.00      $1,025.00

 11/27/2019   JNP     BL        Conference with Ira D. Kharasch regarding hearing         0.20      1025.00          $205.00
                                issues (2x).

 11/27/2019   JNP     BL        Conference with I. Leventon in preparation for            0.60      1025.00          $615.00
                                venue hearing.

 11/27/2019   MBL     BL        Update call with client and team re hearing prep          1.30       925.00      $1,202.50
                                (1.1); follow-up call with J. Morris re same (0.2).

 11/27/2019   MBL     BL        Review exhibit lists.                                     0.20       925.00          $185.00

 11/27/2019   MBL     BL        Review F. Caruso and F. Waterhouse depo                   2.00       925.00      $1,850.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29           Page 71 of 123


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    46
Highland Capital Management LP                                                                     Invoice 123711
36027 - 00002                                                                                      November 30, 2019


                                                                                           Hours          Rate         Amount
                                transcripts.
 11/27/2019   JEO     BL        Review status of matters and work on amended                0.80       895.00          $716.00
                                agenda for 12/2 hearing

 11/27/2019   JEO     BL        Review exhibit list                                         0.40       895.00          $358.00

 11/27/2019   JEO     BL        Email with committee counsel and Acis' counsel re           0.40       895.00          $358.00
                                Exhibit list

 11/27/2019   JEO     BL        Call with PSZJ team to prepare for 12/2 hearing             0.50       895.00          $447.50

 11/27/2019   JAM     BL        Internal call re trial strategy, logistics (1.1);           7.40      1025.00      $7,585.00
                                telephone conference with M. Litvak re trial strategy
                                (.1); telephone conference with J. O'Neill re trial
                                logistics (.1); review/revise exhibit list (.7);
                                telephone conference with S. Vitiallo, F. Caruso re
                                exhibits (.2); prepare for trial (4.8); e-mail to UCC re
                                inadvertent production (.3); e-mail to UCC re exhibit
                                list (.1).

 11/27/2019   LSC     BL        Retrieval of deposition transcripts and exhibits and        8.50       395.00      $3,357.50
                                correspondence regarding the same (.5); retrieval
                                and service of document productions (1.1);
                                continued preparation for 12/2 hearing, including
                                preparation of exhibits, revisions to exhibit list, and
                                correspondence regarding the same (6.9)

 11/27/2019   GVD     BL        Review deposition of Frank Waterhouse                       2.20       795.00      $1,749.00

 11/27/2019   GVD     BL        Conference with J. Morris re clawback of discovery          0.20       795.00          $159.00
                                documents

 11/28/2019   MBL     BL        Prepare proffer in support of venue objection.              1.80       925.00      $1,665.00

 11/28/2019   MBL     BL        Review and comment on outline of argument for               1.00       925.00          $925.00
                                DSI retention and ordinary course protocols; emails
                                with team and client re same.

 11/28/2019   MBL     BL        Attention to hearing exhibits; review same.                 0.30       925.00          $277.50

 11/28/2019   JAM     BL        Work on slide deck for opening statement (1.2);             4.40      1025.00      $4,510.00
                                review deposition transcripts (2.1); e-mail to I.
                                Leventon, S. Vitiello re: exhibits (0.3); review draft
                                proffer for venue (0.2); e-mails with PSZJ team re:
                                proffer, opening statement (0.4); e-mails with F.
                                Caruso re: RCP (0.2).

 11/29/2019   IDK     BL        E-mails with J. Morris re his trial issues for 12/2         1.10      1095.00      $1,204.50
                                hearing to be addressed and need for call re same
                                (.1); Attend conference call with team re same (1.0).

 11/29/2019   IDK     BL        Review briefly Committee markups of all our                 0.60      1095.00          $657.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29           Page 72 of 123


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    47
Highland Capital Management LP                                                                     Invoice 123711
36027 - 00002                                                                                      November 30, 2019


                                                                                           Hours          Rate         Amount
                                proposed orders, CRO, Protocols (.4); E-mails with
                                attorneys re same and need for call tomorrow (.1);
                                E-mails with CRO re Committee’s markup and
                                meaning of same (.1).
 11/29/2019   JNP     BL        Prepare for venue hearing.                                  4.50      1025.00      $4,612.50

 11/29/2019   JNP     BL        Internal PSZJ call regarding trial issues and strategy.     1.00      1025.00      $1,025.00

 11/29/2019   JNP     BL        Review Committee proposed changes to orders to              0.10      1025.00          $102.50
                                address concerns.

 11/29/2019   MBL     BL        Call with team re hearing prep.                             0.90       925.00          $832.50

 11/29/2019   MBL     BL        Misc. emails with team re hearing prep and draft            0.30       925.00          $277.50
                                proffer.

 11/29/2019   MBL     BL        Review Committee revisions to protocols; call with          0.50       925.00          $462.50
                                J. Morris re same.

 11/29/2019   JEO     BL        Call with PSZJ team to discuss trial issues for 12/2.       0.90       895.00          $805.50

 11/29/2019   JEO     BL        Emails and calls and review documents for trial prep        4.00       895.00      $3,580.00
                                for 12/2

 11/29/2019   JAM     BL        E-mail to PSZJ team re agenda for internal call (.2);       6.20      1025.00      $6,355.00
                                e-mail to I. Leventon, B. Sharp, J. Pomerantz, others
                                re objections to exhibits and requests for sealing (.9);
                                e-mail to J. O'Neill re agenda for meet and confer
                                call (.2); telephone conference with PSZJ team re
                                trial issues (.9); review UCC's proposed changes to
                                orders (.4); telephone conference with M. Litvak re
                                UCC's proposed changes to amended orders (.1);
                                prepare for hearing (2.5); draft objections to exhibits
                                and requests for sealing (.4); e-mail to I. Leventon,
                                S. Vitiello re e-mail search parameters (.2); e-mails
                                to I. Leventon, S. Vitiello re Waterhouse testimony
                                (.3); e-mail to UCC re objections to exhibits (.1).

 11/29/2019   CRR     BL        Review email and attachment re chancery court               0.20       795.00          $159.00
                                dockets and respond to James E. O'Neill re same

 11/29/2019   LSC     BL        Retrieval of additional exhibits in connection with         1.30       395.00          $513.50
                                12/2 hearing and correspondence regarding the same
                                (.1.1); coordinate retrieval of additional dockets (.2)

 11/29/2019   GVD     BL        Prepare for hearing re review of exhibits                   0.30       795.00          $238.50

 11/29/2019   GVD     BL        PSZJ call re litigation strategy and next steps             0.90       795.00          $715.50

 11/30/2019   IDK     BL        E-mails and telephone conference with J Morris re           1.30      1095.00      $1,423.50
                                issues on opening statement for 12/2 trial, and who
                                should present, as well as result of his meet and
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29        Page 73 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    48
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount
                                confer today with Committee (.5); Attend
                                conference call with attorneys re how to respond to
                                Committee’s markup of orders re 12/2 hearing (.7);
                                E-mail to and telephone conference with J.
                                Pomerantz re result of call (.1).
 11/30/2019   IDK     BL        Review of M. Litvak’s counter-proposal markup of        1.00      1095.00      $1,095.00
                                orders re Committee markup (.3); Attend further
                                team call re same and trial issues and logistics for
                                tomorrow re witnesses (.7).

 11/30/2019   IDK     BL        Begin prep of handling argument and analysis of         4.20      1095.00      $4,599.00
                                CRO engagement and Protocols, including summary
                                of major pleadings and outline of issues, and review
                                of relevant depo transcripts.

 11/30/2019   JNP     BL        Conference with PSZJ team regarding trial               0.70      1025.00          $717.50
                                preparation.

 11/30/2019   JNP     BL        Review Committee changes to orders, proposed            0.30      1025.00          $307.50
                                response and consider issues relating to same.

 11/30/2019   JNP     BL        Continue to prepare for contested hearing on venue      4.50      1025.00      $4,612.50
                                and other issues.

 11/30/2019   MBL     BL        Call with team re Committee revisions to orders.        0.80       925.00          $740.00

 11/30/2019   MBL     BL        Further review of Committee revisions to orders;        0.50       925.00          $462.50
                                prep for call with team.

 11/30/2019   MBL     BL        Revisions to orders (protocols, DSI retention, and      1.30       925.00      $1,202.50
                                cash management).

 11/30/2019   MBL     BL        Review revised proffer.                                 0.10       925.00           $92.50

 11/30/2019   MBL     BL        Emails with team re hearing prep and pending            0.50       925.00          $462.50
                                litigation issues.

 11/30/2019   MBL     BL        Further call with team re revised orders and hearing    0.60       925.00          $555.00
                                prep.

 11/30/2019   MBL     BL        Prep for hearing on venue and other second day          1.00       925.00          $925.00
                                matters.

 11/30/2019   JEO     BL        Prep for call with the committee re open issues for     0.50       895.00          $447.50
                                trial on 12/2

 11/30/2019   JEO     BL        Research issues for venue motion and emails with        1.00       895.00          $895.00
                                Jeff Pomerantz re same

 11/30/2019   JEO     BL        call with PSZJ team to re preparations for 12/2         0.70       895.00          $626.50
                                hearing
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29            Page 74 of 123


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    49
Highland Capital Management LP                                                                     Invoice 123711
36027 - 00002                                                                                      November 30, 2019


                                                                                          Hours           Rate         Amount

 11/30/2019   JEO     BL        Call with PSZJ team to prepare for 12/2 hearing             0.50       895.00          $447.50

 11/30/2019   JEO     BL        Work on exhibits for 12/2 hearing                           0.90       895.00          $805.50

 11/30/2019   JEO     BL        Continued preparations for 12/2 hearing                     1.70       895.00      $1,521.50

 11/30/2019   JAM     BL        Prepare for trial (7.4); telephone conference with        12.20       1025.00     $12,505.00
                                UCC counsel re trial issues (.3); e-mail to P. Reid re
                                Rule 30 (b)(6) transcripts (.3); Telephone conference
                                with PSZJ team re: UCC’s comments to proposed
                                orders (0.6); Telephone conference with PSZJ team
                                re: revisions to proposed orders and trial/evidence
                                issues (0.6); e-mail to all counsel re: exhibits (0.4);
                                e-mail to S. Vitiello, I. Leventon re: exhibits (0.2);
                                e-mails with L. Canty re: document production and
                                amended exhibit list (0.4); review amended exhibit
                                list (0.2); prepare direct testimony for Waterhouse
                                (1.8).

 11/30/2019   LSC     BL        Service of document production (.3); continued              2.20       395.00          $869.00
                                preparation for 12/2 hearing, including retrieval of
                                additional exhibits, revisions to exhibit list, and
                                service of Debtor's amended exhibit list and exhibits
                                (1.9).

 11/30/2019   GVD     BL        Review Form ADVs re venue issues                            1.20       795.00          $954.00

 11/30/2019   GVD     BL        Review CLO and shared services agreement in                 0.20       795.00          $159.00
                                preparation for trial

 11/30/2019   GVD     BL        Review revised orders from Sidley and PSZJ                  0.40       795.00          $318.00
                                changes to same

 11/30/2019   GVD     BL        Draft correspondence re shared services and                 1.10       795.00          $874.50
                                subadvisory agreements

                                                                                          616.30                 $545,059.00

  Case Administration [B110]
 10/18/2019   LSC     CA        Update contact list and correspondence regarding            0.20       395.00           $79.00
                                the same.

 11/01/2019   KKY     CA        Email to C. Hare at MNAT re 2002 service list               0.10       395.00           $39.50

 11/01/2019   KKY     CA        Review and revise 2002 service list                         0.50       395.00          $197.50

 11/01/2019   SLP     CA        Maintain document control.                                  0.20       325.00           $65.00

 11/01/2019   BMK     CA        Prepared daily memo narrative and coordinated               0.10       325.00           $32.50
                                client distribution.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29       Page 75 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    50
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/04/2019   IDK     CA        E-mails with client and others re upcoming client        0.50      1095.00          $547.50
                                call today (.1); Attend weekly conference call with
                                client team on all issues in case and WIP list status
                                (.4).

 11/04/2019   JNP     CA        Emails to and from Gregory V. Demo regarding             0.10      1025.00          $102.50
                                inquiries from press.

 11/04/2019   JNP     CA        Weekly call with PSZJ and client representatives.        0.40      1025.00          $410.00

 11/04/2019   KKY     CA        Review and revise critical dates                         0.40       395.00          $158.00

 11/04/2019   MBL     CA        Attend weekly update call.                               0.40       925.00          $370.00

 11/04/2019   KSN     CA        Maintain document control.                               0.30       325.00           $97.50

 11/04/2019   BMK     CA        Prepared daily memo narrative and coordinated            0.10       325.00           $32.50
                                client distribution.

 11/04/2019   GVD     CA        Correspondence re timing of WIP call                     0.10       795.00           $79.50

 11/04/2019   GVD     CA        Conference with Highland team and PSZJ team re           0.40       795.00          $318.00
                                WIP list

 11/05/2019   KKY     CA        Review and revise 2002 service list                      1.30       395.00          $513.50

 11/05/2019   KKY     CA        Review and revise critical dates                         4.20       395.00      $1,659.00

 11/05/2019   SLP     CA        Maintain document control.                               0.10       325.00           $32.50

 11/05/2019   SLP     CA        Maintain document control.                               0.90       325.00          $292.50

 11/05/2019   BMK     CA        Prepared daily memo narrative and coordinated            0.10       325.00           $32.50
                                client distribution.

 11/06/2019   JNP     CA        Internal status WIP call.                                0.80      1025.00          $820.00

 11/06/2019   JNP     CA        CW Ira D. Kharasch and L. Leventon regarding             0.60      1025.00          $615.00
                                general issues and status.

 11/06/2019   SLP     CA        Maintain document control.                               0.50       325.00          $162.50

 11/06/2019   KSN     CA        Maintain document control.                               0.10       325.00           $32.50

 11/06/2019   BMK     CA        Prepared daily memo narrative and coordinated            0.20       325.00           $65.00
                                client distribution.

 11/06/2019   GVD     CA        Draft and circulate non-disclosure agreement to          0.90       795.00          $715.50
                                committee

 11/07/2019   KKY     CA        Email (.1) to claims agent re proofs of claim (Texas     0.30       395.00          $118.50
                                counties and ISDs); and prepare (.2) attachments to
                                same
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29      Page 76 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    51
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                      Hours           Rate         Amount

 11/07/2019   MBL     CA        Call with J.N. Pomerantz re case status.                0.10       925.00           $92.50

 11/07/2019   KSN     CA        Maintain document control.                              0.20       325.00           $65.00

 11/07/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/08/2019   SLP     CA        Maintain document control.                              0.20       325.00           $65.00

 11/08/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/11/2019   KSN     CA        Maintain document control.                              0.20       325.00           $65.00

 11/11/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/12/2019   KKY     CA        Review and revise 2002 service list                     1.00       395.00          $395.00

 11/12/2019   SLP     CA        Maintain document control.                              0.10       325.00           $32.50

 11/12/2019   KSN     CA        Maintain document control.                              0.20       325.00           $65.00

 11/12/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/13/2019   KKY     CA        Review and revise critical dates                        0.90       395.00          $355.50

 11/13/2019   SLP     CA        Maintain document control.                              0.20       325.00           $65.00

 11/13/2019   KSN     CA        Maintain document control.                              0.30       325.00           $97.50

 11/13/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.30       325.00           $97.50
                                client distribution.

 11/13/2019   GVD     CA        Conference with PSZJ team re second day issues          0.40       795.00          $318.00
                                and next steps

 11/14/2019   KKY     CA        Review and revise critical dates                        0.20       395.00           $79.00

 11/14/2019   SLP     CA        Maintain document control (2) receive multiple          1.60       325.00          $520.00
                                documents to organize (1.1) enter documents into
                                legal key ( .3)

 11/14/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/15/2019   KKY     CA        Review and revise 2002 service list                     1.20       395.00          $474.00

 11/15/2019   MBL     CA        Call with J.N. Pomerantz re case status.                0.10       925.00           $92.50

 11/15/2019   MBL     CA        Misc. emails with client re pending matters and         0.40       925.00          $370.00
                                Committee issues.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29         Page 77 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    52
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount

 11/15/2019   BMK     CA        Prepared daily memo narrative and coordinated              0.10       325.00           $32.50
                                client distribution.

 11/18/2019   IDK     CA        Attend weekly WIP call with client, CRO, team (.8).        0.80      1095.00          $876.00

 11/18/2019   MBL     CA        Attend weekly update call with client.                     0.90       925.00          $832.50

 11/18/2019   SLP     CA        Maintain document control.                                 0.20       325.00           $65.00

 11/18/2019   KSN     CA        Maintain document control.                                 0.20       325.00           $65.00

 11/18/2019   BMK     CA        Prepared daily memo narrative and coordinated              0.10       325.00           $32.50
                                client distribution.

 11/18/2019   GVD     CA        Conference with PSZJ and Highland team re WIP              0.80       795.00          $636.00
                                list and next steps

 11/19/2019   KKY     CA        Review and revise critical dates                           0.90       395.00          $355.50

 11/19/2019   SLP     CA        Maintain document control.                                 0.20       325.00           $65.00

 11/19/2019   KSN     CA        Maintain document control.                                 0.10       325.00           $32.50

 11/19/2019   BMK     CA        Prepared daily memo narrative and coordinated              0.10       325.00           $32.50
                                client distribution.

 11/20/2019   KKY     CA        Review and revise 2002 service list                        0.30       395.00          $118.50

 11/20/2019   KKY     CA        Review and revise critical dates                           0.20       395.00           $79.00

 11/20/2019   SLP     CA        Maintain document control.                                 0.30       325.00           $97.50

 11/20/2019   KSN     CA        Maintain document control.                                 0.20       325.00           $65.00

 11/20/2019   BMK     CA        Prepared daily memo narrative and coordinated              0.10       325.00           $32.50
                                client distribution.

 11/21/2019   KKY     CA        Review and revise critical dates                           0.40       395.00          $158.00

 11/21/2019   KKY     CA        Draft certification of counsel re final critical vendor    0.30       395.00          $118.50
                                order

 11/21/2019   KSN     CA        Maintain document control.                                 0.20       325.00           $65.00

 11/21/2019   BMK     CA        Prepared daily memo narrative and coordinated              0.10       325.00           $32.50
                                client distribution.

 11/22/2019   KKY     CA        Draft (.1) and prepare for filing (.1) certificate of      0.20       395.00           $79.00
                                service for 11/21/19 filings

 11/22/2019   MBL     CA        Call with J.N. Pomerantz re status update.                 0.20       925.00          $185.00

 11/22/2019   KSN     CA        Maintain document control.                                 0.20       325.00           $65.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29      Page 78 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    53
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

 11/22/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/22/2019   GVD     CA        Review issues re interested party list                  0.20       795.00          $159.00

 11/25/2019   IDK     CA        E-mails with client, attorneys re status of today's     0.20      1095.00          $219.00
                                WIP call, and cancel (.2).

 11/25/2019   KKY     CA        Review and revise critical dates                        0.40       395.00          $158.00

 11/25/2019   KKY     CA        Prepare for filing certification of counsel re final    0.20       395.00           $79.00
                                critical vendors order

 11/25/2019   MBL     CA        Misc. status emails with team.                          0.20       925.00          $185.00

 11/25/2019   SLP     CA        Maintain document control.                              0.30       325.00           $97.50

 11/25/2019   KSN     CA        Maintain document control.                              0.10       325.00           $32.50

 11/25/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/26/2019   IDK     CA        E-mails and telephone conference with J. Pomerantz      0.20      1095.00          $219.00
                                re result of today's actions and next steps (.2).

 11/26/2019   SLP     CA        Maintain document control.                              0.30       325.00           $97.50

 11/26/2019   KSN     CA        Maintain document control.                              0.10       325.00           $32.50

 11/26/2019   GVD     CA        Revise and submit for filing revised ordinary course    0.60       795.00          $477.00
                                professional and critical vendor orders

 11/27/2019   KSN     CA        Maintain document control.                              0.10       325.00           $32.50

 11/27/2019   BMK     CA        Prepared daily memo narrative and coordinated           0.10       325.00           $32.50
                                client distribution.

 11/27/2019   GVD     CA        Conference with PSZJ team re litigation strategy and    0.90       795.00          $715.50
                                next steps

                                                                                       33.10                  $17,721.50

  Cayman Bermuda Matters
 10/16/2019   DG      CBM       Review case filings in response to inquiry from         0.70      1050.00          $735.00
                                Cayman counsel (.3); review and respond to
                                questions from Cayman counsel (.3); emails with
                                Greg Demo and Cayman counsel re: same (.1)

 10/16/2019   DG      CBM       Review revised draft of motion to appoint a foreign     0.50      1050.00          $525.00
                                representative (.3); emails to and from Greg Demo
                                re: same (.1); draft email to Bermuda counsel re:
                                filing (.1)
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29        Page 79 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    54
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

 10/17/2019   DG      CBM       Review request from Cayman and Bermuda counsel          0.90      1050.00          $945.00
                                for first day filings (.1); review and provide key
                                documents and summary of same to Cayman and
                                Bermuda counsel (.7); confer with Greg Demo (.1)

 10/18/2019   DG      CBM       Call with Kehinde George re: foreign representative     0.80      1050.00          $840.00
                                issues and enforcement issues in Bermuda/stay (.7);
                                followup with emails re: same (.1)

 10/18/2019   DG      CBM       Review emails from Cayman counsel re: stay in           0.30      1050.00          $315.00
                                Cayman and respond thereto

 10/18/2019   DG      CBM       Review draft Cayman stay order                          0.30      1050.00          $315.00

 10/18/2019   DG      CBM       Call with Brad Sharp re: foreign representative         0.50      1050.00          $525.00
                                issues and related matters

 10/29/2019   DG      CBM       Emails to and from Cyaman and Brermuda counsel          0.20      1050.00          $210.00
                                re: stay orders

 10/29/2019   DG      CBM       Review and comment on revised motion to appoint         0.30      1050.00          $315.00
                                foreign rep

 11/08/2019   GVD     CBM       Meeting with Carey Olsen re Cayman issues               0.40       795.00          $318.00

 11/08/2019   GVD     CBM       Correspondence with M. Hankin re status of              0.20       795.00          $159.00
                                Bermuda proceeding

 11/30/2019   DG      CBM       Review update from Kehinde George re entry of           0.10      1050.00          $105.00
                                order in Bermuda

                                                                                        5.20                   $5,307.00

  Claims Admin/Objections[B310]
 11/12/2019   JNP     CO        Review opposition to critical vendor motion.            0.10      1025.00          $102.50

 11/15/2019   GVD     CO        Conference with Sidley re potential resolution of       1.00       795.00          $795.00
                                critical vendor and ordinary course professional
                                objections; correspondence with Sidley and client re
                                same

 11/18/2019   GVD     CO        Review production re disclosures on ordinary course     0.20       795.00          $159.00
                                professionals and critical vendors

 11/18/2019   GVD     CO        Review list of prepetition amounts owed to critical     0.20       795.00          $159.00
                                vendors

 11/20/2019   GVD     CO        Address issues re Ordinary Course Professionals and     0.30       795.00          $238.50
                                Critical Vendor Objections

                                                                                        1.80                   $1,454.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29         Page 80 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    55
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount

  Compensation Prof. [B160]
 11/13/2019   JNP     CP        Review bills.                                              0.50      1025.00          $512.50

 11/14/2019   JNP     CP        Conference with Gregory V. Demo regarding                  0.10      1025.00          $102.50
                                billing.

 11/18/2019   JNP     CP        Review and finalize October bill.                          0.30      1025.00          $307.50

 11/19/2019   JNP     CP        Email to I. Leventon regarding bills.                      0.10      1025.00          $102.50

 11/21/2019   PJJ     CP        Draft October fee statement.                               4.00       395.00      $1,580.00

                                                                                           5.00                   $2,605.00

  Comp. of Prof./Others
 11/13/2019   JNP     CPO       Emails regarding funding for professional fees.            0.10      1025.00          $102.50

 11/13/2019   KKY     CPO       Draft (.1) and prepare for filing (.2) certification of    0.40       395.00          $158.00
                                no objection re interim comp motion; and prepare
                                (.1) order re same

 11/15/2019   KKY     CPO       Serve (.1) and prepare for service (.1) [signed]           0.20       395.00           $79.00
                                interim comp order

                                                                                           0.70                       $339.50

  Employee Benefit/Pension-B220
 11/01/2019   IDK     EB        E-mails with attorneys re status on bonus motion           0.20      1095.00          $219.00
                                and next hearing to set.

 11/01/2019   JEO     EB        Follow up with PSZJ team re inquiry from PBGC              0.20       895.00          $179.00

 11/01/2019   JEO     EB        Check with counsel team re status of PBGC inquiry          0.20       895.00          $179.00

 11/05/2019   IDK     EB        E-mail to attorneys re expert availability and bonus       0.10      1095.00          $109.50
                                motion.

 11/05/2019   MBL     EB        Call with J. Dempsey re bonus issues; update team          0.20       925.00          $185.00
                                re same.

 11/06/2019   JNP     EB        Review emails regarding DRIP investments.                  0.10      1025.00          $102.50

 11/07/2019   IDK     EB        E-mails with client, I. Leventon, re his initial           0.50      1095.00          $547.50
                                analysis of moving all employees out of debtor as
                                part of restructuring, including brief review, and
                                need for call re questions on same (.5).

 11/07/2019   JNP     EB        Review analysis of employee issues and emails to           0.10      1025.00          $102.50
                                Ira D. Kharasch regarding same.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29      Page 81 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    56
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                      Hours           Rate         Amount

 11/08/2019   IDK     EB        Review and consider client's financial analysis of      1.50      1095.00      $1,642.50
                                moving all employees out of debtor for prep for
                                client call today (.4); Attend conference call with
                                client, I. Leventon, F. Caruso re same and need for
                                broader analysis of company restructuring, and
                                Committee inquiries (1.1).

 11/08/2019   JNP     EB        Conference with I. Leventon, F. Caruso and Ira D.       1.10      1025.00      $1,127.50
                                Kharasch regarding employee restructuring issues.

 11/12/2019   JNP     EB        Review and respond to email regarding payroll           0.10      1025.00          $102.50
                                issues.

 11/12/2019   JEO     EB        Telecon with Mike Baird from PBGC                       0.40       895.00          $358.00

 11/14/2019   IDK     EB        E-mails with M. Litvak re status of ordinary course     0.30      1095.00          $328.50
                                bonus motion and timing for filing and comp expert.

 11/14/2019   MBL     EB        Call with comp expert; emails with team re same.        0.20       925.00          $185.00

 11/15/2019   IDK     EB        E-mails with M. Litvak and client re new expert for     0.10      1095.00          $109.50
                                bonus/comp.

 11/15/2019   MBL     EB        Call with comp expert re background and next steps      0.70       925.00          $647.50
                                (0.6); follow-up with client re same (0.1).

 11/18/2019   IDK     EB        E-mails with F. Caruso and client re Company's          0.30      1095.00          $328.50
                                “DRIP” plan and ordinary course issues, and Eagle
                                Equity.

 11/18/2019   JNP     EB        Review email regarding Drip plan and respond.           0.10      1025.00          $102.50

 11/18/2019   MBL     EB        Review and update motion to approve ordinary            0.30       925.00          $277.50
                                course bonuses, follow-up with client re same.

 11/19/2019   IDK     EB        E-mails and telephone conference with M Litvak re       0.40      1095.00          $438.00
                                ordinary course bonus motion and potential
                                combination with DRIP plan, and concerns re same
                                (.3); review of correspondence with M. Litvak, CRO
                                and client re same (.1).

 11/19/2019   IDK     EB        E-mails with CRO, others re further info on DRIP        0.20      1095.00          $219.00
                                structure and Multi Strat funding (.2).

 11/19/2019   MBL     EB        Coordinate with team, client, and comp expert re        0.50       925.00          $462.50
                                ordinary course bonus issues.

 11/19/2019   MBL     EB        Attention to employee benefit plan contributions        0.60       925.00          $555.00
                                (0.2); call with I. Kharasch (0.1) and emails with
                                client re same (0.3).

 11/20/2019   MBL     EB        Call with comp expert re status.                        0.20       925.00          $185.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29       Page 82 of 123


Pachulski Stang Ziehl & Jones LLP                                                             Page:    57
Highland Capital Management LP                                                                Invoice 123711
36027 - 00002                                                                                 November 30, 2019


                                                                                      Hours          Rate         Amount

 11/20/2019   JEO     EB        Email exchange with Brian Collins re BGC inquiry       0.40       895.00          $358.00

 11/21/2019   MBL     EB        Call with comp expert re bonus issues.                 0.30       925.00          $277.50

 11/21/2019   GVD     EB        Review revisions to ordinary course professional       0.30       795.00          $238.50
                                and critical vendor orders from Sidley

 11/22/2019   IDK     EB        E-mails with attorneys re problem with ordinary        0.20      1095.00          $219.00
                                course bonus motion re insiders.

 11/22/2019   MBL     EB        Review bonus plan info and research applicable law     3.40       925.00      $3,145.00
                                (3.0); email team re same (0.4).

 11/24/2019   IDK     EB        E-mails with attorneys re draft of ordinary course     0.40      1095.00          $438.00
                                bonus motion, including brief review of same and
                                plans, and issues re insiders and incentive issues.

 11/24/2019   MBL     EB        Revise bonus motion; incorporate client comments       1.00       925.00          $925.00
                                and emails with team re same.

 11/24/2019   JEO     EB        Research precedent re ordinary course bonus            2.00       895.00      $1,790.00
                                motions

 11/25/2019   IDK     EB        E-mails with Company, I. Leventon, as to who is        1.00      1095.00      $1,095.00
                                considered an “insider” for ordinary course bonus
                                motion, and liquidity issues for same motion as to
                                how funded (.2); E-mails with M Litvak re status of
                                bonus motion and whether to exclude insiders for
                                now, and need for call with CRO (.2); Attend
                                conference call with CRO, others re same (.6).

 11/25/2019   JNP     EB        Conference with Ira D. Kharasch regarding motion       0.20      1025.00          $205.00
                                to approve bonuses (2x).

 11/25/2019   JNP     EB        Review and comment on bonus motion.                    0.30      1025.00          $307.50

 11/25/2019   JNP     EB        Conference with B. Sharp, F. Caruso, Maxim B.          0.60      1025.00          $615.00
                                Litvak and Ira D. Kharasch regarding bonus motion.

 11/25/2019   JNP     EB        Email to and from B. Sharp regarding status of         0.10      1025.00          $102.50
                                bonus motion.

 11/25/2019   MBL     EB        Call with team and CRO re bonus motion.                0.50       925.00          $462.50

 11/25/2019   MBL     EB        Calls with comp expert re status.                      0.20       925.00          $185.00

 11/25/2019   MBL     EB        Review J.N. Pomerantz comments to bonus motion;        0.20       925.00          $185.00
                                emails with team re same.

 11/25/2019   MBL     EB        Call with McLagan re comp data.                        0.30       925.00          $277.50

 11/25/2019   MBL     EB        Revise employee bonus motion (2.5); coordinate         2.70       925.00      $2,497.50
                                with client re same (0.2).
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29         Page 83 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    58
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

 11/26/2019   IDK     EB        E-mails with attorneys and client re latest draft on    0.90      1095.00          $985.50
                                employee bonuses, including brief review (.4);
                                numerous E-mails with client, others re ordinary
                                course bonuses and insiders and current law re same,
                                and client feedback (.3); E-mails with J. Pomerantz
                                re result of client call re same (.2).

 11/26/2019   JNP     EB        Conference with Maxim B. Litvak regarding status.       0.10      1025.00          $102.50

 11/26/2019   JNP     EB        Conference with Maxim B. Litvak regarding bonus         0.20      1025.00          $205.00
                                motion (2x).

 11/26/2019   JNP     EB        Review of bonus motion.                                 0.20      1025.00          $205.00

 11/26/2019   JNP     EB        Conference with I. Leventon and Maxim B. Litvak         0.40      1025.00          $410.00
                                regarding bonus motion.

 11/26/2019   JNP     EB        Conference with Ira D. Kharasch regarding status of     0.10      1025.00          $102.50
                                bonus motion.

 11/26/2019   KKY     EB        Draft notice re employee bonus motion                   0.20       395.00           $79.00

 11/26/2019   MBL     EB        Review and revise employee bonus motion; finalize       4.80       925.00      $4,440.00
                                for filing.

 11/26/2019   MBL     EB        Calls and emails with client and team re bonus          1.50       925.00      $1,387.50
                                motion and status.

 11/26/2019   JEO     EB        Work on Motion of the Debtor for Entry of an Order      2.20       895.00      $1,969.00
                                Authorizing the Debtor to Pay and Honor Ordinary
                                Course Obligations Under Employee Bonus Plans

 11/27/2019   JEO     EB        Send initial information to PBGC                        0.40       895.00          $358.00

                                                                                       33.70                  $32,260.50

  Executory Contracts [B185]
 11/04/2019   GVD     EC        Research potential termination of executory             4.20       795.00      $3,339.00
                                agreements

 11/04/2019   GVD     EC        Draft memo re potential termination of executory        1.10       795.00          $874.50
                                agreements

 11/05/2019   GVD     EC        Revise and circulate memo re termination of             4.60       795.00      $3,657.00
                                agreements

 11/07/2019   JEO     EC        Call with Pension Danmark re termination of             0.20       895.00          $179.00
                                investment management agreement

                                                                                       10.10                   $8,049.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29         Page 84 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    59
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount

  Financial Filings [B110]
 11/01/2019   JEO     FF        Email with PSZJ team re filing of schedules                0.30       895.00          $268.50

 11/04/2019   JEO     FF        Email to UST re timing of 2015.3 report                    0.30       895.00          $268.50

 11/05/2019   JNP     FF        Review emails regarding confidentiality regarding          0.10      1025.00          $102.50
                                schedules formation.

 11/05/2019   JEO     FF        Email to Katie Irving re sealing schedules and             0.40       895.00          $358.00
                                statements

 11/05/2019   JEO     FF        Review initial information from DSI for schedules          0.80       895.00          $716.00
                                and statements

 11/06/2019   JEO     FF        Review precedent re forms for 2015 report and              0.40       895.00          $358.00
                                forward to client

 11/06/2019   JEO     FF        Review and respond to questions from DSI re                0.30       895.00          $268.50
                                information for 2015 report

 11/08/2019   GVD     FF        Correspondence with client re changes to schedules         0.10       795.00           $79.50

 11/12/2019   GVD     FF        Conference with K. Irving re Schedule G issues             0.20       795.00          $159.00

 11/13/2019   KKY     FF        Draft (.1) and prepare for filing (.2) certification of    0.40       395.00          $158.00
                                no objection re schedules extension motion; and
                                prepare (.1) order re same

 11/13/2019   JEO     FF        Review status of motion to extend time to file the         0.40       895.00          $358.00
                                schedules and statements and prepare CNO for
                                same.

 11/15/2019   KKY     FF        Serve (.1) and prepare for service (.1) [signed]           0.20       395.00           $79.00
                                schedules extension order

 11/15/2019   KKY     FF        Draft (.1) and prepare for filing (.1) affidavit of        0.20       395.00           $79.00
                                service for 11/15/19 services

                                                                                           4.10                   $3,252.50

  Financing [B230]
 10/18/2019   LSC     FN        Research and correspondence regarding approved             0.30       395.00          $118.50
                                depository accounts.

 11/04/2019   JNP     FN        Conference with Maxim B. Litvak regarding status           0.20      1025.00          $205.00
                                of financing.

 11/04/2019   MBL     FN        Misc. emails with client and team re cash                  0.20       925.00          $185.00
                                management issues.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29          Page 85 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    60
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount

 11/06/2019   IDK     FN        Telephone conference with M Litvak re issues on            0.80      1095.00          $876.00
                                sale of Loral stock in Jeffries Prime account and
                                Jeffries feedback and process (.2); Numerous
                                E-mails with client, CRO, F. Caruso on liquidity
                                issues and potential sale of Loral stock in either
                                Prime or Select and Jeffries' position re court order,
                                and potential alternative liquidity sources and insider
                                P-Notes (.6).

 11/06/2019   MBL     FN        Calls with team, client, and Jefferies counsel re          0.80       925.00          $740.00
                                Jefferies accounts and liquidity issues.

 11/06/2019   MBL     FN        Misc. emails with team and client re funding issues.       0.10       925.00           $92.50

 11/06/2019   GVD     FN        Review summary of potential use of Jefferies cash          0.70       795.00          $556.50
                                collateral; correspondence re same

 11/07/2019   GVD     FN        Review first day transcript re cash collateral.            0.30       795.00          $238.50

 11/12/2019   JNP     FN        Review Jeffries limited opposition.                        0.10      1025.00          $102.50

 11/15/2019   IDK     FN        E-mails with CRO re liquidity and margin call in           0.10      1095.00          $109.50
                                Select (.1);

 11/21/2019   GVD     FN        Revise cash management order                               0.90       795.00          $715.50

 11/22/2019   MBL     FN        Review cash sources and uses budget.                       0.20       925.00          $185.00

 11/26/2019   MBL     FN        Misc. emails with team re cash management and              0.30       925.00          $277.50
                                other pending issues.

                                                                                           5.00                   $4,402.00

  General Business Advice [B410]
 11/04/2019   GVD     GB        Correspondence with client re movement of bank             0.40       795.00          $318.00
                                accounts

 11/07/2019   IDK     GB        Telephone conferences with Turner re his similar           1.10      1095.00      $1,204.50
                                fund problems at Fletcher re private securities (.3);
                                Telephone conference and E-mails with J.
                                Pomerantz and F. Caruso re coordination call on
                                issues and FTI (.2); Attend conference call with F.
                                Caruso and J. Pomerantz re case status, FTI,
                                transactions (.6).

 11/14/2019   GVD     GB        Summarize Debtor governance re revisions to                0.40       795.00          $318.00
                                limited partnership agreement; correspondence with
                                I. Kharasch re same

                                                                                           1.90                   $1,840.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29         Page 86 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    61
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

  General Creditors Comm. [B150]
 11/06/2019   IDK     GC        E-mails with Committee counsel and FTI re its           0.40      1095.00          $438.00
                                retention of FTI and need to coordinate with DSI
                                (.2); E-mails with client, CRO re same (.2).

 11/06/2019   JNP     GC        Emails introducing FTI TO DSI and related.              0.10      1025.00          $102.50

 11/06/2019   JNP     GC        Emails regarding Confidentiality Agreement.             0.10      1025.00          $102.50

 11/06/2019   MBL     GC        Review and comment on draft NDA with                    0.20       925.00          $185.00
                                Committee.

 11/07/2019   IDK     GC        E-mails with F. Caruso re his upcoming call with        1.00      1095.00      $1,095.00
                                Committee (.1); E-mails re Committee re its request
                                for call later today (.1); Telephone conference with
                                J. Pomerantz re same (.1); attend conference call
                                with Committee counsel re case (.6); Telephone
                                conference with J. Pomerantz re follow up (.1).

 11/08/2019   IDK     GC        E-mails with attorneys re Committee’s draft of          1.00      1095.00      $1,095.00
                                NDA, and numerous issues re same, including PEO
                                and who signs (.4); Telephone conference with J.
                                Pomerantz re same and general Committee issues
                                (.2); E-mails with team re need for call re NDA and
                                how to respond (.1); Attend conference call re same
                                (.3).

 11/08/2019   JNP     GC        Review Committee issues on Confidentiality              0.20      1025.00          $205.00
                                Agreement and email regarding same.

 11/08/2019   JNP     GC        Conference with Ira D. Kharasch regarding               0.20      1025.00          $205.00
                                confidentiality issues and related.

 11/08/2019   JNP     GC        Conference with Ira D. Kharasch, Gregory V. Demo        0.30      1025.00          $307.50
                                and Maxim B. Litvak regarding confidentiality
                                issues.

 11/08/2019   JNP     GC        Conference with Gregory V. Demo and I. Leventon         0.20      1025.00          $205.00
                                regarding Confidentiality Agreement issues.

 11/08/2019   MBL     GC        Call with team re Committee NDA issues (0.3);           0.50       925.00          $462.50
                                review revisions and emails re same (0.2).

 11/08/2019   GVD     GC        Conference with PSZJ team re Sidley revisions to        0.40       795.00          $318.00
                                NDA

 11/08/2019   GVD     GC        Conference with J. Pomerantz and I. Leventon re         0.20       795.00          $159.00
                                Sidley revisions to NDA

 11/08/2019   GVD     GC        Correspondence with Sidley re NDA                       0.20       795.00          $159.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29         Page 87 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    62
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/09/2019   JNP     GC        Conference with Ira D. Kharasch, Maxim B. Litvak         0.50      1025.00          $512.50
                                and Gregory V. Demo regarding response to
                                Committee requests.

 11/09/2019   JNP     GC        Emails regarding Confidentiality Agreement.              0.10      1025.00          $102.50

 11/09/2019   JNP     GC        Emails regarding call with Sidley.                       0.10      1025.00          $102.50

 11/09/2019   MBL     GC        Review committee inquiries re second day matters         0.70       925.00          $647.50
                                (0.2); call with team re same (0.5).

 11/09/2019   MBL     GC        Review and comment on draft responses to                 0.30       925.00          $277.50
                                Committee inquiries.

 11/09/2019   GVD     GC        Prepare for conference with Sidley re NDA                0.20       795.00          $159.00

 11/09/2019   GVD     GC        Conference with Sidley re NDA                            0.40       795.00          $318.00

 11/09/2019   GVD     GC        Correspondence with PSZJ group re results of call        0.10       795.00           $79.50
                                with Sidley re NDA

 11/09/2019   GVD     GC        Draft response to Committee's informal requests          4.90       795.00      $3,895.50

 11/09/2019   GVD     GC        Multiple correspondence with Sidley re status of         0.40       795.00          $318.00
                                NDA

 11/10/2019   JNP     GC        Review issues relating to Committee questions and        0.20      1025.00          $205.00
                                diligence.

 11/10/2019   JNP     GC        Participate on call with client, B. Sharp, Gregory V.    1.00      1025.00      $1,025.00
                                Demo and Ira D. Kharasch regarding Committee
                                diligence.

 11/10/2019   GVD     GC        Revise response to Committee questions;                  1.10       795.00          $874.50
                                correspondence with client re same

 11/10/2019   GVD     GC        Correspondence with client re final NDA for              0.20       795.00          $159.00
                                signature

 11/11/2019   JNP     GC        Email to I. Leventon regarding confidentiality           0.10      1025.00          $102.50
                                issues.

 11/11/2019   JNP     GC        Emails regarding Confidentiality Agreement and           0.10      1025.00          $102.50
                                Sidley position.

 11/11/2019   GVD     GC        Review responses re initial Committee discovery          1.80       795.00      $1,431.00
                                requests; correspondence with client re same

 11/11/2019   GVD     GC        Conference with PSZJ team re preparation for call        0.40       795.00          $318.00
                                with counsel to the Unsecured Creditors Committee

 11/17/2019   GVD     GC        Correspondence with PSZJ working group re status         0.10       795.00           $79.50
                                of critical vendors and ordinary course professionals
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                       Entered 12/30/19 10:36:29          Page 88 of 123


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    63
Highland Capital Management LP                                                                      Invoice 123711
36027 - 00002                                                                                       November 30, 2019


                                                                                            Hours          Rate         Amount
                                motions

                                                                                            17.70                  $15,748.50

  Litigation (Non-Bankruptcy)
 11/04/2019   GVD     LN        Review email from Foley Gardere re automatic stay;           0.40       795.00          $318.00
                                conference with J. Morris re same

 11/08/2019   JNP     LN        Review email regarding Dow Jones litigation and              0.10      1025.00          $102.50
                                forward to I. Leventon.

 11/13/2019   GVD     LN        Conference with A. Somers re removal issues;                 0.40       795.00          $318.00
                                follow up re same

 11/14/2019   IDK     LN        E-mails with client, others re court's decision today        0.30      1095.00          $328.50
                                on UBS claims, and what that means vs Debtor and
                                value, and whether stay applies to next step of UBS.

 11/14/2019   JNP     LN        Emails and conference with Maxim B. Litvak                   0.20      1025.00          $205.00
                                regarding UBS judgment.

 11/14/2019   GVD     LN        Review rules re removal of state court proceedings           0.30       795.00          $238.50

 11/14/2019   GVD     LN        Conference with Reid Collins re status of UBS                0.20       795.00          $159.00
                                litigation

 11/14/2019   GVD     LN        Conference with I. Leventon re UBS litigation;               0.30       795.00          $238.50
                                correspondence with PSZJ team re same

 11/15/2019   LSC     LN        Research, retrieval of pleadings, and correspondence         2.70       395.00      $1,066.50
                                regarding litigation pending against Debtor.

                                                                                             4.90                   $2,974.50

  Meeting of Creditors [B150]
 11/15/2019   IDK     MC        Review of correspondence with UST re                         0.20      1095.00          $219.00
                                representative for estate at 341 and problems with
                                same.

 11/16/2019   JEO     MC        Emails with UST and other parties re rescheduling            1.00       895.00          $895.00
                                341 meeting

 11/17/2019   JNP     MC        Emails to and from John A. Morris regarding 341.             0.10      1025.00          $102.50

 11/18/2019   IDK     MC        E-mails with attorneys re determining new 341 date           0.20      1095.00          $219.00
                                and potential conflict with 12/2 hearing.

 11/18/2019   KKY     MC        Draft (.1), file (.1), serve (.1), and prepare for filing    0.50       395.00          $197.50
                                and service (.2) notice of rescheduled 341 meeting

 11/18/2019   KKY     MC        Draft (.1), file (.1), and prepare for filing (.1)           0.30       395.00          $118.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                    Entered 12/30/19 10:36:29          Page 89 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    64
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount
                                certificate of service for notice of rescheduled 341
                                meeting
 11/18/2019   JEO     MC        Emails with UST and PSZJ team to confirm new              0.60       895.00          $537.00
                                date and time for 341 meeting

 11/20/2019   KKY     MC        Email to claims agent re 341 notice                       0.10       395.00           $39.50

                                                                                          3.00                   $2,328.00

  Non-Working Travel
 11/18/2019   JAM      NT       Non-working travel NY to LA (billed at 1/2 rate)          6.20       512.50      $3,177.50

 11/20/2019   JAM      NT       Non-working travel LA to Dallas(billed at 1/2 rate)       3.80       512.50      $1,947.50

 11/22/2019   JAM      NT       Non-working travel Dallas to New York (billed at          5.30       512.50      $2,716.25
                                1/2 rate)

 11/24/2019   JAM      NT       Non-working travel New York to Dallas (billed at          4.00       512.50      $2,050.00
                                1/2 rate)

 11/26/2019   JAM      NT       Non-working travel Dallas to New York (billed at          4.10       512.50      $2,101.25
                                1/2 rate)

 11/30/2019   IDK      NT       Non-working travel to DE from Chicago for 12/2            2.80       547.50      $1,533.00
                                hearing (billed at 1/2 rate)

                                                                                         26.20                  $13,525.50

  Operations [B210]
 11/01/2019   IDK     OP        E-mails with J. Pomerantz re operating budget and         0.20      1095.00          $219.00
                                problems re same.

 11/01/2019   JNP     OP        Conference with B. Sharp, F. Caruso and Ira D.            0.50      1025.00          $512.50
                                Kharasch regarding various operational issues.

 11/01/2019   JNP     OP        Conference with Ira D. Kharasch and I. Leventon           0.40      1025.00          $410.00
                                regarding operational issues.

 11/04/2019   IDK     OP        E-mails with G. Demo and client re need for docs re       0.20      1095.00          $219.00
                                AFA and NextBank and related issues.

 11/04/2019   JNP     OP        Conference with Ira D. Kharasch and F. Caruso             0.50      1025.00          $512.50
                                regarding operational issues.

 11/06/2019   IDK     OP        E-mails with I. Leventon re need for call on liquidity    0.80      1095.00          $876.00
                                issues (.1); Attend conference call re same (.6);
                                E-mails with attorneys re NextBank/AFA issues (.1).

 11/15/2019   JNP     OP        Review budget and then conference with Ira D.             0.20      1025.00          $205.00
                                Kharasch regarding same.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29       Page 90 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    65
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                        2.80                   $2,954.00

  Retention of Prof. [B160]
 11/14/2019   JNP     RP        Emails regarding supplemental declaration and           0.10      1025.00          $102.50
                                interested parties list.

 11/14/2019   JEO     RP        Review declaration filed with PSZJ retention            0.40       895.00          $358.00

 11/15/2019   IDK     RP        Review of E-mails with client, others on UST            0.30      1095.00          $328.50
                                concerns on our employment application and further
                                names to run for conflicts.

 11/15/2019   JNP     RP        Conference with Gregory V. Demo and James E.            0.10      1025.00          $102.50
                                O'Neill regarding list of interested parties.

 11/15/2019   JNP     RP        Conference with Ira D. Kharasch regarding               0.10      1025.00          $102.50
                                interested parties list.

 11/15/2019   JEO     RP        Work on supplemental disclosure for PSZJ retention      0.80       895.00          $716.00
                                application

 11/15/2019   JEO     RP        Review legal entities list re confilcts/disclosure      0.60       895.00          $537.00

 11/17/2019   JEO     RP        Review additional parties for conflict list             1.00       895.00          $895.00

 11/25/2019   IDK     RP        E-mails and telephone conference with attorneys re      0.20      1095.00          $219.00
                                status of conflict list and need for call re same.

 11/25/2019   JNP     RP        Review and respond to emails regarding interested       0.30      1025.00          $307.50
                                party list.

 11/25/2019   JNP     RP        Conference with James E. O'Neill and Gregory V.         0.20      1025.00          $205.00
                                Demo regarding interested party list.

 11/26/2019   KKY     RP        Prepare for filing and service supplemental             0.30       395.00          $118.50
                                declaration in support of PSZJ retention application

 11/26/2019   KKY     RP        Prepare for filing certification of counsel re PSZJ     0.20       395.00           $79.00
                                retention application

 11/26/2019   JEO     RP        Finalize retention order and certification of counsel   0.70       895.00          $626.50
                                re PSZJ retention

 11/26/2019   JEO     RP        Work on supplemental declaration for JNP re PSZJ        0.50       895.00          $447.50
                                retention

                                                                                        5.80                   $5,145.00

  Ret. of Prof./Other
 11/01/2019   PJJ     RPO       Draft FA retention application.                         0.90       395.00          $355.50

 11/02/2019   JEO     RPO       Email with Greg Demo re Houlihan Retention              0.20       895.00          $179.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29       Page 91 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    66
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/02/2019   GVD     RPO       Revise draft Houlihan retention application              0.60       795.00          $477.00

 11/03/2019   MBL     RPO       Review draft Houlihan employment application;            0.30       925.00          $277.50
                                emails with team re same.

 11/03/2019   GVD     RPO       Revise draft Houlihan retention application;             1.30       795.00      $1,033.50
                                correspondence with M. Litvak re same

 11/05/2019   GVD     RPO       Coordinate issues re ordinary course professionals       0.40       795.00          $318.00

 11/06/2019   KKY     RPO       Draft notice re amended exhibit B to OCP motion          0.40       395.00          $158.00

 11/06/2019   JEO     RPO       Review issues related to OCP Motion                      0.30       895.00          $268.50

 11/06/2019   JEO     RPO       Emails with Greg Demo re retention of Houlihan           0.30       895.00          $268.50

 11/06/2019   GVD     RPO       Revise ordinary course professionals motion;             0.30       795.00          $238.50
                                correspondence with J. O'Neill and M. Litvak re
                                same

 11/06/2019   GVD     RPO       Correspondence with Foley Gardere re potential           0.50       795.00          $397.50
                                retention issues

 11/06/2019   GVD     RPO       Conference with Houlihan Lokey re bankruptcy             0.50       795.00          $397.50
                                retention

 11/07/2019   KKY     RPO       File (.1), serve (.1), and prepare for filing and        0.40       395.00          $158.00
                                service (.2) notice of filing of amended OCP list

 11/07/2019   KKY     RPO       File (.1) and prepare for filing (.1) certificate of     0.20       395.00           $79.00
                                service for notice of filing of amended OCP list

 11/07/2019   JEO     RPO       Review updated OCP list and file notice related          0.40       895.00          $358.00
                                thereto

 11/07/2019   GVD     RPO       Correspondence with client re potential to change        0.10       795.00           $79.50
                                Houlihan payment method

 11/07/2019   GVD     RPO       Review Houlihan engagement agreement re                  0.40       795.00          $318.00
                                potential to include on ordinary course professionals
                                list

 11/08/2019   JEO     RPO       Review and update conflicts list for professoinal        0.60       895.00          $537.00
                                retentions

 11/08/2019   JEO     RPO       Research issues re retention of professionals            0.80       895.00          $716.00

 11/08/2019   JEO     RPO       Call with Greg Demo re professional retention issues     0.30       895.00          $268.50

 11/08/2019   JEO     RPO       Call with Jane Leamy re professional retention           0.40       895.00          $358.00
                                issues

 11/08/2019   GVD     RPO       Conference with J. O'Neill re issues with Houlihan       0.20       795.00          $159.00
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29          Page 92 of 123


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    67
Highland Capital Management LP                                                                    Invoice 123711
36027 - 00002                                                                                     November 30, 2019


                                                                                          Hours          Rate         Amount
                                Lokey
 11/08/2019   GVD     RPO       Conference with A. Somers (Reid Collins Tsai) re           0.30       795.00          $238.50
                                ordinary course retention

 11/08/2019   GVD     RPO       Correspondence with Houlihan Lokey, Deloitte, and          0.60       795.00          $477.00
                                PWC re changes to professional status

 11/11/2019   JEO     RPO       Email to client and DSI re interested parties list         0.40       895.00          $358.00

 11/12/2019   JNP     RPO       Review opposition to ordinary course professional          0.10      1025.00          $102.50
                                motion.

 11/12/2019   PJJ     RPO       Draft Deloitte retention application.                      1.30       395.00          $513.50

 11/12/2019   JEO     RPO       Email with UST to confirm extension of time to             0.20       895.00          $179.00
                                object to DSI Retention Application

 11/12/2019   JEO     RPO       Call and email from Lan Vu re retention of Harder          0.40       895.00          $358.00
                                LLP re NY lawsuit

 11/12/2019   JEO     RPO       Review Acis objection to Lynn Pinker and Foley             0.30       895.00          $268.50
                                retention applications

 11/12/2019   GVD     RPO       Conference with M. Bohling PWC re ordinary                 0.20       795.00          $159.00
                                course professional status

 11/12/2019   GVD     RPO       Review objections to Foley Gardere and Lynn                1.60       795.00      $1,272.00
                                Pinker retention applications; summarize outline re
                                response

 11/12/2019   GVD     RPO       Revise ordinary course professionals exhibits;             0.70       795.00          $556.50
                                correspondence with J. O'Neill re same

 11/13/2019   IDK     RPO       E-mails with client and outside counsels re UCC's          0.40      1095.00          $438.00
                                retention of FTI and FTI's involvement in Acis case
                                for Debtor (.3); Office conference with J. Pomerantz
                                re his call with FTI re same and next steps re same
                                (.1).

 11/13/2019   JNP     RPO       Consider issues regarding FTI retention.                   0.20      1025.00          $205.00

 11/13/2019   JNP     RPO       Conference with Ira D. Kharasch and I Leventon             0.20      1025.00          $205.00
                                regarding FTI retention issues.

 11/13/2019   KKY     RPO       Draft (.1) and prepare for filing (.2) certification of    0.40       395.00          $158.00
                                no objection re KCC retention app; and prepare (.1)
                                order re same

 11/13/2019   JEO     RPO       Review status of Application to Retain KCC as              0.40       895.00          $358.00
                                Administrative Advisor and CNO re same.

 11/14/2019   GVD     RPO       Prepare reply to Committee and Acis objections to          0.10       795.00           $79.50
                                Lynn Pinker/Foley
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29         Page 93 of 123


Pachulski Stang Ziehl & Jones LLP                                                              Page:    68
Highland Capital Management LP                                                                 Invoice 123711
36027 - 00002                                                                                  November 30, 2019


                                                                                       Hours          Rate         Amount

 11/14/2019   GVD     RPO       Prepare for call with Foley/Lynn Pinker re objection    0.50       795.00          $397.50
                                to retention application

 11/14/2019   GVD     RPO       Conference with J. Morris, Foley Gardere and Lynn       0.80       795.00          $636.00
                                Pinker re objection to retention

 11/14/2019   GVD     RPO       Conference with J. Pomerantz re proposed response       0.20       795.00          $159.00
                                to Sidley re ordinary course professionals motion

 11/15/2019   IDK     RPO       Telephone conference with J. Pomerantz re               0.50      1095.00          $547.50
                                numerous issues, including FTI conflict issues,
                                Committee omnibus objection, and UST concerns on
                                conflicts (.5).

 11/15/2019   JNP     RPO       Conference with S. Simms regarding retention            0.10      1025.00          $102.50
                                issues.

 11/15/2019   JNP     RPO       Conference with I. Leventon regarding FTI retention     0.40      1025.00          $410.00
                                issues.

 11/15/2019   JNP     RPO       Conference with Ira D. Kharasch regarding FTI           0.20      1025.00          $205.00
                                retention issues; Conference with I. Leventon
                                regarding same.

 11/15/2019   KKY     RPO       Serve (.1) and prepare for service (.1) [signed] KCC    0.20       395.00           $79.00
                                retention order

 11/15/2019   JEO     RPO       Emails with client re Harder representation and         0.70       895.00          $626.50
                                addition to OCP list

 11/15/2019   GVD     RPO       Conference with Foley, Lynn Pinker, and client re       0.80       795.00          $636.00
                                objection to Foley/Lynn Pinker retentions

 11/15/2019   GVD     RPO       Draft reply to objection to Foley/Lynn Pinker           5.50       795.00      $4,372.50
                                retention

 11/16/2019   JNP     RPO       Brief review of Foley and Lynn Pinker reply; email      0.20      1025.00          $205.00
                                regarding same.

 11/16/2019   MBL     RPO       Review draft reply to Foley and Lynn retentions.        0.20       925.00          $185.00

 11/16/2019   GVD     RPO       Draft reply to Foley/Lynn Pinker objection              3.10       795.00      $2,464.50

 11/17/2019   JNP     RPO       Continued review of response to objection of Foley      0.30      1025.00          $307.50
                                Lardner and Lynn Pinker application and emails
                                regarding same.

 11/17/2019   MBL     RPO       Review emails with team re reply in support of          0.30       925.00          $277.50
                                attorney retentions; review reply.

 11/17/2019   MBL     RPO       Emails with team re DSI retention issues and            0.20       925.00          $185.00
                                ordinary course protocols.
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29        Page 94 of 123


Pachulski Stang Ziehl & Jones LLP                                                               Page:    69
Highland Capital Management LP                                                                  Invoice 123711
36027 - 00002                                                                                   November 30, 2019


                                                                                        Hours          Rate         Amount

 11/17/2019   GVD     RPO       Review revisions to Foley and Lynn Pinker reply          2.30       795.00      $1,828.50
                                from J. Pomerantz and H. O'Neil; revise and
                                circulate reply re same

 11/18/2019   JNP     RPO       Review next draft of Foley reply.                        0.10      1025.00          $102.50

 11/18/2019   JNP     RPO       Conference with S. Simms regarding retention             0.10      1025.00          $102.50
                                issues.

 11/18/2019   PJJ     RPO       Review and revise supplemental declarations in           0.20       395.00           $79.00
                                support of Foley and Lynn retention applications.

 11/18/2019   JEO     RPO       Review additional conflicts list and update              1.50       895.00      $1,342.50
                                declaration for PSZJ retention

 11/18/2019   GVD     RPO       Further revise reply to objections to Lynn               1.70       795.00      $1,351.50
                                Pinker/Foley retention applications re comments
                                from Foley Gardere

 11/18/2019   GVD     RPO       Draft supplemental declarations to Lynn                  3.40       795.00      $2,703.00
                                Pinker/Foley reply

 11/19/2019   IDK     RPO       E-mails with CRO re asset lists and FTI (.2);            0.40      1095.00          $438.00
                                Telephone conference with and E-mail to J.
                                Pomerantz re FTI feedback on its conflict issues and
                                resolution, and case issues (.2).

 11/19/2019   JNP     RPO       Conference with J. Leamy, Ira D. Kharasch and            0.50      1025.00          $512.50
                                Jason H. Rosell regarding CRO retention issues.

 11/19/2019   JNP     RPO       Conference with S. Simms regarding retention of          0.20      1025.00          $205.00
                                professionals.

 11/19/2019   MBL     RPO       Review omnibus reply in support of retention             0.30       925.00          $277.50
                                applications.

 11/19/2019   JEO     RPO       Call with UST Jane Leamy re DSI Retention                0.50       895.00          $447.50

 11/19/2019   JEO     RPO       Review retention agreement for Mercer                    0.40       895.00          $358.00

 11/19/2019   JEO     RPO       Draft application to retain Mercer                       2.10       895.00      $1,879.50

 11/19/2019   JEO     RPO       Review UST comments on DSI retention order and           0.80       895.00          $716.00
                                revise order accordingly

 11/19/2019   GVD     RPO       Further revise Foley/Lynn Pinker response                0.40       795.00          $318.00

 11/19/2019   GVD     RPO       Review additional information re Lynn Pinker/Foley       0.60       795.00          $477.00
                                retention and correspondence with client re same

 11/20/2019   IDK     RPO       Attend telephone conference with I. Leventon re          0.40      1095.00          $438.00
                                general issues re FTI, conflicts, and protocols (.4);
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                     Entered 12/30/19 10:36:29         Page 95 of 123


Pachulski Stang Ziehl & Jones LLP                                                                Page:    70
Highland Capital Management LP                                                                   Invoice 123711
36027 - 00002                                                                                    November 30, 2019


                                                                                         Hours          Rate         Amount

 11/20/2019   IDK     RPO       Telephone conferences with J. Pomerantz re same           0.10      1095.00          $109.50
                                and FTI feedback on its conflicts (.1);

 11/20/2019   MBL     RPO       Review revised reply on retention issues; emails          0.20       925.00          $185.00
                                with client on critical vendor and OCPs.

 11/20/2019   JEO     RPO       Follow up re legal entities                               0.20       895.00          $179.00

 11/20/2019   JEO     RPO       Review revised OCP and critical vendor orders from        0.60       895.00          $537.00
                                committee

 11/20/2019   GVD     RPO       Conference with Sidley re ordinary course                 0.10       795.00           $79.50
                                professional and critical vendor motions

 11/20/2019   GVD     RPO       Review changes to Foley/Lynn Pinker reply and             1.70       795.00      $1,351.50
                                conference with I. Leventon re same

 11/21/2019   KKY     RPO       Draft certification of counsel re Foley retention         0.30       395.00          $118.50
                                order

 11/21/2019   KKY     RPO       Draft certification of counsel re Lynn Pinker             0.30       395.00          $118.50
                                retention order

 11/21/2019   KKY     RPO       Draft certification of counsel re OCP order               0.30       395.00          $118.50

 11/21/2019   KKY     RPO       Draft certification of counsel re PSZJ retention order    0.30       395.00          $118.50

 11/21/2019   PJJ     RPO       Review Deloitte retention application.                    0.50       395.00          $197.50

 11/21/2019   GVD     RPO       Further update declarations in support of Foley &         1.30       795.00      $1,033.50
                                Lynn Pinker reply

 11/21/2019   GVD     RPO       Coordinate exhibits for Foley/Lynn Pinker reply           0.20       795.00          $159.00

 11/21/2019   GVD     RPO       Research issues re Foley/Lynn Pinker reply                0.40       795.00          $318.00

 11/21/2019   GVD     RPO       Revise reply re Foley/Lynn Pinker and prepare same        2.10       795.00      $1,669.50
                                for filing

 11/21/2019   GVD     RPO       Conference with E. Bromagan re proposed revisions         1.50       795.00      $1,192.50
                                to ordinary course professionals order; multiple
                                correspondence re same

 11/22/2019   JNP     RPO       Emails to and from Gregory V. Demo regarding              0.10      1025.00          $102.50
                                ordinary course professionals motion.

 11/22/2019   MBL     RPO       Review and comment on application to retain comp          0.30       925.00          $277.50
                                expert; emails with team re same.

 11/22/2019   JEO     RPO       REview and analyze committee's interested parties         1.60       895.00      $1,432.00
                                list for retentions (.9) and call with Isaac Leventon
                                re same (.7)
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                       Entered 12/30/19 10:36:29          Page 96 of 123


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    71
Highland Capital Management LP                                                                      Invoice 123711
36027 - 00002                                                                                       November 30, 2019


                                                                                            Hours          Rate         Amount

 11/22/2019   JEO     RPO       Continued drafting of application to retain Mercer as        1.10       895.00          $984.50
                                Comp expert

 11/22/2019   GVD     RPO       Correspondence with Sidley re OCP issues;                    0.50       795.00          $397.50
                                conferences re same

 11/22/2019   GVD     RPO       Draft reply to OCP objections                                1.20       795.00          $954.00

 11/22/2019   GVD     RPO       Correspondence with HCMLP re revisions to OCP                0.40       795.00          $318.00
                                order and next steps

 11/23/2019   GVD     RPO       Review Deloitte retention application and                    0.30       795.00          $238.50
                                correspondence re same

 11/23/2019   GVD     RPO       Conference with J Pomerantz and B Sharp re OCP               0.20       795.00          $159.00
                                issues

 11/24/2019   JNP     RPO       Conference with Gregory V. Demo, B. Sharp and I.             0.50      1025.00          $512.50
                                Leventon regarding ordinary course professional
                                issues and related matters.

 11/24/2019   JEO     RPO       Review interested parties list re professional               0.90       895.00          $805.50
                                retentions

 11/24/2019   GVD     RPO       Conference with client, CRO, and J. Pomerantz re             0.50       795.00          $397.50
                                ordinary course professionals order

 11/25/2019   IDK     RPO       E-mails with attorneys re issues on Winstead                 0.20      1095.00          $219.00
                                litigation.

 11/25/2019   JNP     RPO       Conference with John A. Morris and Gregory V.                0.20      1025.00          $205.00
                                Demo regarding outstanding issues in Foley
                                retention.

 11/25/2019   KKY     RPO       Prepare for filing certification of counsel re OCP           0.20       395.00           $79.00
                                order

 11/25/2019   KKY     RPO       Draft (.1), file (.1), serve (.1), and prepare for filing    0.50       395.00          $197.50
                                and service (.2) notice of 2nd amended OCP list

 11/25/2019   KKY     RPO       Draft (.1), file (.1), and prepare for filing (.1)           0.30       395.00          $118.50
                                certificate of service for notice of 2nd amended OCP
                                list

 11/25/2019   JEO     RPO       Review interested parties list provided by the               1.00       895.00          $895.00
                                committee and email to Jeff Pomerantz re status

 11/25/2019   JEO     RPO       Review cert of counsel and revised order for                 0.70       895.00          $626.50
                                retention of ordinary course professionals

 11/25/2019   JEO     RPO       Work on revised OCP list                                     0.50       895.00          $447.50

 11/25/2019   GVD     RPO       Revise ordinary course professionals order for filing        0.50       795.00          $397.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                      Entered 12/30/19 10:36:29           Page 97 of 123


Pachulski Stang Ziehl & Jones LLP                                                                   Page:    72
Highland Capital Management LP                                                                      Invoice 123711
36027 - 00002                                                                                       November 30, 2019


                                                                                            Hours          Rate         Amount

 11/25/2019   GVD     RPO       Prepare for conference with Sidley re Foley/Lynn             0.30       795.00          $238.50
                                Pinker retention

 11/25/2019   GVD     RPO       Conference with E. Bromagen and A. Russell re                0.80       795.00          $636.00
                                Foley/Lynn Pinker

 11/25/2019   GVD     RPO       Correspondence with client re summary of call with           0.30       795.00          $238.50
                                Committee on Foley/Lynn Pinker

 11/25/2019   GVD     RPO       Correspondence with client re revisions to                   0.40       795.00          $318.00
                                Foley/Lynn Pinker Orders

 11/25/2019   GVD     RPO       Revise Lynn/Pinker Foley Orders re comments from             1.00       795.00          $795.00
                                Committee

 11/26/2019   KKY     RPO       Draft (.1), file (.1), and prepare for filing (.1) notice    0.30       395.00          $118.50
                                of withdrawal re certification of counsel re OCP
                                order

 11/26/2019   KKY     RPO       File (.1) and prepare for filing (.1) certification of       0.20       395.00           $79.00
                                counsel re corrected OCP order

 11/26/2019   KKY     RPO       Upload order (.1) and prepare for uploading same             0.20       395.00           $79.00
                                (.1) re corrected OCP order

 11/26/2019   KKY     RPO       Draft notice re Mercer retention application                 0.20       395.00           $79.00

 11/26/2019   KKY     RPO       Prepare for filing and service Mercer retention              0.30       395.00          $118.50
                                application

 11/26/2019   MBL     RPO       Coordinate with team and Mercer re retention                 0.20       925.00          $185.00
                                application; call with client re same.

 11/26/2019   JEO     RPO       Review and finalize Application/Motion to                    0.90       895.00          $805.50
                                Employ/Retain Mercer (US) Inc. as Compensation
                                Consultant Filed by Highland Capital Management,
                                L.P..

 11/26/2019   JEO     RPO       Work on interested party list                                0.70       895.00          $626.50

 11/26/2019   JEO     RPO       Work on cert of counsel and revised order for                0.70       895.00          $626.50
                                ordinary course professionals

 11/26/2019   GVD     RPO       Review correspondence with OCPs                              0.50       795.00          $397.50

 11/27/2019   JNP     RPO       Conference with S. Simms regarding retention                 0.20      1025.00          $205.00
                                issues.

 11/27/2019   GVD     RPO       Correspondence with multiple ordinary course                 1.10       795.00          $874.50
                                professionals re retention

 11/27/2019   GVD     RPO       Multiple correspondence and conferences with client          1.10       795.00          $874.50
                                re additional discovery request from Committee on
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29        Page 98 of 123


Pachulski Stang Ziehl & Jones LLP                                                             Page:    73
Highland Capital Management LP                                                                Invoice 123711
36027 - 00002                                                                                 November 30, 2019


                                                                                      Hours          Rate         Amount
                                Foley/Lynn Pinker retention
 11/27/2019   GVD     RPO       Correspondence with Sidley re additional discovery     0.20       795.00          $159.00
                                requests on Foley/Pinker and confidentiality issues
                                re same

 11/29/2019   GVD     RPO       Correspondence with Sidley re status of review of      0.20       795.00          $159.00
                                Foley/Lynn Pinker orders

 11/30/2019   GVD     RPO       Correspondence with Sidley re Foley/Lynn Pinker        0.10       795.00           $79.50
                                order

                                                                                      79.40                   $63,641.00

  TOTAL SERVICES FOR THIS MATTER:                                                                           $798,767.50
   Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29     Page 99 of 123


Pachulski Stang Ziehl & Jones LLP                                                       Page:    74
Highland Capital Management LP                                                          Invoice 123711
36027 - 00002                                                                           November 30, 2019



 Expenses
 10/16/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      5.53
 10/17/2019   AF         Air Fare [E110] American Airlines, Tkt. 00174661227381,            1,111.22
                         from PHL to SFO, MBL
 10/17/2019   FF         Filing Fee [E112] USBC, District of Delaware, JEO                  1,717.00
 10/18/2019   AT         Auto Travel Expense [E109] Eagle Transportation Services,            87.50
                         Inv. 298102722, from PSZJ DE to Court, from Court to
                         PHL, JNP
 10/18/2019   AT         Auto Travel Expense [E109] Eagle Transportation Services,            87.50
                         Inv. 298102722, from PSZJ DE to PHL, MBL
 10/19/2019   HT         Hotel Expense [E110] DoubleTree Wilmington,                         195.20
                         10/17/19-10/18/19, 1 night, LDJ
 10/19/2019   TE         Travel Expense [E110] SFO Parking Fee, MBL                           54.00
 10/20/2019   AT         Auto Travel Expense [E109] Roadrunner Express, from                 101.60
                         PSZJ DE to PHL, JNP
 10/21/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                     23.60
 10/21/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      7.82
 10/22/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      1.43
 10/23/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      6.47
 10/23/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                     18.12
 10/23/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      6.61
 10/23/2019   TR         Transcript [E116] eScribers, Inv. 281965, K. Yee                    477.95
 10/24/2019   AF         Air Fare [E110] American Airlines, Tkt. 00174114885103,             185.00
                         from LAX to PHL, JNP
 10/24/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      1.96
 10/24/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      7.55
 10/25/2019   CC         Conference Call [E105] AT&T Conference Call, MBL                      1.07
 10/25/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      3.53
 10/27/2019   CC         Conference Call [E105] AT&T Conference Call, IDK                      5.00
 10/27/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      5.61
 10/27/2019   CC         Conference Call [E105] Loop Up Conference Call, IDK                   0.07
 10/27/2019   CC         Conference Call [E105] Loop Up Conference Call, IDK                   0.07
 10/28/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                     14.94
 10/28/2019   CC         Conference Call [E105] AT&T Conference Call, GVD                      4.63
 10/28/2019   CC         Conference Call [E105] AT&T Conference Call, JEO                      5.55
 10/29/2019   AT         Auto Travel Expense [E109] DND Transportation Services,             100.33
                         LDJ
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29   Page 100 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    75
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019

 10/29/2019   CC         Conference Call [E105] AT&T Conference Call, MBL                   1.50
 10/29/2019   CC         Conference Call [E105] AT&T Conference Call, JEO                   4.96
 10/30/2019   AT         Auto Travel Expense [E109] DND Transportation Services,          100.33
                         from PSZJ DE to Airport, LDJ
 10/30/2019   CC         Conference Call [E105] AT&T Conference Call, JAM                  11.23
 10/30/2019   CC         Conference Call [E105] AT&T Conference Call, JEO                   7.11
 10/31/2019   AF         Air Fare [E110] American Airlines, Tkt. 00174114885162,          400.00
                         from LAX to PHL, PHL to LAX, JNP
 11/01/2019   DC         36027.00001 Advita Charges for 11-01-19                           75.00
 11/01/2019   RE         ( 23 @0.20 PER PG)                                                 4.60
 11/03/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                       3.80
 11/04/2019   AT         Auto Travel Expense [E109] Vince Carter Taxi, GVD                 30.38
 11/04/2019   AT         Auto Travel Expense [E109] Citycab, GVD                           44.90
 11/04/2019   BB         36027.00002 Bloomberg Charges for 11-04-19                         0.90
 11/04/2019   BB         36027.00002 Bloomberg Charges for 11-04-19                        30.00
 11/04/2019   BM         Business Meal [E111] Seamless, Guy Gallardii, Working             13.00
                         Meal, GVD
 11/04/2019   LN         36027.00002 Lexis Charges for 11-04-19                            18.19
 11/04/2019   RE         ( 25 @0.10 PER PG)                                                 2.50
 11/04/2019   RE         ( 12 @0.10 PER PG)                                                 1.20
 11/04/2019   RE         ( 4 @0.10 PER PG)                                                  0.40
 11/04/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                       1.30
 11/04/2019   RE2        SCAN/COPY ( 26 @0.10 PER PG)                                       2.60
 11/04/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                        0.60
 11/04/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                        0.40
 11/04/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                        0.60
 11/04/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                        0.80
 11/04/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                       3.80
 11/04/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 11/04/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                       2.90
 11/04/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                        0.80
 11/04/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                        0.90
 11/04/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 11/04/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                       1.90
 11/04/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                        0.70
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                Entered 12/30/19 10:36:29   Page 101 of 123


Pachulski Stang Ziehl & Jones LLP                                                   Page:    76
Highland Capital Management LP                                                      Invoice 123711
36027 - 00002                                                                       November 30, 2019

 11/04/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                    2.10
 11/04/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                    1.70
 11/04/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                    1.30
 11/04/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                    1.10
 11/04/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                    1.90
 11/04/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                     0.60
 11/04/2019   RE2        SCAN/COPY ( 161 @0.10 PER PG)                                  16.10
 11/04/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                     0.30
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         11.87
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         15.15
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                          9.97
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                          9.97
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                          9.97
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.60
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                         16.22
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                          9.97
 11/05/2019   FE         36027.00002 FedEx Charges for 11-05-19                          9.97
 11/05/2019   RE         ( 3 @0.10 PER PG)                                               0.30
 11/05/2019   RE         ( 1 @0.10 PER PG)                                               0.10
 11/05/2019   RE         ( 2 @0.10 PER PG)                                               0.20
 11/05/2019   RE         ( 45 @0.10 PER PG)                                              4.50
 11/05/2019   RE         ( 1 @0.10 PER PG)                                               0.10
 11/05/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                    1.80
 11/05/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                    1.50
 11/05/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                     0.60
 11/05/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                     0.10
 11/05/2019   RE2        SCAN/COPY ( 32 @0.10 PER PG)                                    3.20
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29   Page 102 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    77
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019


 11/05/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 11/05/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                       1.20
 11/05/2019   TE         Travel Expense [E110] Travel Agency Service Fee, JNP              75.00
 11/06/2019   AT         Auto Travel Expense [E109] KLS Transportation Services,          190.50
                         JNP
 11/06/2019   BM         Business Meal [E111] Seamless, Sophie's Cuban Cuisin,             21.24
                         Working Meal, S. Winns
 11/06/2019   LN         36027.00002 Lexis Charges for 11-06-19                            54.58
 11/06/2019   RE         ( 82 @0.10 PER PG)                                                 8.20
 11/06/2019   RE         ( 58 @0.10 PER PG)                                                 5.80
 11/06/2019   RE         ( 13 @0.10 PER PG)                                                 1.30
 11/06/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                       3.70
 11/06/2019   RE2        SCAN/COPY ( 60 @0.10 PER PG)                                       6.00
 11/06/2019   RE2        SCAN/COPY ( 81 @0.10 PER PG)                                       8.10
 11/06/2019   RE2        SCAN/COPY ( 196 @0.10 PER PG)                                     19.60
 11/06/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                       4.80
 11/06/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                        0.60
 11/06/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                        0.80
 11/06/2019   RE2        SCAN/COPY ( 84 @0.10 PER PG)                                       8.40
 11/06/2019   RE2        SCAN/COPY ( 45 @0.10 PER PG)                                       4.50
 11/06/2019   RE2        SCAN/COPY ( 99 @0.10 PER PG)                                       9.90
 11/06/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                       4.80
 11/06/2019   RE2        SCAN/COPY ( 35 @0.10 PER PG)                                       3.50
 11/06/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                       2.40
 11/06/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 11/06/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 11/06/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 11/07/2019   DC         36027.00002 Advita Charges for 11-07-19                           75.00
 11/07/2019   RE         ( 3 @0.10 PER PG)                                                  0.30
 11/07/2019   RE         ( 7 @0.10 PER PG)                                                  0.70
 11/07/2019   RE         ( 750 @0.10 PER PG)                                               75.00
 11/07/2019   RE         ( 4 @0.10 PER PG)                                                  0.40
 11/07/2019   RE         ( 81 @0.10 PER PG)                                                 8.10
 11/07/2019   RE         ( 12 @0.10 PER PG)                                                 1.20
 11/07/2019   RE         ( 19 @0.10 PER PG)                                                 1.90
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29   Page 103 of 123


Pachulski Stang Ziehl & Jones LLP                                                    Page:    78
Highland Capital Management LP                                                       Invoice 123711
36027 - 00002                                                                        November 30, 2019


 11/07/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                      2.40
 11/07/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                      3.00
 11/07/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                      2.40
 11/07/2019   RE2        SCAN/COPY ( 490 @0.10 PER PG)                                    49.00
 11/07/2019   RE2        SCAN/COPY ( 504 @0.10 PER PG)                                    50.40
 11/07/2019   RE2        SCAN/COPY ( 122 @0.10 PER PG)                                    12.20
 11/07/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                      2.40
 11/07/2019   RE2        SCAN/COPY ( 245 @0.10 PER PG)                                    24.50
 11/07/2019   RE2        SCAN/COPY ( 244 @0.10 PER PG)                                    24.40
 11/07/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                      3.00
 11/07/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                      1.50
 11/07/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                                      2.50
 11/07/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                      2.10
 11/07/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 11/08/2019   RE         ( 13 @0.10 PER PG)                                                1.30
 11/08/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 11/08/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 11/08/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 11/08/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                       0.50
 11/09/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                       0.70
 11/11/2019   DC         36027.00002 Advita Charges for 11-11-19                          26.69
 11/11/2019   LN         36027.00002 Lexis Charges for 11-11-19                          181.92
 11/11/2019   RE         ( 1 @0.10 PER PG)                                                 0.10
 11/11/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                      2.20
 11/11/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                      2.70
 11/11/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                      2.20
 11/11/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                      2.90
 11/11/2019   RE2        SCAN/COPY ( 87 @0.10 PER PG)                                      8.70
 11/11/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/11/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/11/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                      1.30
 11/11/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 11/11/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29   Page 104 of 123


Pachulski Stang Ziehl & Jones LLP                                                    Page:    79
Highland Capital Management LP                                                       Invoice 123711
36027 - 00002                                                                        November 30, 2019

 11/11/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                     1.00
 11/11/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 11/11/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                     1.00
 11/11/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 11/11/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                     3.70
 11/11/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                      0.80
 11/11/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                     1.20
 11/11/2019   RE2        SCAN/COPY ( 114 @0.10 PER PG)                                   11.40
 11/11/2019   RE2        SCAN/COPY ( 210 @0.10 PER PG)                                   21.00
 11/11/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                     2.10
 11/11/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                     1.00
 11/11/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                      0.40
 11/11/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                     1.20
 11/11/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                      0.40
 11/12/2019   AT         Auto Travel Expense [E109] NYC Taxi, GVD                        30.38
 11/12/2019   BM         Business Meal [E111] Seamless,Tenzan, Working Meal, IDS         77.89
 11/12/2019   BM         Business Meal [E111] Just Salad, Working Meal, GVD              14.35
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          11.84
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          15.11
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.56
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                          16.18
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE         36027.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   LN         36027.00002 Lexis Charges for 11-12-19                          17.46
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19            Entered 12/30/19 10:36:29   Page 105 of 123


Pachulski Stang Ziehl & Jones LLP                                               Page:    80
Highland Capital Management LP                                                  Invoice 123711
36027 - 00002                                                                   November 30, 2019


 11/12/2019   RE         ( 18 @0.10 PER PG)                                           1.80
 11/12/2019   RE         ( 2 @0.10 PER PG)                                            0.20
 11/12/2019   RE         ( 90 @0.10 PER PG)                                           9.00
 11/12/2019   RE         ( 54 @0.10 PER PG)                                           5.40
 11/12/2019   RE         ( 29 @0.10 PER PG)                                           2.90
 11/12/2019   RE         ( 448 @0.10 PER PG)                                         44.80
 11/12/2019   RE         ( 77 @0.10 PER PG)                                           7.70
 11/12/2019   RE         ( 1 @0.10 PER PG)                                            0.10
 11/12/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                 1.60
 11/12/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/12/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                 2.00
 11/12/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                  0.50
 11/12/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/12/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                 1.60
 11/12/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/12/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 11/12/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/12/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/12/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/12/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/12/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/12/2019   RE2        SCAN/COPY ( 35 @0.10 PER PG)                                 3.50
 11/12/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/12/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 11/13/2019   RE         ( 6 @0.10 PER PG)                                            0.60
 11/13/2019   RE         ( 372 @0.10 PER PG)                                         37.20
 11/13/2019   RE         ( 1619 @0.10 PER PG)                                       161.90
 11/13/2019   RE         ( 18 @0.10 PER PG)                                           1.80
 11/13/2019   RE         ( 1119 @0.10 PER PG)                                       111.90
 11/13/2019   RE         ( 84 @0.10 PER PG)                                           8.40
 11/13/2019   RE         ( 1 @0.10 PER PG)                                            0.10
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 97 @0.10 PER PG)                                 9.70
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19             Entered 12/30/19 10:36:29   Page 106 of 123


Pachulski Stang Ziehl & Jones LLP                                                Page:    81
Highland Capital Management LP                                                   Invoice 123711
36027 - 00002                                                                    November 30, 2019

 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 97 @0.10 PER PG)                                 9.70
 11/13/2019   RE2        SCAN/COPY ( 28 @0.10 PER PG)                                 2.80
 11/13/2019   RE2        SCAN/COPY ( 28 @0.10 PER PG)                                 2.80
 11/13/2019   RE2        SCAN/COPY ( 94 @0.10 PER PG)                                 9.40
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 11/13/2019   RE2        SCAN/COPY ( 94 @0.10 )                                       9.40
 11/13/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 11/13/2019   RE2        SCAN/COPY ( 39 @0.10 PER PG)                                 3.90
 11/13/2019   RE2        SCAN/COPY ( 81 @0.10 PER PG)                                 8.10
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/13/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/13/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
 11/13/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                 1.30
 11/13/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 11/13/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                 3.30
 11/13/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/13/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/13/2019   RE2        SCAN/COPY ( 291 @0.10 PER PG)                               29.10
 11/13/2019   RE2        SCAN/COPY ( 81 @0.10 PER PG)                                 8.10
 11/13/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/13/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                 3.30
 11/13/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                 2.10
 11/13/2019   RE2        SCAN/COPY ( 28 @0.10 PER PG)                                 2.80
 11/13/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/13/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/13/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/13/2019   RE2        SCAN/COPY ( 54 @0.10 PER PG)                                 5.40
 11/13/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                 4.80
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19             Entered 12/30/19 10:36:29   Page 107 of 123


Pachulski Stang Ziehl & Jones LLP                                                Page:    82
Highland Capital Management LP                                                   Invoice 123711
36027 - 00002                                                                    November 30, 2019


 11/13/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/13/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                 3.00
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                 2.10
 11/13/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/13/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 11/13/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/13/2019   RE2        SCAN/COPY ( 144 @0.10 PER PG)                               14.40
 11/13/2019   RE2        SCAN/COPY ( 162 @0.10 PER PG)                               16.20
 11/13/2019   RE2        SCAN/COPY ( 93 @0.10 PER PG)                                 9.30
 11/13/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                 1.40
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                 3.00
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 11/13/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
 11/13/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                 3.00
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/13/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                 2.10
 11/13/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/13/2019   RE2        SCAN/COPY ( 42 @0.10 PER PG)                                 4.20
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/13/2019   RE2        SCAN/COPY ( 81 @0.10 PER PG)                                 8.10
 11/13/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                 2.40
 11/13/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/13/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/13/2019   RE2        SCAN/COPY ( 84 @0.10 PER PG)                                 8.40
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/13/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29   Page 108 of 123


Pachulski Stang Ziehl & Jones LLP                                                    Page:    83
Highland Capital Management LP                                                       Invoice 123711
36027 - 00002                                                                        November 30, 2019

 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 11/13/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 11/13/2019   RE2        SCAN/COPY ( 171 @0.10 PER PG)                                    17.10
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 11/13/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                      1.80
 11/13/2019   RE2        SCAN/COPY ( 57 @0.10 PER PG)                                      5.70
 11/13/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                      4.80
 11/13/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                      1.50
 11/13/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 11/13/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 11/13/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 11/13/2019   RE2        SCAN/COPY ( 162 @0.10 PER PG)                                    16.20
 11/13/2019   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                      5.20
 11/13/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                      1.00
 11/13/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 11/13/2019   RE2        SCAN/COPY ( 162 @0.10 PER PG)                                    16.20
 11/13/2019   RE2        SCAN/COPY ( 188 @0.10 PER PG)                                    18.80
 11/13/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                       0.50
 11/13/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 11/13/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                      1.20
 11/13/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 11/13/2019   RE2        SCAN/COPY ( 1170 @0.10 PER PG)                                  117.00
 11/14/2019   DC         36027.00002 Advita Charges for 11-14-19                           7.50
 11/14/2019   RE         ( 46 @0.10 PER PG)                                                4.60
 11/14/2019   RE         ( 2100 @0.10 PER PG)                                            210.00
 11/14/2019   RE         ( 102 @0.10 PER PG)                                              10.20
 11/14/2019   RE         ( 4 @0.10 PER PG)                                                 0.40
 11/14/2019   RE         ( 1185 @0.10 PER PG)                                            118.50
 11/14/2019   RE2        SCAN/COPY ( 105 @0.10 PER PG)                                    10.50
 11/14/2019   RE2        SCAN/COPY ( 291 @0.10 PER PG)                                    29.10
 11/14/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                       0.60
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                       0.60
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19            Entered 12/30/19 10:36:29   Page 109 of 123


Pachulski Stang Ziehl & Jones LLP                                               Page:    84
Highland Capital Management LP                                                  Invoice 123711
36027 - 00002                                                                   November 30, 2019


 11/14/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                1.10
 11/14/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                1.10
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                3.30
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 45 @0.10 PER PG)                                4.50
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 39 @0.10 PER PG)                                3.90
 11/14/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                3.00
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 11/14/2019   RE2        SCAN/COPY ( 54 @0.10 PER PG)                                5.40
 11/14/2019   RE2        SCAN/COPY ( 81 @0.10 PER PG)                                8.10
 11/14/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                1.50
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                1.20
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                1.80
 11/14/2019   RE2        SCAN/COPY ( 84 @0.10 PER PG)                                8.40
 11/14/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                2.10
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 11/14/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                1.80
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                 0.60
 11/14/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                2.10
 11/14/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                1.00
 11/14/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                3.30
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                 0.90
 11/14/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                2.10
 11/14/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                3.00
 11/14/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                1.20
 11/14/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                 0.30
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29     Page 110 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    85
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019

 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                         0.60
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                         0.60
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/14/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/14/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
 11/14/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/14/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                        2.10
 11/14/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                        3.30
 11/14/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/14/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                        1.50
 11/14/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                        1.20
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                         0.60
 11/14/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/14/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/14/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                        1.20
 11/14/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/14/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                         0.60
 11/14/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/14/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
 11/14/2019   RE2        SCAN/COPY ( 45 @0.10 PER PG)                                        4.50
 11/14/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                         0.30
 11/14/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                        1.40
 11/14/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 11/14/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                        1.30
 11/14/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 11/14/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                        1.20
 11/15/2019   AF         Air Fare [E110] American Airlines, Tkt. 0012389096929,           1,727.00
                         from LAX to JFK, JFK, to LAX, JNP
 11/15/2019   DC         36027.00002 Advita Charges for 11-15-19                             7.50
 11/15/2019   DC         36027.00002 Advita Charges for 11-15-19                           112.50
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                             16.18
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29   Page 111 of 123


Pachulski Stang Ziehl & Jones LLP                                                    Page:    86
Highland Capital Management LP                                                       Invoice 123711
36027 - 00002                                                                        November 30, 2019

 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.18
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           11.84
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           15.11
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                            9.94
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                            9.94
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                            9.94
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.18
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.18
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.18
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.18
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.18
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.56
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                           16.18
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                            9.94
 11/15/2019   FE         36027.00002 FedEx Charges for 11-15-19                            9.94
 11/15/2019   PO         36027.00001 :Postage Charges for 11-15-19                        70.40
 11/15/2019   RE         ( 55 @0.10 PER PG)                                                5.50
 11/15/2019   RE         ( 187 @0.10 PER PG)                                              18.70
 11/15/2019   RE         ( 14 @0.10 PER PG)                                                1.40
 11/15/2019   RE         ( 57 @0.10 PER PG)                                                5.70
 11/15/2019   RE         ( 20 @0.10 PER PG)                                                2.00
 11/15/2019   RE         ( 1276 @0.10 PER PG)                                            127.60
 11/15/2019   RE         ( 12 @0.10 PER PG)                                                1.20
 11/15/2019   RE         ( 6 @0.10 PER PG)                                                 0.60
 11/15/2019   RE         ( 13 @0.10 PER PG)                                                1.30
 11/15/2019   RE2        SCAN/COPY ( 99 @0.10 PER PG)                                      9.90
 11/15/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 11/15/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                      1.70
 11/15/2019   RE2        SCAN/COPY ( 38 @0.10 PER PG)                                      3.80
 11/15/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                      3.00
 11/15/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/15/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                      2.40
 11/15/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                      1.30
 11/15/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                      2.10
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29     Page 112 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    87
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019


 11/15/2019   RE2        SCAN/COPY ( 32 @0.10 PER PG)                                        3.20
 11/15/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 11/15/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/15/2019   TE         Travel Expense [E110] Travel Agency Fee, JAM                       50.00
 11/16/2019   AF         Air Fare [E110] American Airlines, Tkt. 00174752169664,          1,341.23
                         from PHL to SFO, MBL
 11/16/2019   AF         Air Fare [E110] United Airlines, Tkt. 01674752169650,            1,429.30
                         from SFO to PHL, MBL
 11/16/2019   TE         Travel Expense [E110] Travel Agency Service Fee, MBL               50.00
 11/17/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                        1.70
 11/17/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                        1.90
 11/17/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/18/2019   AF         Air Fare [E110] American Airlines, Tkt. 7475412631, From         1,396.79
                         JFK to LAX, JAM
 11/18/2019   BM         Business Meal [E111] 696 Gourment Deli, JAM                        17.06
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             11.84
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             15.11
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                              9.94
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                              9.94
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                              9.94
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.56
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                             16.18
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                              9.94
 11/18/2019   FE         36027.00002 FedEx Charges for 11-18-19                              9.94
 11/18/2019   RE         ( 68 @0.10 PER PG)                                                  6.80
 11/18/2019   RE         ( 2 @0.10 PER PG)                                                   0.20
 11/18/2019   RE         ( 17 @0.10 PER PG)                                                  1.70
 11/18/2019   RE         ( 153 @0.10 PER PG)                                                15.30
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29   Page 113 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    88
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019

 11/18/2019   RE         ( 1 @0.10 PER PG)                                                  0.10
 11/18/2019   RE         ( 18 @0.10 PER PG)                                                 1.80
 11/18/2019   RE         ( 19 @0.10 PER PG)                                                 1.90
 11/18/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                       1.30
 11/18/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                       1.10
 11/18/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                       2.10
 11/18/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 11/18/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                       1.00
 11/18/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                       1.40
 11/18/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                        0.80
 11/19/2019   AF         Air Fare [E110] American Airlines, Tkt. 0012389666643,           500.00
                         from LAX to JFK, JFK to LAX, JNP
 11/19/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,         106.86
                         JAM
 11/19/2019   AT         Auto Travel Expense [E109] Taxi Service Gardena, JAM              34.02
 11/19/2019   BM         Business Meal [E111]Soho Bistro, Working Meal, JAM                24.66
 11/19/2019   BM         Business Meal [E111] Hudson - Dunkin, Working Meal,                9.61
                         JAM
 11/19/2019   BM         Business Meal [E111] Sushi Hanashi, Working Meal, JAM             57.29
 11/19/2019   DC         36027.00002 Advita Charges for 11-19-19                            7.50
 11/19/2019   LV         Legal Vision Atty/Mess. Service- Inv. 07034, JAM                 135.37
 11/19/2019   RE         ( 1 @0.10 PER PG)                                                  0.10
 11/19/2019   RE         ( 82 @0.10 PER PG)                                                 8.20
 11/19/2019   RE2        SCAN/COPY ( 65 @0.10 PER PG)                                       6.50
 11/19/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                                       2.50
 11/19/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                       1.60
 11/19/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                       4.80
 11/19/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                       1.50
 11/19/2019   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                       5.20
 11/19/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                       1.20
 11/19/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                       2.00
 11/19/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 11/19/2019   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                       3.60
 11/19/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                       2.90
 11/19/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                       1.00
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29   Page 114 of 123


Pachulski Stang Ziehl & Jones LLP                                                      Page:    89
Highland Capital Management LP                                                         Invoice 123711
36027 - 00002                                                                          November 30, 2019

 11/19/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                        1.50
 11/19/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 11/19/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 11/19/2019   TE         Travel Expense [E110] Travel Agency Service Fee, JNP               50.00
 11/20/2019   AF         Air Fare [E110] American Airlines, Tkt. 4745412632, From          434.49
                         LAX to DFW, JAM
 11/20/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           14.84
                         JAM
 11/20/2019   BM         Business Meal [E111] Seamless, Guy Gallardii, Working              18.23
                         Meal, GVD
 11/20/2019   HT         Hotel Expense [E110] Intercontinental, 11/19/19-11/20/19, 1       443.78
                         night, JAM
 11/20/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 11/20/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 11/20/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 11/20/2019   RE         ( 3 @0.10 PER PG)                                                   0.30
 11/20/2019   RE         ( 9 @0.10 PER PG)                                                   0.90
 11/20/2019   RE         ( 2457 @0.10 PER PG)                                              245.70
 11/20/2019   RE         ( 10 @0.10 PER PG)                                                  1.00
 11/20/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 11/20/2019   RE2        SCAN/COPY ( 26 @0.10 PER PG)                                        2.60
 11/20/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                        2.20
 11/20/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                         0.60
 11/20/2019   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                        3.40
 11/20/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                         0.20
 11/20/2019   RE2        SCAN/COPY ( 273 @0.10 PER PG)                                      27.30
 11/20/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
 11/20/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 11/20/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                         0.50
 11/20/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/20/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
 11/20/2019   RE2        SCAN/COPY ( 130 @0.10 PER PG)                                      13.00
 11/20/2019   RE2        SCAN/COPY ( 130 @0.10 PER PG)                                      13.00
 11/20/2019   RE2        SCAN/COPY ( 130 @0.10 PER PG)                                      13.00
 11/21/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           60.34
                         JAM
 11/21/2019   AT         Auto Travel Expense [E109] DFW Cab, JAM                            64.39
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                   Entered 12/30/19 10:36:29   Page 115 of 123


Pachulski Stang Ziehl & Jones LLP                                                      Page:    90
Highland Capital Management LP                                                         Invoice 123711
36027 - 00002                                                                          November 30, 2019


 11/21/2019   BM         Business Meal [E111] Seamless, Guy Gallardii, Working              14.70
                         Meal, GVD
 11/21/2019   BM         Business Meal [E111] LAX Essentials, Working Meal, JAM             14.67
 11/21/2019   CC         Conference Call [E105] CourtCall Debit Ledger for                  30.00
                         11/01/2019 through 11/30/2019, JEO
 11/21/2019   CC         Conference Call [E105] CourtCall Debit Ledger for                  30.00
                         11/01/2019 through 11/30/2019, JAM
 11/21/2019   HT         Hotel Expense [E110] Intercontinental, 11/20/19-11/21/19, 1       698.31
                         night, JAM
 11/21/2019   LN         36027.00002 Lexis Charges for 11-21-19                             90.96
 11/21/2019   RE         ( 15 @0.10 PER PG)                                                  1.50
 11/21/2019   RE         ( 4 @0.10 PER PG)                                                   0.40
 11/21/2019   RE         ( 1 @0.10 PER PG)                                                   0.10
 11/21/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
 11/21/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                        3.30
 11/21/2019   RE2        SCAN/COPY ( 54 @0.10 PER PG)                                        5.40
 11/21/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                        1.80
 11/21/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                        1.20
 11/21/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/21/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                        1.90
 11/21/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
 11/21/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/21/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/21/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                        1.60
 11/21/2019   TE         Travel Expense [E110] Amtrak, Tkt. 3240720566560, from            412.00
                         New York to Wilmington round trip, GVD
 11/22/2019   AT         Auto Travel Expense [E109] NYC Taxi, GVD                           32.25
 11/22/2019   AT         Auto Travel Expense [E109] Meku Tranportation, JAM                 17.25
 11/22/2019   DC         36027.00002 Advita Charges for 11-22-19                             7.50
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                             16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                             16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                             11.84
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                             15.11
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                              9.94
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                              9.94
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                              9.94
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29   Page 116 of 123


Pachulski Stang Ziehl & Jones LLP                                                    Page:    91
Highland Capital Management LP                                                       Invoice 123711
36027 - 00002                                                                        November 30, 2019

 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                           16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                           16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                           16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                           16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                           16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                           16.56
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                           16.18
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                            9.94
 11/22/2019   FE         36027.00002 FedEx Charges for 11-22-19                            9.94
 11/22/2019   LN         36027.00002 Lexis Charges for 11-22-19                          254.69
 11/22/2019   LN         36027.00002 Lexis Charges for 11-22-19                          109.16
 11/22/2019   RE         ( 7 @0.10 PER PG)                                                 0.70
 11/22/2019   RE         ( 20 @0.10 PER PG)                                                2.00
 11/22/2019   RE         ( 27 @0.10 PER PG)                                                2.70
 11/22/2019   RE         ( 10 @0.10 PER PG)                                                1.00
 11/22/2019   RE         ( 320 @0.10 PER PG)                                              32.00
 11/22/2019   RE         ( 1 @0.10 PER PG)                                                 0.10
 11/22/2019   RE         ( 1 @0.10 PER PG)                                                 0.10
 11/22/2019   RE         ( 990 @0.10 PER PG)                                              99.00
 11/22/2019   RE         ( 4505 @0.10 PER PG)                                            450.50
 11/22/2019   RE         ( 850 @0.10 PER PG)                                              85.00
 11/22/2019   RE         ( 2 @0.10 PER PG)                                                 0.20
 11/22/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                      1.50
 11/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                       0.50
 11/22/2019   RE2        SCAN/COPY ( 30 @0.10 PER PG)                                      3.00
 11/22/2019   RE2        SCAN/COPY ( 26 @0.10 PER PG)                                      2.60
 11/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                       0.40
 11/22/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                      2.70
 11/22/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 11/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 11/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                       0.20
 11/22/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                       0.60
 11/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                       0.50
 11/22/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                      4.80
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19             Entered 12/30/19 10:36:29   Page 117 of 123


Pachulski Stang Ziehl & Jones LLP                                                Page:    92
Highland Capital Management LP                                                   Invoice 123711
36027 - 00002                                                                    November 30, 2019


 11/22/2019   RE2        SCAN/COPY ( 94 @0.10 PER PG)                                 9.40
 11/22/2019   RE2        SCAN/COPY ( 162 @0.10 PER PG)                               16.20
 11/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                  0.70
 11/22/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                  0.80
 11/22/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 11/22/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/22/2019   RE2        SCAN/COPY ( 265 @0.10 PER PG)                               26.50
 11/22/2019   RE2        SCAN/COPY ( 265 @0.10 PER PG)                               26.50
 11/22/2019   RE2        SCAN/COPY ( 162 @0.10 PER PG)                               16.20
 11/22/2019   RE2        SCAN/COPY ( 48 @0.10 PER PG)                                 4.80
 11/22/2019   RE2        SCAN/COPY ( 159 @0.10 PER PG)                               15.90
 11/22/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 11/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                  0.70
 11/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                  0.40
 11/22/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 11/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                 1.00
 11/22/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/22/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 11/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                  0.80
 11/22/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                 1.30
 11/22/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 11/22/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/22/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                  0.70
 11/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                 1.00
 11/22/2019   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 11/22/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 11/22/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                 1.60
 11/22/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                 1.30
 11/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                  0.70
 11/22/2019   RE2        SCAN/COPY ( 94 @0.10 PER PG)                                 9.40
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29   Page 118 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    93
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019

 11/22/2019   RE2        SCAN/COPY ( 26 @0.10 PER PG)                                      2.60
 11/22/2019   RE2        SCAN/COPY ( 162 @0.10 PER PG)                                    16.20
 11/22/2019   RE2        SCAN/COPY ( 46 @0.10 PER PG)                                      4.60
 11/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                       0.70
 11/22/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                      2.70
 11/22/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                      1.90
 11/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                      1.00
 11/22/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                      2.20
 11/22/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                       0.40
 11/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                      1.00
 11/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                       0.70
 11/22/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 11/22/2019   RE2        SCAN/COPY ( 25 @0.10 PER PG)                                      2.50
 11/22/2019   RE2        SCAN/COPY ( 7 @0.10 PER PG)                                       0.70
 11/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                       0.50
 11/22/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                       0.60
 11/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                      1.00
 11/22/2019   RE2        SCAN/COPY ( 5 @0.10 PER PG)                                       0.50
 11/22/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 11/22/2019   RE2        SCAN/COPY ( 37 @0.10 PER PG)                                      3.70
 11/22/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                       0.60
 11/22/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                      2.40
 11/22/2019   RE2        SCAN/COPY ( 99 @0.10 PER PG)                                      9.90
 11/22/2019   RE2        SCAN/COPY ( 224 @0.10 PER PG)                                    22.40
 11/22/2019   RE2        SCAN/COPY ( 92 @0.10 PER PG)                                      9.20
 11/22/2019   RE2        SCAN/COPY ( 76 @0.10 PER PG)                                      7.60
 11/22/2019   RE2        SCAN/COPY ( 530 @0.10 PER PG)                                    53.00
 11/22/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                      2.00
 11/22/2019   RE2        SCAN/COPY ( 10 @0.10 PER PG)                                      1.00
 11/22/2019   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                       0.80
 11/22/2019   RE2        SCAN/COPY ( 92 @0.10 PER PG)                                      9.20
 11/22/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 11/22/2019   TE         Travel Expense [E110]                                            50.00
 11/23/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,         57.25
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29     Page 119 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    94
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019

                         JAM
 11/23/2019   BM         Business Meal [E111] The Italian Kitchen, Working Meal,            36.00
                         JAM
 11/23/2019   HT         Hotel Expense [E110] The Fairmont, 11/20/19-11/22/19, 2           852.54
                         nights, JAM
 11/23/2019   LN         36027.00002 Lexis Charges for 11-23-19                             36.39
 11/24/2019   AF         Air Fare [E110] American Airlines, Tkt. 7477955082, From         1,070.00
                         LGA to DFW, JAM
 11/25/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           56.76
                         JAM
 11/25/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,           36.38
                         JAM
 11/25/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,            8.79
                         JAM
 11/25/2019   BM         Business Meal [E111] Five Guys, Working Meal, JAM                  14.45
 11/25/2019   DC         36027.00002 Advita Charges for 11-25-19                           125.00
 11/25/2019   LN         36027.00002 Lexis Charges for 11-25-19                             18.19
 11/25/2019   RE         ( 20 @0.10 PER PG)                                                  2.00
 11/25/2019   RE         ( 600 @0.10 PER PG)                                                60.00
 11/25/2019   RE         ( 2 @0.10 PER PG)                                                   0.20
 11/25/2019   RE         ( 106 @0.10 PER PG)                                                10.60
 11/25/2019   RE         ( 308 @0.10 PER PG)                                                30.80
 11/25/2019   RE         ( 147 @0.10 PER PG)                                                14.70
 11/25/2019   RE         ( 27 @0.10 PER PG)                                                  2.70
 11/25/2019   RE         ( 31 @0.10 PER PG)                                                  3.10
 11/25/2019   RE         ( 57 @0.10 PER PG)                                                  5.70
 11/25/2019   RE         ( 32 @0.10 PER PG)                                                  3.20
 11/25/2019   RE         ( 7 @0.10 PER PG)                                                   0.70
 11/25/2019   RE2        SCAN/COPY ( 46 @0.10 PER PG)                                        4.60
 11/25/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                        1.90
 11/25/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
 11/25/2019   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                        1.70
 11/25/2019   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                        2.90
 11/25/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/25/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
 11/25/2019   RE2        SCAN/COPY ( 88 @0.10 PER PG)                                        8.80
 11/25/2019   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                         0.40
 11/25/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                        2.40
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29   Page 120 of 123


Pachulski Stang Ziehl & Jones LLP                                                    Page:    95
Highland Capital Management LP                                                       Invoice 123711
36027 - 00002                                                                        November 30, 2019


 11/25/2019   RE2        SCAN/COPY ( 265 @0.10 PER PG)                                    26.50
 11/25/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                       0.60
 11/25/2019   RE2        SCAN/COPY ( 46 @0.10 PER PG)                                      4.60
 11/25/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                      1.20
 11/25/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/25/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                      1.80
 11/25/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                      2.10
 11/26/2019   DC         36027.00002 Advita Charges for 11-26-19                           7.50
 11/26/2019   DC         36027.00002 Advita Charges for 11-26-19                          31.75
 11/26/2019   DC         36027.00002 Advita Charges for 11-26-19                           7.50
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           11.84
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           15.11
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                            9.94
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                            9.94
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                            9.94
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.56
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                           16.18
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                            9.94
 11/26/2019   FE         36027.00002 FedEx Charges for 11-26-19                            9.94
 11/26/2019   RE         ( 87 @0.10 PER PG)                                                8.70
 11/26/2019   RE         ( 31 @0.10 PER PG)                                                3.10
 11/26/2019   RE         ( 18 @0.10 PER PG)                                                1.80
 11/26/2019   RE         ( 2 @0.10 PER PG)                                                 0.20
 11/26/2019   RE         ( 2705 @0.10 PER PG)                                            270.50
 11/26/2019   RE         ( 2940 @0.10 PER PG)                                            294.00
 11/26/2019   RE         ( 2 @0.10 PER PG)                                                 0.20
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29   Page 121 of 123


Pachulski Stang Ziehl & Jones LLP                                                     Page:    96
Highland Capital Management LP                                                        Invoice 123711
36027 - 00002                                                                         November 30, 2019

 11/26/2019   RE         ( 54 @0.10 PER PG)                                                5.40
 11/26/2019   RE         ( 1 @0.10 PER PG)                                                 0.10
 11/26/2019   RE         ( 170 @0.10 PER PG)                                              17.00
 11/26/2019   RE         ( 13 @0.10 PER PG)                                                1.30
 11/26/2019   RE         ( 765 @0.10 PER PG)                                              76.50
 11/26/2019   RE         ( 7 @0.10 PER PG)                                                 0.70
 11/26/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/26/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/26/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                      1.20
 11/26/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/26/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/26/2019   RE2        SCAN/COPY ( 39 @0.10 PER PG)                                      3.90
 11/26/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                      2.00
 11/26/2019   RE2        SCAN/COPY ( 27 @0.10 PER PG)                                      2.70
 11/26/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                       0.10
 11/26/2019   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                      3.10
 11/26/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                      1.80
 11/26/2019   RE2        SCAN/COPY ( 19 @0.10 PER PG)                                      1.90
 11/26/2019   RE2        SCAN/COPY ( 22 @0.10 PER PG)                                      2.20
 11/26/2019   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                      1.80
 11/26/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                      1.40
 11/26/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                      1.10
 11/26/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                      1.20
 11/26/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                       0.90
 11/26/2019   RE2        SCAN/COPY ( 39 @0.10 PER PG)                                      3.90
 11/26/2019   RE2        SCAN/COPY ( 16 @0.10 PER PG)                                      1.60
 11/26/2019   RE2        SCAN/COPY ( 3 @0.10 PER PG)                                       0.30
 11/26/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                      2.10
 11/26/2019   RE2        SCAN/COPY ( 24 @0.10 PER PG)                                      2.40
 11/26/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                      2.00
 11/26/2019   RE2        SCAN/COPY ( 21 @0.10 PER PG)                                      2.10
 11/27/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,         39.20
                         JAM
 11/27/2019   AT         Auto Travel Expense [E109] Uber Transportation Services,         81.31
                         JAM
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                  Entered 12/30/19 10:36:29    Page 122 of 123


Pachulski Stang Ziehl & Jones LLP                                                       Page:    97
Highland Capital Management LP                                                          Invoice 123711
36027 - 00002                                                                           November 30, 2019

 11/27/2019   BM         Business Meal [E111] The Italian Kitchen, Working Meal,            19.00
                         JAM
 11/27/2019   DC         36027.00002 Advita Charges for 11-27-19                            15.00
 11/27/2019   DC         36027.00002 Advita Charges for 11-27-19                            30.00
 11/27/2019   HT         Hotel Expense [E110] The Ritz Carlton, 11/24/19-11/26/19,         828.90
                         2 nights, JAM
 11/27/2019   RE         ( 43 @0.10 PER PG)                                                  4.30
 11/27/2019   RE         ( 108 @0.10 PER PG)                                                10.80
 11/27/2019   RE         ( 170 @0.10 PER PG)                                                17.00
 11/27/2019   RE         ( 2 @0.10 PER PG)                                                   0.20
 11/27/2019   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                        1.30
 11/27/2019   RE2        SCAN/COPY ( 79 @0.10 PER PG)                                        7.90
 11/27/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 11/27/2019   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                         0.90
 11/27/2019   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                         0.60
 11/27/2019   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                        1.20
 11/27/2019   RE2        SCAN/COPY ( 33 @0.10 PER PG)                                        3.30
 11/27/2019   RE2        SCAN/COPY ( 85 @0.10 PER PG)                                        8.50
 11/27/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 11/27/2019   RE2        SCAN/COPY ( 66 @0.10 PER PG)                                        6.60
 11/27/2019   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                        1.50
 11/27/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
 11/27/2019   RE2        SCAN/COPY ( 79 @0.10 PER PG)                                        7.90
 11/27/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 11/27/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
 11/27/2019   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                        1.10
 11/27/2019   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                        1.40
 11/27/2019   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                        2.00
 11/27/2019   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                         0.10
 11/28/2019   TE         Travel Expense [E110] Amtrak, Tkt. 3310692542095, from            412.00
                         New York to Wilmington, JAM
 11/29/2019   OS         File & ServExpress, Inv. 201911066501201, CRR                      50.00
 11/30/2019   PAC        Pacer - Court Research                                            940.10

   Total Expenses for this Matter                                                    $26,317.71
  Case 19-34054-sgj11 Doc 286 Filed 12/30/19                 Entered 12/30/19 10:36:29      Page 123 of 123


Pachulski Stang Ziehl & Jones LLP                                                         Page:    98
Highland Capital Management LP                                                            Invoice 123711
36027 - 00002                                                                             November 30, 2019


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        11/30/2019

Total Fees                                                                                           $798,767.50

Total Expenses                                                                                         26,317.71

Total Due on Current Invoice                                                                         $825,085.21

  Outstanding Balance from prior invoices as of        11/30/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed             Balance Due
 123595                   10/31/2019               $383,583.75            $9,958.84                 $393,542.59

             Total Amount Due on Current and Prior Invoices:                                       $1,218,627.80
